Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 1 of 506 PageID #: 1364




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 PHARMACYCLICS LLC and                            )
 JANSSEN BIOTECH, INC.,                           )
                                                  )
                          Plaintiffs,             )
                                                  )
             v.                                   ) C.A. No. 20-403 (CFC)
                                                  )
 ZYDUS WORLDWIDE DMCC, CADILA                     )
 HEALTHCARE LIMITED, SANDOZ INC.,                 )
 LEK PHARMACEUTICALS D.D.,                        )
 ALVOGEN PINE BROOK, LLC and                      )
 NATCO PHARMA LTD.,                               )
                                                  )
                          Defendants.             )

            SECOND AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Pharmacyclics LLC (“Pharmacyclics”) and Janssen Biotech, Inc. (“Janssen”),

(collectively, “Plaintiffs”), by their undersigned attorneys, bring this action against Defendants

Zydus Worldwide DMCC (“Zydus Worldwide”) and Cadila Healthcare Limited (“Cadila”)

(collectively, “Zydus”), Sandoz Inc. and Lek Pharmaceuticals D.D. (“Lek”) (collectively,

“Sandoz”), and Alvogen Pine Brook, LLC (“Alvogen”) and Natco Pharma Ltd. (“Natco”)

(collectively, “Alvogen-Natco”) (Zydus, Sandoz, and Alvogen-Natco collectively are

“defendants”) and hereby allege as follows:

                                    NATURE OF THE ACTION

       1.         This action for patent infringement, brought pursuant to the patent laws of the

United States, 35 U.S.C. § 1, et seq., arises from Zydus’s, Sandoz’s, and Alvogen-Natco’s

submissions to the United States Food and Drug Administration (“FDA”) of Abbreviated New

Drug Applications (“ANDAs”), and amendments thereto, seeking approval to market generic

versions of Plaintiffs’ highly successful pharmaceutical product IMBRUVICA®, prior to the

expiration of a patent listed in the Approved Drug Products with Therapeutic Equivalence
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 2 of 506 PageID #: 1365




Evaluations (an FDA publication commonly known as the “Orange Book”) for IMBRUVICA®.

Zydus has submitted amendments to ANDA No. 211344 (“Zydus’s ANDA”) which, together with

Zydus’s ANDA, seek approval to market a generic version of IMBRUVICA®, prior to the

expiration of U.S. Patent No. 10,478,439 (“the ’439 Patent”), U.S. Patent No. 10,653,696 (“the

’696 Patent”), and U.S. Patent No. 10,752,634 (“the ’634 Patent”). Sandoz has submitted

amendments to ANDA No. 211267 (“Sandoz’s ANDA”) which, together with Sandoz’s ANDA,

seek approval to market a generic version of IMBRUVICA®, prior to the expiration of the ’439

Patent, the ’634 Patent, U.S. Patent No. 10,463,668 (“the ’668 Patent”), and U.S. Patent No.

10,695,350 (“the ’350 Patent”). Alvogen-Natco has submitted amendments to ANDA No. 212763

(“Alvogen’s ANDA”) which, together with Alvogen’s ANDA, seek approval to market a generic

version of IMBRUVICA®, prior to the expiration of the ’439 Patent and the ’696 Patent.

                               THE RELATED LITIGATION

       2.     This is a civil action for infringement of the ’439, ’668, ’696, ’634, and ’350

Patents.

       3.     Other patent infringement actions relating to Zydus’s ANDA, Sandoz’s ANDA or

Alvogen’s ANDA and/or IMBRUVICA® are pending in this judicial district between Plaintiffs

and the defendants: Pharmacyclics LLC et al. v. Zydus Worldwide DMCC et al., Civil Action No.

20-560-CFC; Pharmacyclics LLC et al. v. Alvogen Pine Brook LLC et al., Civil Action No. 19-

434-CFC (the “Tablet Action”); and Pharmacyclics LLC et al. v. Cipla Limited et al., Civil Action

No. 18-192-CFC (the “Consolidated Capsule Action”), which includes Pharmacyclics LLC et al.

v. Cipla Ltd., Civil Action No. 18-247-CFC; Pharmacyclics LLC et al. v. Zydus Worldwide DMCC

et al., Civil Action No. 18-275-CFC; and Pharmacyclics LLC et al. v. Zydus Worldwide DMCC et




                                               2
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 3 of 506 PageID #: 1366




al., Civil Action No. 19-143-CFC, each of which also arises from the submission of one or more

ANDAs seeking approval to market a generic version of IMBRUVICA®.

                                        IMBRUVICA®

       4.      IMBRUVICA® (ibrutinib) is a ground-breaking drug which covalently binds to a

protein called Bruton’s tyrosine kinase (“BTK”), thereby irreversibly inhibiting BTK’s activity.

       5.      BTK is a key signaling molecule in the pathway that leads to B-cell growth and

maturation following activation of the B-cell receptor. Abnormalities in the B-cell receptor

signaling pathway can lead to uncontrolled cell growth and cause cancers of the blood and bone

marrow. IMBRUVICA® is the first FDA-approved BTK inhibitor.

       6.      Pharmacyclics invested hundreds of millions of dollars in the development of

IMBRUVICA®. Pharmacyclics partnered with Janssen to bring this revolutionary drug to patients

across the United States and throughout the world. Janssen, recognizing the potential of the

compound, invested hundreds of millions of dollars in the clinical development and

commercialization of IMBRUVICA®.

       7.      Initial clinical trials using IMBRUVICA® to treat mantle cell lymphoma (“MCL”)

showed that patients taking IMBRUVICA® had an observed response rate of 68%. These results

led FDA to grant accelerated approval to IMBRUVICA® for the treatment of MCL in patients who

had received at least one prior therapy through the new Breakthrough Therapy Designation

pathway, a process that allows the FDA to grant priority review to drug candidates if preliminary

clinical trials indicate that the therapy may offer substantial treatment advantages over existing

options for patients with serious or life-threatening diseases. IMBRUVICA® was one of the first

drugs ever to receive FDA approval via the Breakthrough Therapy Designation.




                                                3
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 4 of 506 PageID #: 1367




       8.      IMBRUVICA® has received three additional Breakthrough Therapy Designations

for three additional indications: Waldenström’s macroglobulinemia; chronic lymphocytic

leukemia (“CLL”) or small lymphocytic lymphoma (“SLL”) with a deletion of the short arm of

chromosome 17 (del 17p); and chronic graft-versus-host-disease (“cGVHD”). IMBRUVICA® is

also indicated for the treatment of marginal zone lymphoma (“MZL”) in patients who require

systemic therapy and have received at least one prior anti-CD20-based therapy and the treatment

of CLL/SLL. For MZL and cGVHD, IMBRUVICA® represents the first FDA approved treatment

specifically for patients with these disorders.

       9.      IMBRUVICA® has one of the most robust clinical oncology development programs

for a single molecule in the industry, with more than 150 ongoing clinical trials. There are

approximately 30 ongoing company-sponsored trials, 14 of which are in Phase 3, and more than

100 investigator-sponsored trials and external collaborations that are active around the world.

       10.     IMBRUVICA® has gained widespread acceptance in the medical community with

approximately 170,000 patients around the world having been treated with IMBRUVICA®. In

2015, IMBRUVICA® was awarded the prestigious Prix Galien Award for Best Pharmaceutical

Agent. The Prix Galien Award is considered the biomedical industry’s highest accolade.

       11.     The ’439 Patent is listed in the Orange Book for IMBRUVICA®.

       12.     The ’668 Patent is listed in the Orange Book for IMBRUVICA®.

       13.     The ’696 Patent is listed in the Orange Book for IMBRUVICA®.

       14.     The ’634 Patent is listed in the Orange Book for IMBRUVICA®.

       15.     The ’350 Patent is listed in the Orange Book for IMBRUVICA®.

                                          THE PARTIES

       16.     Plaintiff Pharmacyclics LLC is a limited liability company organized and existing

under the laws of the Delaware with its principal place of business at 995 East Arques Avenue,


                                                  4
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 5 of 506 PageID #: 1368




Sunnyvale, California 94085. Pharmacyclics is a wholly owned subsidiary of AbbVie Inc., a

Delaware corporation with its principal place of business at 1 North Waukegan Road, North

Chicago, Illinois 60064-6400. Pharmacyclics is the assignee and owner of the ’439, ’668, ’696,

’634, and ’350 Patents. Pharmacyclics holds New Drug Application (“NDA”) Nos. 205552 and

210563 for IMBRUVICA®.

       17.     Plaintiff Janssen Biotech, Inc. is a corporation organized and existing under the

laws of Pennsylvania, with its principal place of business at 800/850 Ridgeview Drive, Horsham,

Pennsylvania 19044. Janssen is a wholly owned subsidiary of Johnson & Johnson. Janssen is the

exclusive licensee of the Orange Book patents for IMBRUVICA®. Janssen is engaged in the

clinical development and commercialization of IMBRUVICA® and shares in the proceeds from

U.S. sales of IMBRUVICA®.

       18.     On information and belief, Zydus Worldwide is a company organized and existing

under the laws of the United Arab Emirates, with a principal place of business at Armada Tower

2, P2, Cluster P, 9 Floor, Office 908, Al Thanyah 5, Hadaeq Mohammed Bin Rashid, Dubai, United

Arab Emirates.

       19.     On information and belief, Cadila is a corporation organized and existing under the

laws of the Republic of India, with a principal place of business at Zydus Tower, Satellite Cross

Roads, Ahmedabad-380015, Gujarat, India.

       20.     On information and belief, Zydus Worldwide acts at the direction, and for the

benefit, of Cadila, and is controlled and/or dominated by Cadila.

       21.     On information and belief, Zydus Worldwide and Cadila collaborate with respect

to the development, regulatory approval, marketing, sale, and/or distribution of pharmaceutical

products. On further information and belief, Zydus Worldwide and Cadila are agents of one




                                                5
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 6 of 506 PageID #: 1369




another and/or operate in concert as integrated parts of the same business group, and enter into

agreements with each other that are nearer than arm’s length.

       22.     On information and belief, Zydus caused the amendment to Zydus’s ANDA to be

submitted to FDA and seeks FDA approval of Zydus’s ANDA.

       23.     On information and belief, Zydus Worldwide and Cadila acted collaboratively in

the preparation, submission, and amendment of Zydus’s ANDA and continue to act collaboratively

in pursuing FDA approval of Zydus’s ANDA and seeking to market the proposed generic ibrutinib

capsules described in Zydus’s ANDA (“Zydus’s ANDA Product”).

       24.     On information and belief, Zydus intends to commercially manufacture, market,

offer for sale, and sell Zydus’s ANDA Product throughout the United States, including in the State

of Delaware, in the event FDA approves Zydus’s ANDA.

       25.     On information and belief, Zydus Worldwide and Cadila rely on material assistance

from one another to market, distribute, offer for sale, and/or sell generic drugs in the U.S. market,

including in the State of Delaware. On information and belief, Zydus Worldwide and Cadila intend

to act collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell

Zydus’s ANDA Product, in the event FDA approves Zydus’s ANDA.

       26.     On information and belief, Defendant Sandoz Inc. is a corporation organized and

existing under the laws of the State of Delaware, with a principal place of business at 100 College

Road West, Princeton, New Jersey 08540.

       27.     On information and belief, Defendant Lek Pharmaceuticals d.d. is a corporation

existing under the laws of Slovenia, having its principal place of business at Verovškova 57, 1526

Ljubljana, Slovenia.




                                                 6
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 7 of 506 PageID #: 1370




       28.     On further information and belief, Sandoz Inc., and Lek collaborate with respect to

the development, regulatory approval, marketing, sale, and/or distribution of drug substances and

pharmaceutical products. On further information and belief, Sandoz Inc., and Lek are agents of

one another and/or operate in concert as integrated parts of the same business group, and enter into

agreements with each other that are nearer than arm’s length.

       29.     On information and belief, Sandoz caused the amendment to Sandoz’s ANDA to

be submitted to FDA and seeks FDA approval of Sandoz’s ANDA.

       30.     On information and belief, Sandoz Inc. and Lek acted collaboratively in the

preparation, and submission of Sandoz’s ANDA and continue to act collaboratively in pursuing

FDA approval of Sandoz’s ANDA and seeking to market the proposed generic ibrutinib capsules

described in Sandoz’s ANDA (“Sandoz’s ANDA Product”).

       31.     On information and belief, Sandoz intends to commercially manufacture, market,

offer for sale, and sell Sandoz’s ANDA Product throughout the United States, including in the

State of Delaware, in the event FDA approves Sandoz’s ANDA.

       32.     On information and belief, Sandoz Inc. and Lek rely on material assistance from

one another to market, distribute, offer for sale, and/or sell generic drugs in the U.S. market,

including in the State of Delaware. On information and belief, Sandoz Inc. and Lek intend to act

collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell

Sandoz’s ANDA Product, in the event FDA approves Sandoz’s ANDA.

       33.     On information and belief, Alvogen is a limited liability company organized and

existing under the laws of Delaware, with a principal place of business at 10 Bloomfield Avenue,

Building B, Pine Brook, New Jersey 07058.




                                                 7
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 8 of 506 PageID #: 1371




        34.    On information and belief, Natco is a corporation organized and existing under the

laws of the Republic of India, with a principal place of business at NATCO House, Road No. 2,

Banjara Hills, Hyderabad – 500 034, India.

        35.    On information and belief, Alvogen and Natco collaborate and/or will collaborate

with respect to the development, regulatory approval, marketing, sale, and/or distribution of the

proposed generic ibrutinib tablets in 140 mg, 280 mg, 420 mg, and 560 mg dosage strengths as

described in Alvogen’s ANDA (“Alvogen’s ANDA Products”).

        36.    On information and belief, Alvogen-Natco caused the amendment to Alvogen’s

ANDA to be submitted to FDA and seeks FDA approval of Alvogen’s ANDA.

        37.    On information and belief, Natco holds Drug Master File (“DMF”) No. 32937 for

ibrutinib.

        38.    On information and belief, Natco will financially benefit in the event FDA approves

the Alvogen-Natco ANDA because Natco is actively involved in the commercial manufacture,

use, and/or sale of Alvogen’s ANDA Products. See id.

        39.    On information and belief, Alvogen-Natco intends to commercially manufacture,

market, offer for sale, and sell Alvogen’s ANDA Products throughout the United States, including

in the State of Delaware, in the event FDA approves Alvogen’s ANDA.

        40.    On information and belief, Alvogen and Natco rely on material assistance from one

another to market, distribute, offer for sale, and/or sell generic drugs in the U.S. market, including

in the State of Delaware. On information and belief, Alvogen and Natco intend to act

collaboratively to commercially manufacture, market, distribute, offer for sale, and/or sell

Alvogen’s ANDA Product, in the event FDA approves Alvogen’s ANDA.




                                                  8
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 9 of 506 PageID #: 1372




                                  JURISDICTION AND VENUE

        41.      This civil action for patent infringement arises under the patent laws of the United

States, including 35 U.S.C. § 271.

        42.      This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §§ 1331, 1338, 2201, and 2202. See also Vanda Pharm. Inc. v. W.-Ward Pharm. Int’l

Ltd., 887 F.3d 1117, 1123–25 (Fed. Cir. 2018).

        43.      This Court has personal jurisdiction over Zydus because, on information and belief,

Zydus, inter alia, has continuous and systematic contacts with the State of Delaware, regularly

conducts business in the State of Delaware, either directly or through one or more of its wholly

owned subsidiaries, agents, and/or alter egos, has purposefully availed itself of the privilege of

doing business in the State of Delaware, and intends to sell its ANDA Product in the State of

Delaware upon approval of Zydus’s ANDA.

        44.      On information and belief, Zydus is in the business of manufacturing, marketing,

importing, distributing, and selling pharmaceutical drug products, including generic drug products,

either directly or through subsidiaries, agents, and/or alter-egos, throughout the United States and

in this judicial district.

        45.      Zydus has committed, or aided, abetted, contributed to, and/or participated in the

commission of, acts of patent infringement that will lead to foreseeable harm and injury to

Plaintiffs, which manufacture and/or market IMBRUVICA® for sale and use throughout the United

States, including in this judicial district. On information and belief and as indicated by a letter

dated January 3, 2018, sent by Zydus Worldwide to, inter alia, Pharmacyclics and Janssen,

pursuant to 21 U.S.C. § 355(j)(2)(B), Zydus prepared and filed its ANDA with the intention of

seeking to market the ANDA Product nationwide, including within this judicial district.




                                                  9
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 10 of 506 PageID #: 1373




        46.     On information and belief, Zydus plans to sell its ANDA Product in the State of

 Delaware, list its ANDA Product on the State of Delaware’s prescription drug formulary, and seek

 Medicaid reimbursements for sales of its ANDA Product in the State of Delaware, either directly

 or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.

        47.     On information and belief, Zydus knows and intends that its proposed ANDA

 Product will be distributed and sold in Delaware and will thereby displace sales of IMBRUVICA®,

 causing injury to Plaintiffs. Zydus intends to take advantage of its established channels of

 distribution in Delaware for the sale of its proposed ANDA Product.

        48.     Zydus Worldwide has engaged in patent litigation concerning FDA-approved drug

 products in this judicial district and has not contested personal jurisdiction or venue in such

 litigation in this judicial district. See UCB, Inc. v. Zydus Worldwide DMCC, et al., C.A. No. 16-

 1023, D.I. 15 (D. Del. Feb. 27, 2017).

        49.     Cadila regularly engages in patent litigation concerning FDA-approved drug

 products in this judicial district and has not contested personal jurisdiction or venue in such

 litigation in this judicial district. See, e.g., Millennium Pharmaceuticals, Inc. et al. v. Zydus

 Pharmaceuticals (USA) Inc. et al., C.A. No. 17-423, D.I. 9 (D. Del. May 24, 2017); Pfizer Inc. et

 al. v. Zydus Pharmaceuticals (USA) Inc. et al., C.A. No. 17-214, D.I. 13 (D. Del. June 5, 2017);

 Sanofi-Aventis US LLC et al. v. Zydus Pharmaceuticals (USA) Inc. et al., C.A. No. 17-034, D.I. 9

 (D. Del. Apr. 10, 2017); Astellas Pharma Inc. et al. v. Zydus Pharmaceuticals (USA) Inc. et al.,

 C.A. No. 16-1167, D.I. 11 (D. Del. Feb. 27, 2017); Upsher-Smith Laboratories Inc. v. Zydus

 Pharmaceuticals (USA) Inc. et al., C.A. No. 16-00248, D.I. 15 (D. Del. Oct. 31, 2016).

        50.     Zydus Worldwide and Cadila have not contested personal jurisdiction in this

 judicial district in the Consolidated Capsule Action and cases thereof. See C.A. No. 18-192,




                                                10
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 11 of 506 PageID #: 1374




 D.I. 126, Answer to First Am. Compl. ¶¶ 45 (“Zydus . . . avers that it does not contest this Court’s

 personal jurisdiction over Zydus.”), 46 (“Cadila . . . avers that it does not contest this Court’s

 personal jurisdiction over Cadila.”), D.I. 225, Answer to Second Am. Compl. ¶¶ 34, 35 (same);

 C.A. No. 18-275, D.I. 15, Answer ¶¶ 45 (“Zydus . . . avers that it does not contest this Court’s

 personal jurisdiction over Zydus Worldwide.”), 46 (“Cadila . . . avers that it does not contest this

 Court’s personal jurisdiction over Cadila.”); C.A. No. 19-143, D.I. 10, Answer ¶ 26

 (“Zydus . . . avers that it does not contest this Court’s personal jurisdiction over Zydus

 Worldwide.”).

        51.      Zydus Worldwide and Cadila have invoked the jurisdiction of this judicial district

 as a Counterclaimant in the Consolidated Capsule Action and cases thereof. See C.A. No. 18-192,

 D.I. 126, Counterclaims ¶ 6, D.I. 225 Second Am. Counterclaims ¶ 7; C.A. No. 18-275, D.I. 15,

 Counterclaims ¶ 5; C.A. No. 19-143, D.I. 10, Counterclaims ¶ 7 .

        52.      Alternatively, this Court has personal jurisdiction over Zydus Worldwide and

 Cadila because the requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as

 (a) Plaintiffs’ claims arise under federal law; (b) Zydus Worldwide and Cadila are foreign

 defendants not subject to general personal jurisdiction in the courts of any state; and (c) Zydus

 Worldwide and Cadila have sufficient contacts in the United States as a whole, including, but not

 limited to, participating in the preparation and submission of Zydus’s ANDA to FDA, and/or

 manufacturing and/or selling pharmaceutical products distributed throughout the United States

 including in this judicial district, such that this Court’s exercise of jurisdiction over Zydus

 Worldwide and Cadila satisfies due process.

        53.      Venue is proper in this district for Zydus Worldwide pursuant to 28 U.S.C. §§ 1391

 and 1400(b) because, inter alia, Zydus Worldwide is a corporation organized and existing under




                                                 11
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 12 of 506 PageID #: 1375




 the laws of the United Arab Emirates and may be sued in any judicial district. 28 U.S.C.

 § 1391(c)(3).

        54.      Venue is proper in this district for Cadila pursuant to 28 U.S.C. §§ 1391 and

 1400(b) because, inter alia, Cadila is a corporation organized and existing under the laws of the

 India and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

        55.      Zydus Worldwide and Cadila have not contested venue in this judicial district in

 the Consolidated Capsule Action and cases thereof. See C.A. No. 18-192, D.I. 126, Answer to First

 Am. Compl. ¶¶ 48 (“Zydus Worldwide avers that it does not contest venue.”), 49 (“Cadila

 Healthcare avers that it does not contest venue.”), D.I. 225, Answer to Second Am. Compl. ¶¶ 39,

 40 (same); C.A. No. 18-275, D.I. 15, Answer ¶¶ 48 (“Zydus Worldwide does not contest venue in

 this District.”), 49 (“Cadila does not contest venue in this District.”); C.A. No. 19-143, D.I. 10,

 Answer ¶ 38 (“Zydus . . . avers that it does not contest venue . . . . Cadila Healthcare avers that it

 does not contest venue.”).

        56.      This Court has personal jurisdiction over Sandoz because, on information and

 belief, Sandoz is a corporation organized and existing under the laws of Delaware. On

 information and belief, Sandoz is registered to do business as a corporation in Delaware (File

 Number 7944830).

        57.      Additionally, this Court has personal jurisdiction over Sandoz because, on

 information and belief, Sandoz, inter alia, has continuous and systematic contacts with the State

 of Delaware, regularly conducts business in the State of Delaware, either directly or through one

 or more of its wholly owned subsidiaries, agents, and/or alter egos, has purposefully availed itself

 of the privilege of doing business in the State of Delaware, and intends to sell Sandoz’s ANDA

 Product in the State of Delaware upon approval of Sandoz’s ANDA.




                                                  12
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 13 of 506 PageID #: 1376




        58.     On information and belief, Sandoz is in the business of manufacturing, marketing,

 importing, distributing, and selling pharmaceutical drug products, including generic drug products,

 either directly or through subsidiaries, agents, and/or alter egos, which Sandoz manufactures,

 distributes, markets and/or sells throughout the United States and in this judicial district.

        59.     On information and belief, Sandoz is licensed to sell generic and proprietary

 pharmaceutical products in the State of Delaware, either directly or through one or more of its

 wholly owned subsidiaries, agents, and/or alter egos.

        60.     Sandoz has committed, or aided, abetted, contributed to, and/or participated in the

 commission of, acts of patent infringement that will lead to foreseeable harm and injury to

 Plaintiffs, which manufacture and/or market IMBRUVICA® for sale and use throughout the United

 States, including in this judicial district. On information and belief and as indicated by a letter

 dated April 9, 2020, sent by Sandoz Inc. to, inter alia, Pharmacyclics pursuant to 21 U.S.C.

 § 355(j)(2)(B) (“Sandoz’s Notice Letter”), Sandoz prepared and filed its ANDA with the intention

 of seeking to market the ANDA Product nationwide, including within this judicial district.

        61.     On information and belief, Sandoz plans to sell its ANDA Product in the State of

 Delaware, list its ANDA Product on the State of Delaware’s prescription drug formulary, and seek

 Medicaid reimbursements for sales of its ANDA Product in the State of Delaware, either directly

 or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.

        62.     On information and belief, Sandoz knows and intends that its proposed ANDA

 Product will be distributed and sold in Delaware and will thereby displace sales of IMBRUVICA®,

 causing injury to Plaintiffs. Sandoz intends to take advantage of its established channels of

 distribution in Delaware for the sale of its proposed ANDA Product.




                                                   13
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 14 of 506 PageID #: 1377




        63.     Sandoz Inc. regularly engages in patent litigation concerning FDA-approved drug

 products in this judicial district, has not contested personal jurisdiction or venue in such litigation

 in this judicial district, and has purposefully availed itself of the rights and benefits of this Court

 by asserting claims and/or counterclaims in this Court. See, e.g., ViiV Healthcare Company et al.

 v. Sandoz Inc. et al., C.A. No. 17-1784, D.I. 12 (D. Del. Jan. 24, 2018); Biogen International

 GMBH et al. v. Sandoz Inc., C.A. No. 17-874, D.I. 9 (D. Del. Oct. 16, 2017); Bristol-Myers Squibb

 Company et al. v. Sandoz Inc., C.A. No. 17-407, D.I. 9 (D. Del. June 12, 2017); Omeros

 Corporation v. Sandoz Inc., C.A. No. 17-799, D.I. 11 (D. Del. Sept. 13, 2017).

        64.     Sandoz Inc. and Lek have not contested personal jurisdiction in this judicial district

 in the Consolidated Capsule Action and cases thereof. See C.A. No. 18-275, D.I. 38, Answer ¶ 61

 (“Sandoz does not contest personal jurisdiction in the United States District Court for the District

 of Delaware.”); C.A. No. 18-192, D.I. 109, Answer to First Am. Compl. ¶ 65 (“Sandoz and Lek

 do not contest personal jurisdiction for purposes of this case only.”), D.I. 227, Answer to Second

 Am. Compl. ¶ 43 (same).

        65.     Sandoz Inc. and Lek have invoked the jurisdiction of this judicial district as a

 Counterclaimant in the Consolidated Capsule Action. See C.A. No. 18-192, D.I. 109,

 Counterclaims ¶ 7, D.I. 227, Counterclaims ¶ 7.

        66.     Alternatively, this Court has personal jurisdiction over Lek because the

 requirements of Federal Rule of Civil Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise

 under federal law; (b) Lek is not subject to general personal jurisdiction in the courts of any state;

 and (c) Lek has sufficient contacts in the United States as a whole, including, but not limited to,

 participating in the preparation and submission of Sandoz’s ANDA, and/or developing,

 manufacturing, and/or selling drug substances and pharmaceutical products distributed throughout




                                                   14
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 15 of 506 PageID #: 1378




 the United States including in this judicial district, such that this Court’s exercise of jurisdiction

 over Lek satisfies due process.

         67.     Venue is proper in this district for Sandoz pursuant to 28 U.S.C. § 1391 and 1400(b)

 because, inter alia, Sandoz is a corporation organized and existing under the laws of the State of

 Delaware.

         68.     Venue is proper in this district for Lek pursuant to 28 U.S.C. §§ 1391 and 1400(b)

 because, inter alia, Lek is a corporation organized and existing under the laws of Slovenia and

 may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

         69.     Sandoz and Lek have not contested venue in this judicial district in the Consolidated

 Capsule Action and cases thereof. See D.I. 109, Answer to First Am. Compl. ¶¶ 72 (“Sandoz does

 not contest venue for purposes of this case only.”), 73 (“Lek does not contest venue for purposes

 of this case only.”), D.I. 227, Answer to Second Am. Compl. ¶ 53 (“Sandoz and Lek do not contest

 venue for purposes of this case only.”).

         70.     This Court has personal jurisdiction over Alvogen because, on information and

 belief, Alvogen is a limited liability company organized and existing under the laws of Delaware.

 On information and belief, Alvogen is registered to do business as a domestic limited liability

 company in Delaware (File Number 5126726).

         71.     Additionally, this Court has personal jurisdiction over Alvogen because, on

 information and belief, Alvogen, inter alia, has continuous and systematic contacts with the State

 of Delaware, regularly conducts business in the State of Delaware, either directly or through one

 or more of its affiliates, agents, and/or alter egos, has purposefully availed itself of the privilege of

 doing business in the State of Delaware, and intends to sell Alvogen’s ANDA Products in the State

 of Delaware upon approval of Alvogen’s ANDA.




                                                    15
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 16 of 506 PageID #: 1379




         72.     On information and belief, Alvogen is in the business of manufacturing, marketing,

 importing, distributing, and selling pharmaceutical drug products, including generic drug products,

 either directly or through affiliates, agents, and/or alter egos, which Alvogen manufactures,

 distributes, markets, and/or sells throughout the United States and in this judicial district.

         73.     On information and belief, Alvogen is licensed to sell generic and proprietary

 pharmaceutical products in the State of Delaware, either directly or through one or more of its

 affiliates, agents, and/or alter egos.

         74.     Alvogen-Natco has committed, or aided, abetted, contributed to, and/or participated

 in the commission of, acts of patent infringement that will lead to foreseeable harm and injury to

 Plaintiffs, which manufacture and/or market IMBRUVICA® Tablets for sale and use throughout

 the United States, including in this judicial district. On information and belief and as indicated by

 a letter dated February 7, 2020, sent by Alvogen to Pharmacyclics pursuant to 21 U.S.C.

 § 355(j)(2)(B) (“Alvogen-Natco’s Notice Letter”), Alvogen-Natco prepared and filed ANDA No.

 212763 with the intention of seeking to market Alvogen’s ANDA Products nationwide, including

 within this judicial district.

         75.     On information and belief, Alvogen-Natco plans to sell the ANDA Products in the

 State of Delaware, list the ANDA Products on the State of Delaware’s prescription drug formulary,

 and seek Medicaid reimbursements for sales of the ANDA Products in the State of Delaware, either

 directly or through one or more of its wholly owned subsidiaries, agents, and/or alter egos.

         76.     On information and belief, Alvogen-Natco knows and intends that its proposed

 ANDA Products will be distributed and sold in Delaware and will thereby displace sales of

 IMBRUVICA® Tablets, causing injury to Plaintiffs. Alvogen-Natco intends to take advantage of

 its established channels of distribution in Delaware for the sale of its proposed ANDA Products.




                                                   16
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 17 of 506 PageID #: 1380




        77.     Alvogen has invoked the jurisdiction of the courts of this judicial district as a

 counterclaim plaintiff in a patent infringement action concerning FDA-approved drug products.

 See, e.g., Cosmo Techs. Ltd. et al. v. Alvogen Pine Brook, LLC et al., C. A. No. 15-1047-LPS, D.I.

 9 (D. Del. Nov. 30, 2015). Alvogen has not contested personal jurisdiction or venue in patent

 litigation concerning FDA-approved drug products in this judicial district. See, e.g., id.

        78.     Alvogen has not contested personal jurisdiction in this judicial district in the Tablet

 Action. See C.A. No. 19-434, D.I. 10, Answer ¶ 21 (“Alvogen does not contest personal

 jurisdiction in this Court for the limited purpose of this action only.”), D.I. 21, Answer to First

 Am. Compl. ¶ 21 (same).

        79.     Alvogen has invoked the jurisdiction of this judicial district as a Counterclaimant

 in the Tablet Action. See C.A. No. 19-434, D.I. 10, Counterclaims ¶ 6, D.I. 21, Counterclaims ¶ 6.

        80.     This Court has personal jurisdiction over Natco because the requirements of Federal

 Rule of Civil Procedure 4(k)(2)(A) are met as (a) Plaintiffs’ claims arise under federal law; (b)

 Natco is a foreign defendant not subject to general personal jurisdiction in the courts of any state;

 and (c) Natco has sufficient contacts in the United States as a whole, including, but not limited to,

 participating in the preparation and submission of Alvogen’s ANDA, preparing and submitting

 DMF No. 32937 to FDA, and/or manufacturing and/or selling pharmaceutical products distributed

 throughout the United States, including in this judicial district, such that this Court’s exercise of

 jurisdiction over Natco satisfies due process.

        81.     Natco has not contested personal jurisdiction in this judicial district in the Tablet

 Action. See C.A. No. 19-434, D.I. 11, Answer ¶ 29 (“Natco does not contest personal jurisdiction

 in this Court for the limited purpose of this action only.”), D.I. 22, Answer to First Am. Compl.

 ¶ 31 (same).




                                                  17
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 18 of 506 PageID #: 1381




        82.     Natco has invoked the jurisdiction of this judicial district as a Counterclaimant in

 the Tablet Action. See C.A. No. 19-434, D.I. 11, Counterclaims ¶ 6, D.I. 22, Counterclaims ¶ 6.

        83.     Venue is proper in this district for Alvogen pursuant to 28 U.S.C. § 1391 and

 1400(b) because, inter alia, Alvogen is a limited liability company organized and existing under

 the laws of the State of Delaware.

        84.     Venue is proper in this district for Natco pursuant to 28 U.S.C. §§ 1391 and 1400(b)

 because, inter alia, Natco is a corporation organized and existing under the laws of India and may

 be sued in any judicial district. 28 U.S.C. § 1391(c)(3).

                                   THE ASSERTED PATENTS

        85.     The ’439 Patent, entitled “Use of Inhibitors of Bruton’s Tyrosine Kinase (BTK),”

 was duly and lawfully issued by the USPTO on November 19, 2019. A true and correct copy of

 the ’439 Patent is attached hereto as Exhibit A.

        86.     The ’668 Patent, entitled “Methods of Treating and Preventing Graft Versus Host

 Disease” was duly and lawfully issued by the USPTO on November 5, 2019. A true and correct

 copy of the ’668 Patent is attached hereto as Exhibit B.

        87.     The ’696 Patent, entitled “Use of Inhibitors of Bruton’s Tyrosine Kinase (BTK),”

 was duly and lawfully issued by the USPTO on May 19, 2020. A true and correct copy of the ’696

 Patent is attached hereto as Exhibit C.

        88.     The ’634 Patent, entitled “Crystalline Forms of a Brutons Tyrosine Kinase

 Inhibitor,” was duly and lawfully issued by the USPTO on August 25, 2020. A true and correct

 copy of the ’634 Patent is attached hereto as Exhibit D.

        89.     The ’350 Patent, entitled “Methods of Treating and Preventing Graft Versus Host

 Disease” was duly and lawfully issued by the USPTO on June 30, 2020. A true and correct copy

 of the ’350 Patent is attached hereto as Exhibit E.


                                                    18
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 19 of 506 PageID #: 1382




                        ZYDUS’S AMENDMENT TO ZYDUS’S ANDA

        90.     On information and belief, Zydus has submitted Zydus’s ANDA to FDA, or caused

 Zydus’s ANDA to be submitted to FDA, and any amendments thereto, under 21 U.S.C. § 355(j),

 in order to obtain approval to engage in the commercial manufacture, use, or sale of ibrutinib

 capsules as a purported generic version of IMBRUVICA® prior to the expiration of the ’439, ’696,

 and ’634 Patents.

        91.     On information and belief, FDA has not approved Zydus’s ANDA.

        92.     On information and belief, Zydus sent Pharmacyclics and Janssen a Notice Letter

 dated March 9, 2020. Zydus’s Notice Letter represented that Zydus had submitted an amendment

 to FDA for Zydus’s ANDA, including a purported Paragraph IV certification for the ’439 Patent.

 Zydus did not articulate any non-infringement grounds for claims 1–4, 6, 9–12, 14 and 17 of the

 ’439 Patent in Zydus’s Notice Letter.

        93.     After Plaintiffs initially brought the instant action, the ’696 and ’634 Patents were

 listed in the Orange Book for IMBRUVICA®. Pursuant to 21 CFR § 314.94(a)(12)(viii)(C)(1)(ii),

 Zydus must submit a certification for the ’696 and ’634 Patents in connection with Zydus’s ANDA

 before obtaining FDA approval of the ANDA. On information and belief, Zydus has not submitted

 a Paragraph III certification for the ’696 Patent or ’634 Patent. On information and belief, Zydus

 intends to seek permission from FDA to market its ANDA Product prior to expiration of the ’696

 and ’634 Patents. Plaintiffs bring this second amended complaint to assert infringement of the ’696

 and ’634 Patents in addition to the ’439 Patent previously asserted against Zydus.

        94.     On information and belief, if FDA approves Zydus’s ANDA, Zydus will

 manufacture, offer for sale, or sell its ANDA Product, within the United States, including within

 the State of Delaware, or will import its ANDA Product into the United States, including the State

 of Delaware. The manufacture, use, offer for sale, sale, or importation of Zydus’s ANDA Product


                                                 19
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 20 of 506 PageID #: 1383




 will directly infringe the ’439, ’696, and ’634 Patents and Zydus will actively induce and/or

 contribute to their infringement.

        95.     The original complaint in this action was filed within forty-five days of Plaintiffs’

 receipt of Zydus’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

                      SANDOZ’S AMENDMENT TO SANDOZ’S ANDA

        96.     On information and belief, Sandoz has submitted Sandoz’s ANDA to FDA, or

 caused Sandoz’s ANDA to be submitted to FDA, and any amendments thereto, under 21 U.S.C.

 § 355(j), in order to obtain approval to engage in the commercial manufacture, use, or sale of

 ibrutinib capsules as a purported generic version of IMBRUVICA® prior to the expiration of the

 ’439, ’668, ’634, and ’350 Patents.

        97.     On information and belief, FDA has not approved Sandoz’s ANDA.

        98.     On information and belief, Sandoz Inc. sent Pharmacyclics a Notice Letter dated

 April 9, 2020. Sandoz’s Notice Letter represented that Sandoz had submitted an amendment to

 FDA for Sandoz’s ANDA, including a purported Paragraph IV certification for the ’439 and ’668

 Patents.

        99.     After Plaintiffs initially brought the instant action, the ’634 and ’350 Patents were

 listed in the Orange Book for IMBRUVICA®. Pursuant to 21 CFR § 314.94(a)(12)(viii)(C)(1)(ii),

 Sandoz must submit a certification for the ’634 and ’350 Patents in connection with Sandoz’s

 ANDA before obtaining FDA approval of the ANDA. On information and belief, Sandoz has not

 submitted a Paragraph III certification for the ’634 Patent or ’350 Patent. On information and

 belief, Sandoz intends to seek permission from FDA to market its ANDA Product prior to

 expiration of the ’634 and ’350 Patents. Plaintiffs bring this second amended complaint to assert

 infringement of the ’634 and ’350 Patents in addition to the ’439 and ’668 Patents previously

 asserted against Sandoz.


                                                 20
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 21 of 506 PageID #: 1384




        100.    On information and belief, if FDA approves Sandoz’s ANDA, Sandoz will

 manufacture, offer for sale, or sell its ANDA Product, within the United States, including within

 the State of Delaware, or will import its ANDA Product into the United States, including the State

 of Delaware. The manufacture, use, offer for sale, sale, or importation of Sandoz’s ANDA Product

 will directly infringe the ’439, ’668, ’634, and ’350 Patents and Sandoz will actively induce and/or

 contribute to their infringement.

        101.    The first amended complaint was filed within forty-five days of Plaintiffs’ receipt

 of Sandoz’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

               ALVOGEN-NATCO’S AMENDMENT TO ALVOGEN’S ANDA

        102.    On information and belief, Alvogen-Natco has submitted Alvogen’s ANDA to

 FDA, or caused Alvogen’s ANDA to be submitted to FDA, and any amendments thereto, under

 21 U.S.C. § 355(j), in order to obtain approval to engage in the commercial manufacture, use, or

 sale of ibrutinib capsules as a purported generic version of IMBRUVICA® prior to the expiration

 of the ’439 and ’696 Patents.

        103.    On information and belief, FDA has not approved Alvogen’s ANDA.

        104.    On information and belief, Alvogen-Natco sent Pharmacyclics a Notice Letter

 dated February 7, 2020. Alvogen-Natco’s Notice Letter represented that Alvogen-Natco had

 submitted an amendment to FDA for Alvogen’s ANDA, including a purported Paragraph IV

 certification for the ’439 Patent.

        105.    On information and belief, Alvogen-Natco sent Pharmacyclics a Notice Letter

 dated August 17, 2020 (“Alvogen-Natco’s Second Notice Letter”). Alvogen-Natco’s Second

 Notice Letter represented that Alvogen-Natco had submitted an amendment to FDA for Alvogen’s

 ANDA, including a purported Paragraph IV certification for the ’696 Patent.




                                                 21
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 22 of 506 PageID #: 1385




         106.    On information and belief, if FDA approves Alvogen’s ANDA, Alvogen-Natco

 will manufacture, offer for sale, or sell its ANDA Product, within the United States, including

 within the State of Delaware, or will import its ANDA Product into the United States, including

 the State of Delaware. The manufacture, use, offer for sale, sale, or importation of Alvogen’s

 ANDA Product will directly infringe the ’439 and ’696 Patents and Alvogen-Natco will actively

 induce and/or contribute to their infringement.

         107.    The original complaint in this action was filed within forty-five days of Plaintiffs’

 receipt of Alvogen-Natco’s Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii). This second

 amended complaint is being filed within forty-five days of Plaintiffs’ receipt of Alvogen-Natco’s

 Second Notice Letter, pursuant to 21 U.S.C. § 355(j)(5)(B)(iii).

                                    COUNT I
                     INFRINGEMENT OF THE ’439 PATENT BY ZYDUS

         108.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–107 as if fully

 set forth herein.

         109.    On information and belief, Zydus submitted or caused the submission of Zydus’s

 ANDA to FDA, and thereby seeks FDA approval of Zydus’s ANDA Product.

         110.    Plaintiffs own all rights, title, and interest in and to the ’439 Patent.

         111.    Zydus’s ANDA Product, or the use thereof, infringes at least claims 1–4, 6, 9–12,

 14 and 17 of the ’439 Patent.

         112.    Zydus did not contest infringement of claims 1–4, 6, 9–12, 14 and 17 of the ’439

 Patent in Zydus’s Notice Letter. If Zydus had a factual or legal basis to contest infringement of the

 claims of the ’439 Patent, it was required by applicable regulations to state such a basis in Zydus’s

 Notice Letter. See 21 CFR § 314.95(c)(7); 21 CFR § 314.52.




                                                    22
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 23 of 506 PageID #: 1386




         113.    Zydus has infringed at least claims 1–4, 6, 9–12, 14 and 17 of the ’439 Patent under

 35 U.S.C. § 271(e)(2)(A) by submitting Zydus’s ANDA with a Paragraph IV certification and

 thereby seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration of

 the ’439 Patent.

         114.    On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Zydus’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least claims

 1–4, 6, 9–12, 14 and 17 of the ’439 Patent under 35 U.S.C. § 271(a), and Zydus would induce the

 infringement of and/or contribute to the infringement of at least claims 1–4, 6, 9–12, 14 and 17 of

 the ’439 Patent under 35 U.S.C. § 271 (b) and/or (c).

         115.    On information and belief, Zydus continues to seek approval of its ANDA without

 adequate justification for asserting that the ’439 Patent is invalid, unenforceable, and/or not

 infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product. Zydus’s

 conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and entitles

 Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems proper.

         116.    Plaintiffs will be irreparably harmed if Zydus is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’439 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and Zydus,

 a remedy in equity is warranted. Further, the public interest would not be disserved by the entry of

 a permanent injunction.

                                    COUNT II
                     INFRINGEMENT OF THE ’696 PATENT BY ZYDUS

         117.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–116 as if fully

 set forth herein.




                                                   23
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 24 of 506 PageID #: 1387




           118.   On information and belief, Zydus submitted or caused the submission of Zydus’s

 ANDA to FDA, and thereby seeks FDA approval of Zydus’s ANDA Product.

           119.   Plaintiffs own all rights, title, and interest in and to the ’696 Patent.

           120.   Zydus’s ANDA Product, or the use thereof, infringes at least claim 1 of the ’696

 Patent.

           121.   Zydus has infringed at least claim 1 of the ’696 Patent under 35 U.S.C.

 § 271(e)(2)(A) by submitting Zydus’s ANDA and thereby seeking FDA approval of a generic

 version of IMBRUVICA® prior to the expiration of the ’696 Patent. Subject matter jurisdiction

 over this Count exists pursuant to 35 U.S.C. § 271(e)(2)(A) and 28 U.S.C. § 1338(a). See Vanda

 Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1123–25 (Fed. Cir. 2018).

           122.   The ’696 Patent is listed in the Orange Book for NDA No. 205552. Pursuant to 21

 CFR § 314.94(a)(12)(viii)(C)(1)(ii), Zydus must submit a certification for the ’696 Patent in

 connection with ANDA No. 211344 before obtaining FDA approval of the ANDA. On information

 and belief, Zydus has not submitted a Paragraph III certification for the ’696 Patent. On

 information and belief, Zydus intends to seek permission from FDA to market its ANDA Product

 prior to expiration of the ’696 Patent. Accordingly, a case or controversy exists between the parties

 regarding Zydus’s infringement of the ’696 Patent.

           123.   On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Zydus’s ANDA Product prior to the expiration of the ’696 Patent would infringe at least claim

 1 of the ’696 Patent under 35 U.S.C. § 271(a), and Zydus would induce the infringement of and/or

 contribute to the infringement of at least claim 1 of the ’696 Patent under 35 U.S.C. § 271 (b)

 and/or (c).




                                                     24
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 25 of 506 PageID #: 1388




           124.   On information and belief, Zydus continues to seek approval of its ANDA without

 adequate justification for asserting that the ’696 Patent is invalid, unenforceable, and/or not

 infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product. Zydus’s

 conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and entitles

 Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems proper.

           125.   Plaintiffs will be irreparably harmed if Zydus is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’696 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and Zydus,

 a remedy in equity is warranted. Further, the public interest would not be disserved by the entry of

 a permanent injunction.

                                    COUNT III
                      INFRINGEMENT OF THE ’634 PATENT BY ZYDUS

           126.   Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–125 as if fully

 set forth herein.

           127.   On information and belief, Zydus submitted or caused the submission of Zydus’s

 ANDA to FDA, and thereby seeks FDA approval of Zydus’s ANDA Product.

           128.   Plaintiffs own all rights, title, and interest in and to the ’634 Patent.

           129.   Zydus’s ANDA Product, or the use thereof, infringes at least claim 1 of the ’634

 Patent.

           130.   Zydus has infringed at least claim 1 of the ’634 Patent under 35 U.S.C.

 § 271(e)(2)(A) by submitting Zydus’s ANDA and thereby seeking FDA approval of a generic

 version of IMBRUVICA® prior to the expiration of the ’634 Patent. Subject matter jurisdiction

 over this Count exists pursuant to 35 U.S.C. § 271(e)(2)(A) and 28 U.S.C. § 1338(a). See Vanda

 Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1123–25 (Fed. Cir. 2018).



                                                     25
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 26 of 506 PageID #: 1389




        131.    The ’634 Patent is listed in the Orange Book for NDA No. 205552. Pursuant to 21

 CFR § 314.94(a)(12)(viii)(C)(1)(ii), Zydus must submit a certification for the ’634 Patent in

 connection with ANDA No. 211344 before obtaining FDA approval of the ANDA. On information

 and belief, Zydus has not submitted a Paragraph III certification for the ’634 Patent. On

 information and belief, Zydus intends to seek permission from FDA to market its ANDA Product

 prior to expiration of the ’634 Patent. Accordingly, a case or controversy exists between the parties

 regarding Zydus’s infringement of the ’634 Patent.

        132.    On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Zydus’s ANDA Product prior to the expiration of the ’634 Patent would infringe at least claim

 1 of the ’634 Patent under 35 U.S.C. § 271(a), and Zydus would induce the infringement of and/or

 contribute to the infringement of at least claim 1 of the ’634 Patent under 35 U.S.C. § 271 (b)

 and/or (c).

        133.    On information and belief, Zydus continues to seek approval of its ANDA without

 adequate justification for asserting that the ’634 Patent is invalid, unenforceable, and/or not

 infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product. Zydus’s

 conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and entitles

 Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems proper.

        134.    Plaintiffs will be irreparably harmed if Zydus is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’634 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and Zydus,

 a remedy in equity is warranted. Further, the public interest would not be disserved by the entry of

 a permanent injunction.




                                                  26
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 27 of 506 PageID #: 1390




                                    COUNT IV
                     INFRINGEMENT OF THE ’439 PATENT BY SANDOZ

           135.   Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–134 as if fully

 set forth herein.

           136.   On information and belief, Sandoz submitted or caused the submission of Sandoz’s

 ANDA to FDA, and thereby seeks FDA approval of Sandoz’s ANDA Product.

           137.   Plaintiffs own all rights, title, and interest in and to the ’439 Patent.

           138.   Sandoz’s ANDA Product, or the use thereof, infringes at least claims 1 and 10 of

 the ’439 Patent.

           139.   Sandoz has infringed at least claims 1 and 10 of the ’439 Patent under 35 U.S.C.

 § 271(e)(2)(A) by submitting Sandoz’s ANDA and thereby seeking FDA approval of a generic

 version of IMBRUVICA® prior to the expiration of the ’439 Patent.

           140.   On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Sandoz’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least claims

 1 and 10 of the ’439 Patent under 35 U.S.C. § 271(a), and Sandoz would induce the infringement

 of and/or contribute to the infringement of at least claims 1 and 10 of the ’439 Patent under 35

 U.S.C. § 271 (b) and/or (c).

           141.   On information and belief, Sandoz continues to seek approval of its ANDA and

 would not have adequate justification to assert that the ’439 Patent is invalid, unenforceable, and/or

 not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

 Sandoz’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and

 entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems

 proper.




                                                     27
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 28 of 506 PageID #: 1391




         142.    Plaintiffs will be irreparably harmed if Sandoz is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’439 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

 Sandoz, a remedy in equity is warranted. Further, the public interest would not be disserved by the

 entry of a permanent injunction.

                                     COUNT V
                     INFRINGEMENT OF THE ’668 PATENT BY SANDOZ

         143.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–142 as if fully

 set forth herein.

         144.    On information and belief, Sandoz submitted or caused the submission of Sandoz’s

 ANDA to FDA, and thereby seeks FDA approval of Sandoz’s ANDA Product.

         145.    Plaintiffs own all rights, title, and interest in and to the ’668 Patent.

         146.    Sandoz’s ANDA Product, or the use thereof, infringes claims 1–4 of the

 ’668 Patent.

         147.    Sandoz has infringed claims 1–4 of the ’668 Patent under 35 U.S.C. § 271(e)(2)(A)

 by submitting Sandoz’s ANDA and thereby seeking FDA approval of a generic version of

 IMBRUVICA® prior to the expiration of the ’668 Patent.

         148.    On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Sandoz’s ANDA Product prior to the expiration of the ’668 Patent would infringe claims 1–4

 of the ’668 Patent under 35 U.S.C. § 271(a), and Sandoz would induce the infringement of and/or

 contribute to the infringement of claims 1–4 of the ’668 Patent under 35 U.S.C. § 271 (b) and/or

 (c).

         149.    On information and belief, Sandoz continues to seek approval of its ANDA and

 would not have adequate justification to assert that the ’668 Patent is invalid, unenforceable, and/or



                                                    28
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 29 of 506 PageID #: 1392




 not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

 Sandoz’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and

 entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems

 proper.

           150.   Plaintiffs will be irreparably harmed if Sandoz is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’668 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

 Sandoz, a remedy in equity is warranted. Further, the public interest would not be disserved by the

 entry of a permanent injunction.

                                    COUNT VI
                     INFRINGEMENT OF THE ’634 PATENT BY SANDOZ

           151.   Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–150 as if fully

 set forth herein.

           152.   On information and belief, Sandoz submitted or caused the submission of Sandoz’s

 ANDA to FDA, and thereby seeks FDA approval of Sandoz’s ANDA Product.

           153.   Plaintiffs own all rights, title, and interest in and to the ’634 Patent.

           154.   Sandoz’s ANDA Product, or the use thereof, infringes at least claim 1 of the ’634

 Patent.

           155.   Sandoz has infringed at least claim 1 of the ’634 Patent under 35 U.S.C.

 § 271(e)(2)(A) by submitting Sandoz’s ANDA and thereby seeking FDA approval of a generic

 version of IMBRUVICA® prior to the expiration of the ’634 Patent. Subject matter jurisdiction

 over this Count exists pursuant to 35 U.S.C. § 271(e)(2)(A) and 28 U.S.C. § 1338(a). See Vanda

 Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1123–25 (Fed. Cir. 2018).




                                                     29
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 30 of 506 PageID #: 1393




           156.   The ’634 Patent is listed in the Orange Book for NDA No. 205552. Pursuant to 21

 CFR § 314.94(a)(12)(viii)(C)(1)(ii), Sandoz must submit a certification for the ’634 Patent in

 connection with ANDA No. 211267 before obtaining FDA approval of the ANDA. On information

 and belief, Sandoz has not submitted a Paragraph III certification for the ’634 Patent. On

 information and belief, Sandoz intends to seek permission from FDA to market its ANDA Product

 prior to expiration of the ’634 Patent. Accordingly, a case or controversy exists between the parties

 regarding Sandoz’s infringement of the ’634 Patent.

           157.   On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Sandoz’s ANDA Product prior to the expiration of the ’634 Patent would infringe at least claim

 1 of the ’634 Patent under 35 U.S.C. § 271(a), and Sandoz would induce the infringement of and/or

 contribute to the infringement of at least claim 1 of the ’634 Patent under 35 U.S.C. § 271 (b)

 and/or (c).

           158.   On information and belief, Sandoz continues to seek approval of its ANDA without

 adequate justification for asserting that the ’634 Patent is invalid, unenforceable, and/or not

 infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

 Sandoz’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and

 entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems

 proper.

           159.   Plaintiffs will be irreparably harmed if Sandoz is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’634 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

 Sandoz, a remedy in equity is warranted. Further, the public interest would not be disserved by the

 entry of a permanent injunction.




                                                   30
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 31 of 506 PageID #: 1394




                                    COUNT VII
                     INFRINGEMENT OF THE ’350 PATENT BY SANDOZ

           160.   Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–159 as if fully

 set forth herein.

           161.   On information and belief, Sandoz submitted or caused the submission of Sandoz’s

 ANDA to FDA, and thereby seeks FDA approval of Sandoz’s ANDA Product.

           162.   Plaintiffs own all rights, title, and interest in and to the ’350 Patent.

           163.   Sandoz’s ANDA Product, or the use thereof, infringes at least claim 1 of the ’350

 Patent.

           164.   Sandoz’s has infringed at least claim 1 of the ’350 Patent under 35 U.S.C.

 § 271(e)(2)(A) by submitting Sandoz’s ANDA and thereby seeking FDA approval of a generic

 version of IMBRUVICA® prior to the expiration of the ’350 Patent. Subject matter jurisdiction

 over this Count exists pursuant to 35 U.S.C. § 271(e)(2)(A) and 28 U.S.C. § 1338(a). See Vanda

 Pharm. Inc. v. W.-Ward Pharm. Int’l Ltd., 887 F.3d 1117, 1123–25 (Fed. Cir. 2018).

           165.   The ’350 Patent is listed in the Orange Book for NDA No. 205552. Pursuant to 21

 CFR § 314.94(a)(12)(viii)(C)(1)(ii), Sandoz must submit a certification for the ’350 Patent in

 connection with ANDA No. 211267 before obtaining FDA approval of the ANDA. On information

 and belief, Sandoz has not submitted a Paragraph III certification for the ’350 Patent. On

 information and belief, Sandoz intends to seek permission from FDA to market its ANDA Product

 prior to expiration of the ’350 Patent. Accordingly, a case or controversy exists between the parties

 regarding Sandoz’s infringement of the ’350 Patent.

           166.   On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Sandoz’s ANDA Product prior to the expiration of the ’350 Patent would infringe at least claim

 1 of the ’350 Patent under 35 U.S.C. § 271(a), and Sandoz would induce the infringement of and/or



                                                     31
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 32 of 506 PageID #: 1395




 contribute to the infringement of at least claim 1 of the ’350 Patent under 35 U.S.C. § 271 (b)

 and/or (c).

           167.    On information and belief, Sandoz continues to seek approval of its ANDA and

 would not have adequate justification to assert that the ’350 Patent is invalid, unenforceable, and/or

 not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

 Sandoz’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C. § 285, and

 entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court deems

 proper.

           168.    Plaintiffs will be irreparably harmed if Sandoz is not enjoined from infringing, and

 from actively inducing or contributing to the infringement of the ’350 Patent. Plaintiffs do not have

 an adequate remedy at law, and considering the balance of hardships between Plaintiffs and

 Sandoz, a remedy in equity is warranted. Further, the public interest would not be disserved by the

 entry of a permanent injunction.

                                     COUNT VIII
                  INFRINGEMENT OF THE ’439 PATENT BY ALVOGEN-NATCO

           169.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–168 as if fully

 set forth herein.

           170.    On information and belief, Alvogen-Natco submitted or caused the submission of

 ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen’s ANDA Product.

           171.    Plaintiffs own all rights, title, and interest in and to the ’439 Patent.

           172.    Alvogen’s ANDA Product, or the use thereof, infringes at least claims 1 and 10 of

 the ’439 Patent.

           173.    Alvogen-Natco has infringed at least claims 1 and 10 of the ’439 Patent under

 35 U.S.C. § 271(e)(2)(A) by submitting Alvogen’s ANDA with a Paragraph IV certification and



                                                      32
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 33 of 506 PageID #: 1396




 thereby seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration of

 the ’439 Patent.

         174.    On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Alvogen’s ANDA Product prior to the expiration of the ’439 Patent would infringe at least

 claims 1 and 10 of the ’439 Patent under 35 U.S.C. § 271(a), and Alvogen-Natco would induce

 the infringement of and/or contribute to the infringement of at least claims 1 and 10 of the ’439

 Patent under 35 U.S.C. § 271 (b) and/or (c).

         175.    On information and belief, Alvogen-Natco continues to seek approval of its ANDA

 without adequate justification for asserting that the ’439 Patent is invalid, unenforceable, and/or

 not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

 Alvogen-Natco’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C.

 § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court

 deems proper.

         176.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

 infringing, and from actively inducing or contributing to the infringement of the ’439 Patent.

 Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships between

 Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public interest would

 not be disserved by the entry of a permanent injunction.

                                    COUNT IX
                INFRINGEMENT OF THE ’696 PATENT BY ALVOGEN-NATCO

         177.    Plaintiffs restate, reallege, and incorporate by reference paragraphs 1–176 as if fully

 set forth herein.

         178.    On information and belief, Alvogen-Natco submitted or caused the submission of

 ANDA No. 212763 to FDA, and thereby seeks FDA approval of Alvogen’s ANDA Product.



                                                   33
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 34 of 506 PageID #: 1397




           179.    Plaintiffs own all rights, title, and interest in and to the ’696 Patent.

           180.    Alvogen’s ANDA Product, or the use thereof, infringes at least claim 1 of the ’696

 Patent.

           181.    Alvogen-Natco has infringed at least claim 1 of the ’696 Patent under 35 U.S.C.

 § 271(e)(2)(A) by submitting Alvogen’s ANDA with a Paragraph IV certification and thereby

 seeking FDA approval of a generic version of IMBRUVICA® prior to the expiration of the ’696

 Patent.

           182.    On information and belief, the importation, manufacture, sale, offer for sale, or use

 of Alvogen’s ANDA Product prior to the expiration of the ’696 Patent would infringe at least claim

 1 of the ’696 Patent under 35 U.S.C. § 271(a), and Alvogen-Natco would induce the infringement

 of and/or contribute to the infringement of at least claim 1 of the ’696 Patent under 35 U.S.C. § 271

 (b) and/or (c).

           183.    On information and belief, Alvogen-Natco continues to seek approval of its ANDA

 without adequate justification for asserting that the ’696 Patent is invalid, unenforceable, and/or

 not infringed by the commercial manufacture, use, offer for sale, or sale of its ANDA Product.

 Alvogen-Natco’s conduct renders this case “exceptional” as that term is set forth in 35 U.S.C.

 § 285, and entitles Plaintiffs to recovery of their attorneys’ fees and such other relief as this Court

 deems proper.

           184.    Plaintiffs will be irreparably harmed if Alvogen-Natco is not enjoined from

 infringing, and from actively inducing or contributing to the infringement of the ’696 Patent.

 Plaintiffs do not have an adequate remedy at law, and considering the balance of hardships between

 Plaintiffs and Alvogen-Natco, a remedy in equity is warranted. Further, the public interest would

 not be disserved by the entry of a permanent injunction.




                                                      34
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 35 of 506 PageID #: 1398




                                  REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request the following relief:

       (A)    A judgment that Zydus has infringed the ’439, ’696, and ’634 Patents under 35

              U.S.C. § 271(e)(2)(A);

       (B)    A judgment that Sandoz has infringed the ’439, ’668, ’634, and ’350 Patents under

              35 U.S.C. § 271(e)(2)(A);

       (C)    A judgment that Alvogen-Natco has infringed the ’439 and ’696 Patents under 35

              U.S.C. § 271(e)(2)(A);

       (D)    A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

              of any FDA approval of Zydus’s ANDA shall be no earlier than the expiration date

              of the ’439 Patent, ’696 Patent, or ’634 Patent, or any later expiration of exclusivity

              for the ’439 Patent, ’696 Patent, or ’634 Patent, including any extensions or

              regulatory exclusivities;

       (E)    A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

              of any FDA approval of Sandoz’s ANDA shall be no earlier than the last expiration

              date of the ’439 Patent, ’668 Patent, ’634 Patent, or ’350 Patent or any later

              expiration of exclusivity for the ’439 Patent, ’668 Patent, ’634 Patent, or ’350

              Patent including any extensions or regulatory exclusivities;

       (F)    A judgment and order, pursuant to 35 U.S.C. § 271(e)(4)(A), that the effective date

              of any FDA approval of Alvogen’s ANDA shall be no earlier than the expiration

              date of the ’439 Patent or ’696 Patent, or any later expiration of exclusivity for the

              ’439 Patent or ’696 Patent, including any extensions or regulatory exclusivities;

       (G)    Entry of a permanent injunction enjoining Zydus, its officers, agents, employees,

              parents, affiliates, and subsidiaries, and all persons and entities acting in concert


                                                35
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 36 of 506 PageID #: 1399




             with Zydus or on its behalf from commercially manufacturing, using, offering for

             sale, or selling its ANDA Product within the United States, or importing its ANDA

             Product into the United States, until the day after the expiration of the ’439, ’696,

             and ’634 Patents, including any additional exclusivity period applicable to this

             patent, and from otherwise infringing the claims of the ’439, ’696, and ’634 Patents;

       (H)   Entry of a permanent injunction enjoining Sandoz, its officers, agents, employees,

             parents, affiliates, and subsidiaries, and all persons and entities acting in concert

             with Sandoz or on its behalf from commercially manufacturing, using, offering for

             sale, or selling its ANDA Product within the United States, or importing its ANDA

             Product into the United States, until the day after the expiration of the ’439, ’668,

             ’634, and ’350 Patents, including any additional exclusivity period applicable to

             those patents, and from otherwise infringing the claims of the ’439, ’668, ’634, and

             ’350 Patents;

       (I)   Entry of a permanent injunction enjoining Alvogen-Natco, its officers, agents,

             employees, parents, affiliates, and subsidiaries, and all persons and entities acting

             in concert with Alvogen-Natco or on its behalf from commercially manufacturing,

             using, offering for sale, or selling its ANDA Product within the United States, or

             importing its ANDA Product into the United States, until the day after the

             expiration of the ’439 and ’696 Patents, including any additional exclusivity period

             applicable to this patent, and from otherwise infringing the claims of the ’439 and

             ’696 Patents;

       (J)   A judgment declaring that making, using, selling, offering to sell, or importing

             Zydus’s ANDA Product, or inducing or contributing to such conduct, would




                                              36
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 37 of 506 PageID #: 1400




             constitute infringement of the ’439, ’696, and ’634 Patents pursuant to 35 U.S.C. §

             271 (a), (b), and/or (c);

       (K)   A judgment declaring that making, using, selling, offering to sell, or importing

             Sandoz’s ANDA Product, or inducing or contributing to such conduct, would

             constitute infringement of the ’439, ’668, ’634, and ’350 Patents pursuant to 35

             U.S.C. § 271 (a), (b), and/or (c);

       (L)   A judgment declaring that making, using, selling, offering to sell, or importing

             Alvogen’s ANDA Product, or inducing or contributing to such conduct, would

             constitute infringement of the ’439 and ’696 Patents pursuant to 35 U.S.C. § 271

             (a), (b), and/or (c);

       (M)   A declaration under 28 U.S.C. § 2201 that if Zydus, its officers, agents, employees,

             parents, affiliates, and subsidiaries, and all persons and entities acting in concert

             with it or on its behalf, engage in the commercial manufacture, use, offer for sale,

             sale or importation of Zydus’s ANDA Product, it will constitute an act of

             infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

       (N)   A declaration under 28 U.S.C. § 2201 that if Sandoz, its officers, agents, employees,

             parents, affiliates, and subsidiaries, and all persons and entities acting in concert

             with it or on its behalf, engage in the commercial manufacture, use, offer for sale,

             sale or importation of Sandoz’s ANDA Product, it will constitute an act of

             infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

       (O)   A declaration under 28 U.S.C. § 2201 that if Alvogen-Natco, its officers, agents,

             employees, parents, affiliates, and subsidiaries, and all persons and entities acting

             in concert with it or on its behalf, engage in the commercial manufacture, use, offer




                                                  37
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 38 of 506 PageID #: 1401




             for sale, sale or importation of Alvogen’s ANDA Product, it will constitute an act

             of infringement pursuant to 35 U.S.C. § 271 (a), (b), and/or (c);

       (P)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if Zydus

             engages in the commercial manufacture, use, offer for sale, sale, and/or importation

             of its ANDA Product, or any product that infringes the ’439, ’696, and ’634 Patents,

             or induces or contributes to such conduct, prior to the expiration of the patents

             including any additional exclusivity period applicable to those patents;

       (Q)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

             Sandoz engages in the commercial manufacture, use, offer for sale, sale, and/or

             importation of its ANDA Product, or any product that infringes the ’439, ’668, ’634,

             and ’350 Patents, or induces or contributes to such conduct, prior to the expiration

             of the patents including any additional exclusivity period applicable to those

             patents;

       (R)   An award of damages or other relief, pursuant to 35 U.S.C. § 271(e)(4)(C), if

             Alvogen-Natco engages in the commercial manufacture, use, offer for sale, sale,

             and/or importation of its ANDA Product, or any product that infringes the ’439 and

             ’696 Patents, or induces or contributes to such conduct, prior to the expiration of

             the patents including any additional exclusivity period applicable to those patent;

       (S)   A finding that this is an exceptional case, and an award of attorneys’ fees in this

             action pursuant to 35 U.S.C. § 285;

       (T)   Costs and expenses in this action; and

       (U)   Such other and further relief as the Court deems just and proper.




                                              38
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 39 of 506 PageID #: 1402




                                         MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                         /s/ Jennifer A. Ward

                                         Jack B. Blumenfeld (#1014)
                                         Jeremy A. Tigan (#5239)
                                         Jennifer A. Ward (#6476)
                                         1201 North Market Street
  OF COUNSEL:                            P.O. Box 1347
                                         Wilmington, DE 19899
  Christopher N. Sipes                   (302) 658-9200
  Erica N. Andersen                      jblumenfeld@mnat.com
  David A. Garr                          jtigan@mnat.com
  Brianne Bharkhda                       jward@mnat.com
  Chanson Chang
  Nicholas L. Evoy                       Attorneys for Plaintiffs Pharmacyclics LLC
  Justin Thomas Howell                   and Janssen Biotech, Inc.
  Laura Dolbow
  COVINGTON & BURLING LLP
  One CityCenter
  850 Tenth Street NW
  Washington, DC 20001-4956
  (202) 662-6000

  Alexa Hansen
  David Denuyl
  Anna Q. Han
  COVINGTON & BURLING LLP
  Salesforce Tower
  415 Mission Street, Suite 5400
  San Francisco, CA 94105
  (415) 591-6000

  Attorneys for Pharmacyclics LLC

  Irena Royzman
  Christine Willgoos
  Marcus A. Colucci
  Jennifer Liu
  Jonathan R. Pepin
  KRAMER LEVIN NAFTALIS & FRANKEL LLP
  1177 Avenue of the Americas
  New York, NY 10036
  (212) 715-9100




                                        39
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 40 of 506 PageID #: 1403




  Hannah Lee
  Phuong (Stephanie) Nguyen
  Daniel D. Williams
  KRAMER LEVIN NAFTALIS & FRANKEL LLP
  990 Marsh Road
  Menlo Park, CA 94025
  (650) 752-1700

  Attorneys for Janssen Biotech, Inc.

  October 1, 2020




                                        40
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 41 of 506 PageID #: 1404




                          EXHIBIT A
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 42 of 506 PageID #: 1405
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 43 of 506 PageID #: 1406
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 44 of 506 PageID #: 1407
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 45 of 506 PageID #: 1408
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 46 of 506 PageID #: 1409
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 47 of 506 PageID #: 1410
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 48 of 506 PageID #: 1411
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 49 of 506 PageID #: 1412
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 50 of 506 PageID #: 1413
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 51 of 506 PageID #: 1414
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 52 of 506 PageID #: 1415
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 53 of 506 PageID #: 1416
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 54 of 506 PageID #: 1417
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 55 of 506 PageID #: 1418
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 56 of 506 PageID #: 1419
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 57 of 506 PageID #: 1420
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 58 of 506 PageID #: 1421
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 59 of 506 PageID #: 1422
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 60 of 506 PageID #: 1423
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 61 of 506 PageID #: 1424
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 62 of 506 PageID #: 1425
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 63 of 506 PageID #: 1426
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 64 of 506 PageID #: 1427
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 65 of 506 PageID #: 1428
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 66 of 506 PageID #: 1429
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 67 of 506 PageID #: 1430
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 68 of 506 PageID #: 1431
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 69 of 506 PageID #: 1432
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 70 of 506 PageID #: 1433
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 71 of 506 PageID #: 1434
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 72 of 506 PageID #: 1435
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 73 of 506 PageID #: 1436
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 74 of 506 PageID #: 1437
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 75 of 506 PageID #: 1438
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 76 of 506 PageID #: 1439
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 77 of 506 PageID #: 1440
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 78 of 506 PageID #: 1441
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 79 of 506 PageID #: 1442
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 80 of 506 PageID #: 1443
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 81 of 506 PageID #: 1444
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 82 of 506 PageID #: 1445
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 83 of 506 PageID #: 1446
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 84 of 506 PageID #: 1447
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 85 of 506 PageID #: 1448
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 86 of 506 PageID #: 1449
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 87 of 506 PageID #: 1450
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 88 of 506 PageID #: 1451
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 89 of 506 PageID #: 1452
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 90 of 506 PageID #: 1453
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 91 of 506 PageID #: 1454
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 92 of 506 PageID #: 1455
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 93 of 506 PageID #: 1456
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 94 of 506 PageID #: 1457
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 95 of 506 PageID #: 1458
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 96 of 506 PageID #: 1459
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 97 of 506 PageID #: 1460
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 98 of 506 PageID #: 1461
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 99 of 506 PageID #: 1462
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 100 of 506 PageID #: 1463
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 101 of 506 PageID #: 1464
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 102 of 506 PageID #: 1465
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 103 of 506 PageID #: 1466
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 104 of 506 PageID #: 1467
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 105 of 506 PageID #: 1468
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 106 of 506 PageID #: 1469
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 107 of 506 PageID #: 1470
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 108 of 506 PageID #: 1471
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 109 of 506 PageID #: 1472
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 110 of 506 PageID #: 1473
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 111 of 506 PageID #: 1474
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 112 of 506 PageID #: 1475
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 113 of 506 PageID #: 1476
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 114 of 506 PageID #: 1477
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 115 of 506 PageID #: 1478
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 116 of 506 PageID #: 1479
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 117 of 506 PageID #: 1480
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 118 of 506 PageID #: 1481
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 119 of 506 PageID #: 1482
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 120 of 506 PageID #: 1483
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 121 of 506 PageID #: 1484
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 122 of 506 PageID #: 1485
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 123 of 506 PageID #: 1486
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 124 of 506 PageID #: 1487
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 125 of 506 PageID #: 1488
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 126 of 506 PageID #: 1489
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 127 of 506 PageID #: 1490
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 128 of 506 PageID #: 1491
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 129 of 506 PageID #: 1492
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 130 of 506 PageID #: 1493
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 131 of 506 PageID #: 1494
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 132 of 506 PageID #: 1495
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 133 of 506 PageID #: 1496
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 134 of 506 PageID #: 1497
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 135 of 506 PageID #: 1498
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 136 of 506 PageID #: 1499
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 137 of 506 PageID #: 1500
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 138 of 506 PageID #: 1501
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 139 of 506 PageID #: 1502
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 140 of 506 PageID #: 1503
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 141 of 506 PageID #: 1504
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 142 of 506 PageID #: 1505
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 143 of 506 PageID #: 1506
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 144 of 506 PageID #: 1507
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 145 of 506 PageID #: 1508
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 146 of 506 PageID #: 1509
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 147 of 506 PageID #: 1510
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 148 of 506 PageID #: 1511
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 149 of 506 PageID #: 1512
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 150 of 506 PageID #: 1513
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 151 of 506 PageID #: 1514
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 152 of 506 PageID #: 1515
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 153 of 506 PageID #: 1516
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 154 of 506 PageID #: 1517
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 155 of 506 PageID #: 1518
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 156 of 506 PageID #: 1519
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 157 of 506 PageID #: 1520
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 158 of 506 PageID #: 1521
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 159 of 506 PageID #: 1522
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 160 of 506 PageID #: 1523
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 161 of 506 PageID #: 1524
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 162 of 506 PageID #: 1525
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 163 of 506 PageID #: 1526
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 164 of 506 PageID #: 1527
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 165 of 506 PageID #: 1528
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 166 of 506 PageID #: 1529
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 167 of 506 PageID #: 1530
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 168 of 506 PageID #: 1531
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 169 of 506 PageID #: 1532
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 170 of 506 PageID #: 1533
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 171 of 506 PageID #: 1534
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 172 of 506 PageID #: 1535




                         EXHIBIT B
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 173 of 506 PageID #: 1536
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 174 of 506 PageID #: 1537
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 175 of 506 PageID #: 1538
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 176 of 506 PageID #: 1539
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 177 of 506 PageID #: 1540
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 178 of 506 PageID #: 1541
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 179 of 506 PageID #: 1542
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 180 of 506 PageID #: 1543
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 181 of 506 PageID #: 1544
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 182 of 506 PageID #: 1545
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 183 of 506 PageID #: 1546
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 184 of 506 PageID #: 1547
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 185 of 506 PageID #: 1548
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 186 of 506 PageID #: 1549
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 187 of 506 PageID #: 1550
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 188 of 506 PageID #: 1551
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 189 of 506 PageID #: 1552
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 190 of 506 PageID #: 1553
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 191 of 506 PageID #: 1554
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 192 of 506 PageID #: 1555
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 193 of 506 PageID #: 1556
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 194 of 506 PageID #: 1557
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 195 of 506 PageID #: 1558
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 196 of 506 PageID #: 1559
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 197 of 506 PageID #: 1560
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 198 of 506 PageID #: 1561
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 199 of 506 PageID #: 1562
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 200 of 506 PageID #: 1563
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 201 of 506 PageID #: 1564
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 202 of 506 PageID #: 1565
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 203 of 506 PageID #: 1566
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 204 of 506 PageID #: 1567
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 205 of 506 PageID #: 1568
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 206 of 506 PageID #: 1569
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 207 of 506 PageID #: 1570
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 208 of 506 PageID #: 1571
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 209 of 506 PageID #: 1572
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 210 of 506 PageID #: 1573
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 211 of 506 PageID #: 1574
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 212 of 506 PageID #: 1575
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 213 of 506 PageID #: 1576
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 214 of 506 PageID #: 1577
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 215 of 506 PageID #: 1578
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 216 of 506 PageID #: 1579
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 217 of 506 PageID #: 1580
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 218 of 506 PageID #: 1581
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 219 of 506 PageID #: 1582
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 220 of 506 PageID #: 1583
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 221 of 506 PageID #: 1584
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 222 of 506 PageID #: 1585
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 223 of 506 PageID #: 1586
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 224 of 506 PageID #: 1587
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 225 of 506 PageID #: 1588
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 226 of 506 PageID #: 1589
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 227 of 506 PageID #: 1590
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 228 of 506 PageID #: 1591
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 229 of 506 PageID #: 1592
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 230 of 506 PageID #: 1593
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 231 of 506 PageID #: 1594
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 232 of 506 PageID #: 1595
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 233 of 506 PageID #: 1596
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 234 of 506 PageID #: 1597
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 235 of 506 PageID #: 1598
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 236 of 506 PageID #: 1599




                         EXHIBIT C
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 237 of 506 PageID #: 1600
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 238 of 506 PageID #: 1601
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 239 of 506 PageID #: 1602
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 240 of 506 PageID #: 1603
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 241 of 506 PageID #: 1604
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 242 of 506 PageID #: 1605
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 243 of 506 PageID #: 1606
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 244 of 506 PageID #: 1607
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 245 of 506 PageID #: 1608
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 246 of 506 PageID #: 1609
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 247 of 506 PageID #: 1610
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 248 of 506 PageID #: 1611
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 249 of 506 PageID #: 1612
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 250 of 506 PageID #: 1613
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 251 of 506 PageID #: 1614
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 252 of 506 PageID #: 1615
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 253 of 506 PageID #: 1616
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 254 of 506 PageID #: 1617
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 255 of 506 PageID #: 1618
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 256 of 506 PageID #: 1619
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 257 of 506 PageID #: 1620
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 258 of 506 PageID #: 1621
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 259 of 506 PageID #: 1622
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 260 of 506 PageID #: 1623
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 261 of 506 PageID #: 1624
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 262 of 506 PageID #: 1625
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 263 of 506 PageID #: 1626
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 264 of 506 PageID #: 1627
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 265 of 506 PageID #: 1628
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 266 of 506 PageID #: 1629
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 267 of 506 PageID #: 1630
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 268 of 506 PageID #: 1631
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 269 of 506 PageID #: 1632
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 270 of 506 PageID #: 1633
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 271 of 506 PageID #: 1634
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 272 of 506 PageID #: 1635
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 273 of 506 PageID #: 1636
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 274 of 506 PageID #: 1637
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 275 of 506 PageID #: 1638
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 276 of 506 PageID #: 1639
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 277 of 506 PageID #: 1640
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 278 of 506 PageID #: 1641
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 279 of 506 PageID #: 1642
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 280 of 506 PageID #: 1643
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 281 of 506 PageID #: 1644
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 282 of 506 PageID #: 1645
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 283 of 506 PageID #: 1646
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 284 of 506 PageID #: 1647
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 285 of 506 PageID #: 1648
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 286 of 506 PageID #: 1649
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 287 of 506 PageID #: 1650
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 288 of 506 PageID #: 1651
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 289 of 506 PageID #: 1652
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 290 of 506 PageID #: 1653
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 291 of 506 PageID #: 1654
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 292 of 506 PageID #: 1655
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 293 of 506 PageID #: 1656
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 294 of 506 PageID #: 1657
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 295 of 506 PageID #: 1658
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 296 of 506 PageID #: 1659
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 297 of 506 PageID #: 1660
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 298 of 506 PageID #: 1661
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 299 of 506 PageID #: 1662
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 300 of 506 PageID #: 1663
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 301 of 506 PageID #: 1664
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 302 of 506 PageID #: 1665
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 303 of 506 PageID #: 1666
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 304 of 506 PageID #: 1667
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 305 of 506 PageID #: 1668
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 306 of 506 PageID #: 1669
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 307 of 506 PageID #: 1670
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 308 of 506 PageID #: 1671
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 309 of 506 PageID #: 1672
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 310 of 506 PageID #: 1673
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 311 of 506 PageID #: 1674
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 312 of 506 PageID #: 1675
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 313 of 506 PageID #: 1676
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 314 of 506 PageID #: 1677
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 315 of 506 PageID #: 1678
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 316 of 506 PageID #: 1679
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 317 of 506 PageID #: 1680
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 318 of 506 PageID #: 1681
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 319 of 506 PageID #: 1682
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 320 of 506 PageID #: 1683
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 321 of 506 PageID #: 1684
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 322 of 506 PageID #: 1685
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 323 of 506 PageID #: 1686
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 324 of 506 PageID #: 1687
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 325 of 506 PageID #: 1688
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 326 of 506 PageID #: 1689
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 327 of 506 PageID #: 1690
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 328 of 506 PageID #: 1691
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 329 of 506 PageID #: 1692
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 330 of 506 PageID #: 1693
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 331 of 506 PageID #: 1694
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 332 of 506 PageID #: 1695
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 333 of 506 PageID #: 1696
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 334 of 506 PageID #: 1697
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 335 of 506 PageID #: 1698
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 336 of 506 PageID #: 1699
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 337 of 506 PageID #: 1700
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 338 of 506 PageID #: 1701
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 339 of 506 PageID #: 1702
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 340 of 506 PageID #: 1703
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 341 of 506 PageID #: 1704
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 342 of 506 PageID #: 1705
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 343 of 506 PageID #: 1706
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 344 of 506 PageID #: 1707
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 345 of 506 PageID #: 1708
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 346 of 506 PageID #: 1709
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 347 of 506 PageID #: 1710
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 348 of 506 PageID #: 1711
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 349 of 506 PageID #: 1712
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 350 of 506 PageID #: 1713
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 351 of 506 PageID #: 1714
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 352 of 506 PageID #: 1715
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 353 of 506 PageID #: 1716
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 354 of 506 PageID #: 1717
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 355 of 506 PageID #: 1718
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 356 of 506 PageID #: 1719
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 357 of 506 PageID #: 1720
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 358 of 506 PageID #: 1721
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 359 of 506 PageID #: 1722
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 360 of 506 PageID #: 1723
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 361 of 506 PageID #: 1724
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 362 of 506 PageID #: 1725
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 363 of 506 PageID #: 1726
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 364 of 506 PageID #: 1727
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 365 of 506 PageID #: 1728
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 366 of 506 PageID #: 1729
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 367 of 506 PageID #: 1730
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 368 of 506 PageID #: 1731
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 369 of 506 PageID #: 1732
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 370 of 506 PageID #: 1733
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 371 of 506 PageID #: 1734
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 372 of 506 PageID #: 1735
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 373 of 506 PageID #: 1736




                           EXHIBIT D
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 374 of 506 PageID #: 1737
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 375 of 506 PageID #: 1738
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 376 of 506 PageID #: 1739
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 377 of 506 PageID #: 1740
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 378 of 506 PageID #: 1741
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 379 of 506 PageID #: 1742
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 380 of 506 PageID #: 1743
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 381 of 506 PageID #: 1744
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 382 of 506 PageID #: 1745
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 383 of 506 PageID #: 1746
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 384 of 506 PageID #: 1747
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 385 of 506 PageID #: 1748
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 386 of 506 PageID #: 1749
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 387 of 506 PageID #: 1750
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 388 of 506 PageID #: 1751
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 389 of 506 PageID #: 1752
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 390 of 506 PageID #: 1753
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 391 of 506 PageID #: 1754
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 392 of 506 PageID #: 1755
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 393 of 506 PageID #: 1756
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 394 of 506 PageID #: 1757
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 395 of 506 PageID #: 1758
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 396 of 506 PageID #: 1759
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 397 of 506 PageID #: 1760
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 398 of 506 PageID #: 1761
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 399 of 506 PageID #: 1762
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 400 of 506 PageID #: 1763
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 401 of 506 PageID #: 1764
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 402 of 506 PageID #: 1765
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 403 of 506 PageID #: 1766
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 404 of 506 PageID #: 1767
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 405 of 506 PageID #: 1768
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 406 of 506 PageID #: 1769
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 407 of 506 PageID #: 1770
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 408 of 506 PageID #: 1771
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 409 of 506 PageID #: 1772
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 410 of 506 PageID #: 1773
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 411 of 506 PageID #: 1774
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 412 of 506 PageID #: 1775
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 413 of 506 PageID #: 1776
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 414 of 506 PageID #: 1777
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 415 of 506 PageID #: 1778
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 416 of 506 PageID #: 1779
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 417 of 506 PageID #: 1780
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 418 of 506 PageID #: 1781
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 419 of 506 PageID #: 1782
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 420 of 506 PageID #: 1783
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 421 of 506 PageID #: 1784
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 422 of 506 PageID #: 1785
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 423 of 506 PageID #: 1786
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 424 of 506 PageID #: 1787
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 425 of 506 PageID #: 1788
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 426 of 506 PageID #: 1789
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 427 of 506 PageID #: 1790
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 428 of 506 PageID #: 1791
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 429 of 506 PageID #: 1792
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 430 of 506 PageID #: 1793
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 431 of 506 PageID #: 1794
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 432 of 506 PageID #: 1795
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 433 of 506 PageID #: 1796
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 434 of 506 PageID #: 1797
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 435 of 506 PageID #: 1798
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 436 of 506 PageID #: 1799
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 437 of 506 PageID #: 1800
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 438 of 506 PageID #: 1801
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 439 of 506 PageID #: 1802
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 440 of 506 PageID #: 1803
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 441 of 506 PageID #: 1804
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 442 of 506 PageID #: 1805
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 443 of 506 PageID #: 1806
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 444 of 506 PageID #: 1807




                           EXHIBIT E
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 445 of 506 PageID #: 1808

                                                                                              US010695350B2


  (12) United
       Byrd et al.
                   States Patent                                          (10 ) Patent No.: US 10,695,350 B2
                                                                          (45 ) Date of Patent:  * Jun . 30 , 2020
  ( 54 ) METHODS OF TREATING AND                                     (56 )                     References Cited
         PREVENTING GRAFT VERSUS HOST
          DISEASE                                                                         U.S. PATENT DOCUMENTS
  (71) Applicant: Pharmacyclics LLC, Sunnyvale, CA                           6,303,652    B1 10/2001 Uckun et al.
                       (US )                                                 6,326,469    B1 12/2001 Ullrich et al.
                                                                             6,506,769    B2 1/2003 Snow et al.
  (72) Inventors: John C. Byrd , Columbus, OH (US );                         6,660,744    B1 12/2003 Hirst et al.
                  Jason A. Dubovsky, Columbus, OH                            6,753,348    B2 6/2004 Uckun et al .
                  (US); Natarajan Muthusamy,                                 6,770,639    B2 8/2004 Snow et al.
                  Columbus, OH (US ); Amy J. Johnson ,                       6,921,763    B2 7/2005 Hirst et al.
                                                                              7,514,444   B2 4/2009 Honigberg et al.
                  Columbus, OH (US ); David Miklos ,                         7,625,880 B2       12/2009 Jankowski et al .
                       Stanford , CA (US)                                    7,732,454 B2 * 6/2010      Verner               A61K 9/4825
  (73 ) Assignee : Pharmacyclics LLC , Sunnyvale, CA                                                                             514 / 262.1
                                                                             8,008,309 B2   8/2011       Honigberg et al.
                       (US)                                                  8,067,395 B2 11/2011        Jankowski et al.
  ( * ) Notice :       Subject to any disclaimer, the term of this           8,088,781 B2    1/2012      Honigberg et al.
                       patent is extended or adjusted under 35               8,476,284 B2 7/2013         Honigberg et al.
                                                                             8,497,277 B2 7/2013         Honigberg et al.
                       U.S.C. 154 (b ) by 0 days.                            8,501,751 B2 8/2013         Honigberg et al.
                       This patent is subject to a terminal dis              8,552,010 B2 10/2013        Honigberg et al.
                                                                             8,697,711 B2 4/2014         Honigberg et al.
                       claimer .                                             8,703,780 B2 4/2014         Honigberg et al.
                                                                             8,735,403 B2 5/2014         Honigberg et al.
  (21) Appl. No .: 16 /582,945                                               8,754,090 B2 6/2014         Buggy et al.
  ( 22 ) Filed :       Sep. 25 , 2019                                        8,754,091 B2 6/2014         Honigberg et al.
                                                                             8,790,662 B2 7/2014         Spellberg et al.
  (65)                    Prior Publication Data                             8,952,015 B2        2/2015 Honigberg et al.
          US 2020/0009148 A1
                                                                             8,987,421 B2        3/2015 Chang et al.
                                        Jan. 9 , 2020                                              (Continued )
                   Related U.S. Application Data                                    FOREIGN PATENT DOCUMENTS
  (63 ) Continuation of application No. 15/586,058, filed on         CN                   101674834 A      3/2010
          May 3, 2017, now Pat. No. 10,463,668 , which is a          EP                     3076975 A1    10/2016
          continuation of application No. 14 /523,650 , filed on                                   (Continued )
          Oct. 24 , 2014 , now Pat. No. 9,795,604.
  (60 ) Provisional application No. 61/973,173 , filed on Mar.                             OTHER PUBLICATIONS
        31, 2014 , provisional application No. 61/973,176 ,          Rezvani et al., “ Prevention of graft- vs.-host disease” , 2012, Expert
        filed on Mar. 31, 2014 , provisional application No.         Opinion on Pharmacotherapy, 13 (12), pp . 1737-1750 (DOI: 10.1517 /
          61/910,945 , filed on Dec. 2 , 2013 , provisional          14656566.2012.703652) (Year: 2012 ). *
          application No. 61/895,981, filed on Oct. 25 , 2013 .      “ FDA expands ibrutinib indications to chronic GVHD ,” FDA.gov,
                                                                     downloaded last visited May 24 , 2019 .
  (51 )   Int. Cl.                                                   Aalipour et al., “ Bruton Tyrosine Kinase Inhibitors: A Promising
          A61K 31/519              (2006.01)                         Novel Targeted Treatment for B Cell Lymphomas,” British Journal
          A61K 38/13               ( 2006.01 )                       of Haematology , 163 :436-443 ( 2013 ) .
          A61K 31/5377             ( 2006.01)                        Arnold et al., “Pyrrolo [2,3 -d ]pyrimidines Containing an Extended
          A61K 31/56               ( 2006.01)                        5 -Substituent as Potent and Selective Inhibitors of Ick 1,” Bioorg
          A61P 35/00               (2006.01)                         Med Chem Ltrs , 10 : 2167-2170 ( 2000 ).
          A61P 35/02               ( 2006.01)                        Bernstein, “ Polymorphism - A Perspective," Crystal Growth &
          A61P 43/00               (2006.01)                         Design , 11: 632-650 ( 2011).
          A61K 35/17               ( 2015.01)                                                      (Continued )
          A61K 45/06               ( 2006.01)
        A61K 35/28         ( 2015.01 )                               Primary Examiner My-Chau T. Tran
  (52 ) U.S. Cl.                                                     (74 ) Attorney, Agent, or Firm — Foley Hoag LLP
        CPC        A61K 31/519 (2013.01 ); A61K 31/5377
               (2013.01 ); A61K 31/56 ( 2013.01 ); A61K 35/17        (57)                         ABSTRACT
               (2013.01); A61K 38/13 (2013.01 ); A61K 45/06
                (2013.01); A61P 35/00 ( 2018.01 ); A61P 35/02        Described herein are methods for treating and preventing
               ( 2018.01 ); A61P 43/00 (2018.01); A61K 35/28         graft versus host disease using ACK inhibitors. The methods
                                                (2013.01)            include administering to an individual in need thereof an
  (58 ) Field of Classification Search                               ACK inhibitor such as ibrutinib for treating and preventing
        CPC      A61K 31/5377 ; A61K 31/56 ; A61K 38/13;             graft versus host disease .
                      A61K 31/519 ; A61K 35/17 , A61K 35/28 ;
                       A61K 45/06 ; A61P 35/00 , A61P 35/02 ;                         8 Claims, 18 Drawing Sheets
                                                   A61P 43/00
          See application file for complete search history.                   Specification includes a Sequence Listing .
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 446 of 506 PageID #: 1809


                                                              US 10,695,350 B2
                                                                       Page 2

  ( 56 )                    References Cited                                WO
                                                                            WO
                                                                                     WO -2012 / 171007 A2
                                                                                     WO -2013/059738 A2
                                                                                                                  12/2012
                                                                                                                   4/2013
                     U.S. PATENT DOCUMENTS                                  WO       WO -2013/ 177596 A2          11/2013
                                                                            WO       WO - 2015 /061751 A1          4/2015
           8,999,999 B2      4/2015 Buggy et al.                            WO       WO -2015 /084857 A1           6/2015
           9,125,889 B2      9/2015 Buggy et al.
           9,296,753 B2      3/2016 Smyth et al.                                                OTHER PUBLICATIONS
           9,522,917 B2 * 12/2016 Izumi                      A61K 31/505
           9,540,382 B2    1/2017 Purro et al.                              Betts et al., “ Anti - IL6 -receptor-alpha (tocilizumab ) does not inhibit
           9,655,857 B2 * 5/2017 Chong                       A61K 9/2009    human monocyte -derived dendritic cell maturation or alloreactive
           9,658,228 B2 * 5/2017 Miklos                    GOIN 33/56972    T -cell responses,” Blood , 118 ( 19 ):5340-5343 (2011 ).
           9,713,617 B2
            9,725,455 B1
                             7/2017 Purro et al.
                              8/2017 Purro et al.
                                                                            Brown , “ Ibrutinib (PCI-32765 ), the First BTK (Bruton’s Tyrosine
            9,795,604 B2 * 10/2017      Byrd                 A61K 31/519    Kinase ) Inhibitor in Clinical Trials,” Curr HematolMalig Rep , 8 ( 1 ):
           10,010,507 B1 * 7/2018        Chong               A61K 9/2013    1-6 ( 2013 ).
           10,213,386 B2 * 2/2019        Chong               A61K 9/2009    Browning , “ B cells move to centre stage: novel opportunities for
           10,226,466 B2    3/2019      Gonzalez et al .                    autoimmune disease treatment,” Nature Reviews/Drug Discovery
           10,463,668 B2 * 11/2019      Byrd                  A61K 35/17    5 : 564-576 ( 2006 ).
   2002/0016460 A1           2/2002 Snow et al.                             Buggy et al., “ Bruton Tyrosine Kinase (BTK ) and Its Role in B -cell
   2003/0035833 A1           2/2003 He                                      Malignancy,” International Reviews of Immunology , 31:119-132
   2003/0040461 Al           2/2003 McAtee                                  (2012 ).
   2003/0118078 A1           6/2003 Carlson et al.
   2003/0125235 Al           7/2003 Foxwell                                 Burchat et al., “ Pyrazolo [ 3,4 -d ]pyrimidines Containing an Extended
   2004/0006083 Al           1/2004 Hirst et al.                            3 -Substituent as Potent Inhibitors of Lck — a Selectivity Insight,”
   2005/0008640 A1            1/2005 Waegell et al.                         Bioorg . Med . Chem . Ltrs. 12: 1687-1690 ( 2002).
   2005/0084905       A1     4/2005     Prescott et al.                     Burger et al., “ High -Level Expression Of The T -Cell Chemokines
   2005/0090499       A1     4/2005     Currie et al.                       CCL3 and CCL4 By Chronic Lymphocytic Leukemia B Cells In
   2005/0101604       Al     5/2005     Currie et al.                       Nurselike Cell Cocultures And After BCR Stimulation ,” Blood
   2005/0153990       A1     7/2005     Watkins                             113 (13 ): 3050-3058 ( 2008) .
   2005/0196851       Al     9/2005     Uckun                               Byrd et al., “ A randomized ,multicenter, open - label, phase III study
   2005/0209255       Al     9/2005     Jimenez et al.                      of the Bruton tyrosine kinase (BTK ) inhibitor ibrutinib (PCI-32765)
   2006/0079494       Al     4/2006     Santi et al .                       versus ofatumumab in patients (pts) with relapsed or refractory
   2006/0167090       A1     7/2006     Uckun et al.                        (RR ) chronic lymphocytic leukemia ( CLL )/small lymphocytic lym
   2008/0076921       Al     3/2008     Honigberg et al.
   2008/0108636       Al     5/2008     Honigberg et al.                    phoma (SLL ): RESONATE ,” J Clin Oncol, 31 (15 ) (2013 ).
   2008/0139582       Al     6/2008     Honigberg et al.                    Byrn et al., “ Pharmaceutical Solids: A Strategic Approach to Regu
   2009/0181987       Al     7/2009     Honigberg et al.                    latory Considerations,” Pharmaceutical Research , 12 : 945-954 ( 1995 ).
   2010/0004270       A1     1/2010     Honigberg et al.                    Calderwood et al., “ Pyrrolo [ 2,3 -d ]pyrimidines Containing Diverse
   2010/0022561       Al     1/2010     Honigberg et al.                     N -7 Substituents as Potent Inhibitors of Lcks,” Bioorg Med Chem
   2010/0041677       A1     2/2010     Honigberg et al.                    Lett , 12 : 1683-1686 ( 2002 ).
   2012/0053189       A1     3/2012     Loury                               Castor et al., “ The Role of Chemokines in Mediating Graft Versus
   2012/0071497       Al     3/2012     Buggy et al.                        Host Disease: Opportunities for Novel Therapeutics,” Frontiers in
   2012/0088912       Al     4/2012     Honigberg et al.                    Pharmacology , 3: 1-13 , 1 ( Feb. 2012 ).
   2012/0184013       A1     7/2012     Honigberg et al.                    Cetkovic - Cvrlje et al., “ Dual targeting of Bruton's tyrosine kinase
   2013/0178483       A1     7/2013     Buggy et al.                        and Janus kinase 3 with rationally designed inhibitors prevents
   2015/0086507       A1     3/2015     Izumi et al.
   2015/0118209       A1     4/2015     Byrd et al.                          graft-versus-host disease (GVHD ) in a murine allogeneic bone
   2015/0140085 A1           5/2015 Goldstein                               marrow transplantation model,” Br J Haematol, 126 (6 ): 821-827
   2015/0157634 Al           6/2015 Blazar et al.                           (2004 ).
   2016/0022683 Al            1/2016 Fardis et al.                          Chang et al ., “ The Bruton tyrosine kinase inhibitor PCI-32765
   2016/0256397 A1 9/2016 Chong et al.                                      ameliorates autoimmune arthritis by inhibition of multiple effector
   2016/0287592 A1 10/2016 Chang et al.                                     cells,” Arthritis Res Ther, 13 :R115 ( 2011) .
   2018/0078555 A1 3/2018 Byrd et al.                                       Chenson et al., “Novel Targeted Agents and the Need to Refine
   2018/0078558 A1            3/2018 Blazar et al.                          Clinical End Points in Chronic Lymphocytic Leukemia ,” Journal of
                  FOREIGN PATENT DOCUMENTS
                                                                            Clinical Oncology, 30 (23):2820-2822 ( 2012 ).
                                                                            Choi et al., “ Pathogenesis and management of graft -versus-host
  JP               2013/527249     A      6/2013
                                                                            disease,” Immunol Allergy Clin N Am , 30 :75-101 ( 2010 ).
  WO          WO - 1997 /028161    A1     8/1997
                                                                            Ciric et al., "Clonal Evolution in Waldenstrom macroglobulinemia
  WO           WO -2000 / 56737    A2     9/2000                            Highlights Functional Role of B - Cell Receptor,” Blood , 97 : 312
  WO          WO -2001 /019829     A2     3/2001                            232 ( 2001).
  WO          WO -2001/019829      A3     3/2001                            Cohen et al., “ Structural Bioinformatics-Based Design of Selective,
  WO           WO -2001/25238      A2     4/2001                            Irreversible Kinase Inhibitors,” Science 308:1318-1321 (2005 ).
  WO          WO -2001/041754      A2     6/2001                           De Rooij et al., “ The Clinically Active BTK Inhibitor PCI-32765
  WO          WO -2001/044258      A1     6/2001                             Targets B - Cell Receptor and Chemoine Controlled Adhesion and
  WO          WO -2002 /038797     A2     5/2002                           Migration in Chronic Lymphocytic Leukemia,” Blood , 119 ( 11):2590
  WO          WO -2002 /076986     A1    10/2002                           2594 (2012 ).
  WO
  WO
              WO -2002 /080926
              WO - 2003 /000187
                                   A1
                                   A2
                                         10/2002                           Desiderio, “ Role of Btk in B cell development and signaling,” Curr.
                                          1/2003                           Op. in Immunology 1997, 9 :534-540 ( 1997 ).
  WO          WO - 2004 /096253    A1    11/2004                            Devillier et al., " TLI in refractory chronic GVHD ,” Bone Marrow
  WO          WO - 2004 / 100868   A2    11/2004                             Transplantation , 48 :854-858 ( 2013 ).
  WO          WO - 2004 /100868    A3    11/2004                            Dignan et al., “Diagnosis and management of chronic graft-versus
  WO          WO -2005 /005429     A1     1/2005
  WO          WO -2005 /014599     Al     2/2005                            host disease,” British Journal of Haematology, 158 : 46-61 (2012 ).
  WO          WO -2008 /039218     A2     4/2008                            Dorwald, F.Z., " Side Reactions in Organic Synthesis ,” Wiley :VCH ,
  WO          WO -2008/054827      A2     5/2008                            Weinheim p . IX of Preface, Wiley -VCH Verlag GmbH & C KGaA
  WO          WO -2008 / 121742    A2    10/2008                            ( 2005).
  WO          WO -2010 /068806     A1     6/2010                            Dubovsky et al., “ Ibrutinib can reverse established chronic graft
  WO          WO - 2011 / 153514   A2    12/2011                            versus-host disease , which is dependent upon IL -2 inducible T-cell
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 447 of 506 PageID #: 1810


                                                           US 10,695,350 B2
                                                                      Page 3

  ( 56 )                    References Cited                               International Search Report and Written Opinion for International
                                                                            Application No. PCT/US2010 / 052377 dated Jun . 29 , 2011 .
                      OTHER PUBLICATIONS                                    International Search Report and Written Opinion for International
                                                                           Application No. PCT/US2014 /062277 dated Jan. 30 , 2015 .
  kinase (ITK ) and Bruton's tyrosine kinase (BTK )-driven lympho           International Search Report and Written Opinion for International
  cyte activation ,” Cancer Res , 74 ( 19 ): 2591 ( 2014 ).                Application No. PCT/US2014/068177 dated Feb. 27 , 2015 .
  Dubovsky et al., “ Ibrutinib is an irreversible molecular inhibitor of   International Search Report for International Application No. PCT/
  ITK driving a Th1-selective pressure in T lymphocytes,” Blood ,          US2006 / 049626 dated Apr. 9 , 2008 .
   112 ( 15 ): 2539-2549 (2013 ).                                           Iwaki et al., “ Btk Plays a Crucial Role in the Amplification of
  Dubovsky et al., “ Ibrutinib Treatment Ameliorates Murine Chronic        FceRl-mediated Mast Cell Activation by Kit,” J. Biol. Chem .
  Graft- Versus-Host Disease ,” J Clin Invest, 124 ( 11): 4867-4876        280 (48):40261-40270 (2005) .
  ( 2014 ).                                                                 Jacobson et al., “ B -cell-directed therapy for chronic graft- versus
  European Search Report and Written Opinion for European Appli            host disease,” Haematologica , 95 ( 11 ): 1811-1813 (2010 ).
  cation No. EP 06850386.1 dated Sep. 10 , 2010 .                           Jagasia et al., "Classic and overlap chronic graft -versusOhost dis
  European Search Report for European Application No. EP 06850039          ease (CGVHD ) is associated with superior outcomeafter extracorporeal
  dated Feb. 9 , 2010 .                                                    photopheresis (ECP ),” Biol Blood Marrow Transplant, 15 ( 10 : 1288
  European Search Report for European Application No. EP 10155834.4         1295 (2009 ).
  dated May 19 , 2010 .                                                     Jefferies et al., “ Bruton's tyrosine kinase is a toll/interleukin -1
  European Search Report for European Application No.EP 14856623.5         receptor domain -binding protein that participates in nuclear factor
  dated Jun . 16 , 2017 .                                                  kB activation by toll -like receptor 4 ,” J Biol Chem , 278 :26258-64
  European Search Report for European Application No. EP 14867905           (2003 ).
  dated Mar. 31, 2017 .                                                    Kapur et al., “ B -cell involvement in chronic graft-versus-host
  Ferrara et al., " Chapter 16 : Cellular Therapy for Hematology           disease,” Haematologica , 93( 11): 1702-1711 (2008 ).
  Malignancies: Allogeneic Hematopoietic Stem Transplantation , Graft      Kawakami et al., “ Terreic acid, a quinone epoxide inhibitor of
   Versus -Host Disease , and Graft Versus Leukemia Effects,” Advances     Bruton's tyrosine kinase ,” PNAS USA 96 : 2227-2232 ( 1999 ).
  in Stem Cell Research , 303-366 (2012 ).                                 Kitko et al., “ Combination therapy for graft-versus-host disease
  Ferrara et al., " Graft- versus -host disease,” The Lancet, 373 : 1550   prophylaxis with etanercept an extracorporeal photopheresis:Results
  1561 ( 2009).                                                            of a Phase II clinical trial,” Biol Blood Marrow Transplant, 22 :862
   Filipovich et al., “National Institutes of Health Consensus Devel       868 (2016 ).
   opment Project on Criteria for Clinical Trials in Chronic Graft         Kitko et al., “ Plasma CXCL9 elevations correlate with chronic
  versus -Host Disease: I. Diagnosis and Staging Working Group             GVHD diagnosis,” Blood, 123( 5 ):786-793 (2014 ).
  Report,” Biol Blood Marrow Tr, 11( 12 ): 945-956 ( 2005 ).               Kobbe et al., “ Treatment of severe steroid refractory acute graft
  Flynn et al., “ Therapeutic treatment of multi-organ system , obstruc    versus-host disease with infliximab , a chimeric human/mouse antiTNFa
  tive pulmonary and scleradermatous chronic graft-versus-host dis         antibody,” Bone Marrow Transplantation , 28 :47-49 (2001).
  ease with the BTK and ITK inhibitor Ibrutinib ,” J Immunol, 192( 1) :    Kuppers, “Mechanisms of B -cell lymphoma pathogenesis,” Nature
   TRAN3P - 873 (2014 ) .                                                  Reviews/Cancer 5 :251-262 (2005).
   Fruman, “ Xid - like Phenotypes: AB Cell Signalosome Takes Shape,”      Kurosaki, “ Functional dissection of BCR signaling pathways,"           >>



  Immunity 13 :1-3 (2000 ).                                                Curr. Op. Imm . 12 :276-281 (2000 ).
   Fry et al., “ Specific Irreversible Inactivation of the Epidermal       Lee , “ New approaches for preventing and treating chronic graft
  Growth Factor Receptor and erbB2, by a New Class of Tyrosine             versus-host disease,” Blood , 105( 11 ):4200-4206 (2005 ).
  Kinase Inhibitor,” Proc Natl Acad Sci, 95 : 12022-12027 ( 1998 ).        Lehmann, “ Pathogenesis and treatment of immune-mediated
  Gold , “ To make antibodies or not: signaling by the B -cell antigen     neuropathies,” Adv Neurol Disord , 2 (4 ): 261-281 (2009 ).
  receptor, Trends in Pharmacological Sciences , 23 (7 ):316-324           Levine et al., “ Etanercept plus methylprednisolone as initialtherapy
  (2002 ).                                                                 for acute graft -versus-host disease,” Blood, 111 (4 ): 2470-2475 (2008 ).
  Good et al., “ Classification ofnon -hodgkin's Lymphoma,” Hematol        Luskova et al., “ Modulation of the Fce Receptor I Signaling by
  Oncol Clin N Am , 22 : 781-805 ( 2008 ) .                                Tyrosine Kinase Inhibitors: Search for Therapeutic Targets of Inflam
  Gu et al., “ Polymorph Screening: Influence of Solvent on the Rate       matory and Allergy Diseases,” Curr. PharmaceuticalDesign 10 : 1727
  of Solvent-Mediated Polymorphic Transformation ,” Journalof Phar         1737 (2004 ).
  maceutical Sciences 90 , 11: 1878-1890 ( 2001) .                         MacMillan et al., “ A phase 2/3 multicenter randomized clinical trial
  Henden et al., " Cytokines in Graft -versus-Host Disease,” The           of ABX -CBL versus ATG as secondary therapy for steroid -resistant
   Journal of Immunology, 194 :4604-4612 (2015 ) .                         acute graft -versus-host disease,” Blood , 109 (6 ): 2657-2662 (2007 ).
  Herman et al., “Bruton Tyrosine Kinase Represents a Promising            Magenau et al., “ Advances in understanding the pathogenesis of
   Therapeutic Target for Treatment of Chronic Lymphocytic Leuke           graft -versus-host disease,” British Journal of Haematology, 173 (2 ):190
  mia and is Effectively Targeted by PCI-32765 ,” Blood , 117 (23 ):6287   205 (2016 ) .
  6296 (2013 ).                                                            Mahajan et al., “Rational Design and Synthesis of a Novel Anti
  Honigberg et al., “ The Bruton tyrosine kinase inhibitor PCI-32765       leukemic Agent Targeting Bruton's Tyrosine Kinase (BTK ), LFM
  blocks B -cell activation and is efficacious in models of autoimmune     A13 [a - Cyano -B -Methyl-N-( 2,5 -Dibromophenyl)Propenamide ],” J.
  disease and B -cell malignancy," PNAS USA 107 : 13075-13080              of Biol. Chem . 274 ( 14 ): 9587-9599 (1999 ).
   (2010 ).                                                                Mangla et al., “Pleiotropic consequences of Bruton tyrosine kinase
  Horwood et al., “ Bruton's Tyrosine Kinase Is Required for Lipopolysac   deficiency in myeloid lineages lead to poor inflammatory responses,"
  charide -induced Tumor Necrosis Factor a Production ,” J. Exp .          Blood , 104 (4 ): 1191-1197 ( 2004 ).
  Med . 197 ( 12 ): 1603-1611 (2003).                                      Martin et al., “ Evaluation of mycophenolate mofetil for initial
  Imbruvica® Label Prescribing Information dated Jan. 2019 .               treatment of chronic graft-versus-host disease ,” Clinical Trials and
  International Conference on Harmonisation of Technical Require           Observations, Blood , 113 ( 21 ):5074-5082 (2009 ) .
  ments for Registration of Pharmaceuticals for Human Use                  Martin et al., “ Treatment of chronic graft- versus -host disease : Past,
  Specifications: Test Procedures and Acceptance Criteria for New          present and future,” The Korean Journal of Hematology, 46 (3 ): 153
  Drug Substances and New Drug Products: Chemical Substances                163 (2011).
  ( 1999 ).                                                                McIver et al., “ Rituximab administration within 6 months of T
  International Preliminary Report on Patentability for International      cell-depleted allogeneic SCT is associated with prolonged life
  Application No. PCT/US2014 /062277 dated Apr. 26 , 2016 .                threatening cytopenias,” Biol Blood Marrow Transplant, 16 : 1549
  International Preliminary Report on Patentability for International      1556 (2010 ).
  Application No. PCT/US2014 /068177 dated Jun . 7 , 2016 .                Merged Markush Service Search , Jun . 27 , 2005 .
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 448 of 506 PageID #: 1811


                                                                 US 10,695,350 B2
                                                                             Page 4

  ( 56 )                    References Cited                                      Shaffer et al., “ Lymphoid malignancies: the dark side of B -cell
                       OTHER PUBLICATIONS
                                                                                  differentiation,” Nature Reviews/ Immunology 2:920-932 (2002).
                                                                                  Shimabukuro - Vornhagen et al., “ Response: Friend of foe in GVHD :
                                                                                  a matter of targeting the right B -cell subset,” Blood, 115 ( 12 ):2558
  Miklos et al., “ Ibrutinib for chronic graft- versus -host disease after        2559 ( 2010 ).
  failure of prior therapy,” Blood , 130 ( 21):2243-2250 (2017) .                 Shimabukuro - Vornhagen et al., “ The role of B cells in the patho
  Miklos, “ Safety and Efficacy of Ibrutinib in Patients with Relapsed /          genesis of graft- versus -host disease,” Blood , 114 ( 24 ):4919-4927
  Refractory (R /R ) Chronic Lymphocytic Leukemia ( CLL )/ Small                  (2009).
  Lymphocytic Lymphoma (SLL ) Who Have Undergone Prior Allogeneic                 Smaill et al., “ Irreversible Inhibitors of the Epidermal Growth
  Stem Cell Transplant,” 2015 BMT Tandem Meetings (Feb. 11-15 ,                   Factor Receptor : 4- ( Phenylamino) quinazoline                       and
  San Diego, California ) ( 2015 ).                                               4-(Phenylamino)pyrido [3,2 -d ]pyrimidine-6 -acrylamides Bearing Addi
  Min , “ The pathophysiology of chronic graft -versus-host disease : the         tional Solubilizing Functions,” J Med Chem , 43 : 1380-1397 (2000 ).
  unveiling of an enigma,” Korean J Hematol, 46 (2 ): 80-87 (2011).               Smaill et al.,“ Tyrosine kinase inhibitors. 15.4-(phenylamino )quinazoline
  Morissette et al., “ High -throughput Crystallization : Polymorphs,             and 4-(phenylamino )pyrido [d ]pyrimidine acrylamides as irrevers
  Salts, Co - Crystals and Solvates of Pharmaceutical Solids,” Advanced           ible inhibitors of the ATP binding site of the epidermal growth factor
  Drug Delivery Review , 56 : 275-300 (2004 ).                                    receptor,” J Med Chem , 42 ( 10 ): 1803-15 ( 1999 ).
  Musumeci, “ FDA Approves Ibrutinib to Treat Chronic Graft Versus                 Smith et al., “ The Tec family of cytoplasmic tyrosine kinases:
  Host Disease,” Lymphoma.org, (2017) last visited Jun . 24 , 2019 .              mammalian Btk , Bmx, Itk , Tec, Txk and homologs in other species,"
  NCI Staff , “ Ibrutinib Relieves Chronic Graft - Versus -Host Disease           BioEssays, 23 :436-46 (2001).
  Symptoms,” National Cancer Institute , 1-4 , (2017 ) last visited Jun .         Smolen et al., “ Therapeutic Strategies for Rheumatoid Arthritis,"
  24 , 2019 .                                                                     Nature Reviews 2 :473-488 ( 2003).
  Niiro et al.,“ Regulation of B - Cell Fate by Antigen -Receptor Sig             Srinivasan et al., “ Donor B - cell alloantibody deposition and ger
  nals,” Nature Reviews 2: 945-956 ( 2002).                                       minal center formation are required for the development of murine
  Nisitani et al., “ In situ detection of activated Bruton's tyrosine             chronic GVHD and bronchiolitis obliterans,” Blood , 119 (6 ): 1570
  kinase in the Ig signaling complex by phosphopeptide -specific                  1580 (2012 ).
  monoclonal antibodies,” PNAS USA 96 :2221-2226 ( 1999 ).                         Stewart, “ Health Canada Oks Imbruvica for Treating Chronic
  Oligino et al ., “ Targeting B cells for the treatment of rheumatoid            Graft - Versus -Host Disease,” Lymphoma News Today, 1-2, ( 2017 )
  arthritis,” Arthritis Res. Ther., 5 (Suppl.4): S7 - S11 ( 2002).                last visited May 24 , 2019 .
   Pan et al., “ Discovery of selective irreversible inhibitors for Bruton's       Taiwan Search Report for TW103136912 dated Nov. 13 , 2015 .
  tyrosine kinase,” ChemMedChem , 2: 58-61 (2007).                                Treister, “ How we treat oral chronic graft-versus-host disease,”
  Pavletic et al., “ Are we making progress in GVHD prophylaxis and               Blood, 120 : 3407-3418 (2012) .
  treatment ?” Hematology, 251-264 (2012 ) .                                      Uckun et al., “ Bruton's Tyrosine Kinase (BTK ) as a Dual-Function
  Pavletic et al., “Measuring Therapeutic Response in Chronic Graft               Regulator of Apoptosis,” Biochem . Pharmacology 56 :683-691 ( 1998 ).
  versus -Host Disease: National Institutes ofHealth Consensus Devel
  opment Project on Criteria for Clinical Trials in Chronic Graft                 Uckun et al., “ Bruton's tyrosine kinase as a molecular target in
  versus-Host Disease : IV . Response Criteria Working Group Report,"             treatment of leukemias and lymphomas as well as inflammatory
  Biology of Blood and Marrow Transplantation , 12 ( 3 ): 252-266                 disorders and autoimmunity ,” Expert Opin Ther Pat , 20 (11):1457
  (2006 ).                                                                        1470 (2010 ).
  Pharmacyclics, Inc. Safety and efficacy study of Bruton's tyrosine              Uckun et al., “ Btk as a mediator of radiation -induced apoptosis in
  kinase inhibitor in subjects with relapsed or refractory diffuse large          DT-40 lymphoma B cells,” Science , 273(5278):1096-100 ( 1996 ) .
  B -cell lymphoma. In : Clinical Trials.gov [ Internet ]. Bethesda (MD ):        Uckun et al., “ In vivo pharmacokinetic features, toxicity profile , and
  National Library of Medicine (US). Feb. 2, 2011— [ cited Nov. 22,               chemosensitizing activity ofalpha-cyano -beta -hydroxy -beta -methyl
  2013 ]. Available from : http://clinicaltrials.gov/ct2/show/                    N-(2,5 -dibromophenyl)propenamide (LFM -A13), a novel antileukemic
  NCT01325701 NLM Identifier: NCT01325701.                                        agent targeting Bruton's tyrosine kinase,” Clin Cancer Res. 8(5 ):1224
  Pharmacyclics, Inc. Study of the Bruton's Tyrosine Kinase Inhibitor             1233 (2002 ).
  in Subjects With Chronic Graft Versus Host Disease. In :ClinicalTrials.         Uckun et al., “ The Anti-leukemic Bruton's Tyrosin Kinase Inhibitor
  gov [ Internet]. Bethesda (MD): National Library of Medicine (US).              a -cyano - ß -hydroxy - 3 -methyl-N-(2,5 -dibromophenyl) Propenamide
  Jul. 11, 2014 [cited Feb. 5, 2015 ] Available from : https: // clinicaltrial.   (LFM -A13 ) Prevents Fatal Thromboembolism ,” Leuk . Lymphoma
  gov / ct2/ show /NCT02195869 ? term = NCT02195869 NLM Identi                    44 ( 9 ): 1569-1577 (2003) .
  fier : NCT02195869.
  Pollyea et al., “ A Phase I Dose Escalation Study of the Btk Inhibitor          Uckun , “ Clinical Potential of Targeting Bruton's Tyrosine,” Int'l
  PCI-32765 in Relapsed and Refractory B Cell Non -Hodgkin Lym                    Revs Immunology, 27 : 43-69 ( 2008).
  phoma and Use of a Novel Fluorescent Probe Pharmacodynamics                     U.S. Appl. No. US 14 /523,650 , filed Oct. 24 , 2014 .
  Assay,” Blood , 114 ( 22 ): Abstract No. 3713 (Nov. 20 , 2009 ).                U.S. Appl. No. US 14 /558,297 , filed Dec. 2 , 2014 .
  Ponader et al., “ The Bruton Tyrosine Kinase Inhibitor PCI-32765                Van Den Akker et al., “ The BTK inhibitor LFM -A13 is a potent
  Thwarts Chronic Lymphocytic Leukemia Cell Survival and Tissue                   inhibitor of Jak2 kinase activity,” Biol Chem , 385:409-413 (2004 ).
  Homing in Vitro and in Vivo ,” Blood , 119 (5 ): 1182-1189 (2012 ).              Vassilev et al., “ Bruton's Tyrosine Kinase as an Inhibitor of the
  Quek et al. “ A role for Bruton's tyrosine kinase (Btk ) in platelet            Fas/CD95 Death - inducing Signaling Complex ," J. Biol. Chem .
  activation by collagen ,” Curr. Biol. 8(20 ): 1137-1140 ( 1998 ).               274 ( 3 ): 1646-1656 (1999 ).
  Reddy et al., “ Graft -versus -host disease and graft-versus-leukemia            Vassilev et al., “ Therapeutic Potential of Inhibiting Bruton’s Tyro
  responses,” Hematology, 1650-1668 (2018 ).                                      sine Kinase , (BTK ),” Current Pharmaceutical Design 10 : 1757-1766
  Ryan et al., “ Ibrutinib Treatment of Relapsed CLL Following                    (2004 ) .
  Allogeneic Transplantation : Sustained Disease Response and Prom                 Vippagunta et al., " Crystalline Solids,” Advanced Drug Delivery
  ising Donor Immune Modulation ,” Abstract submission to 56th                    Reviews, 48:3-26 (2001) .
  ASH Annual Meeting and Exposition (Dec. 6-9, 2014 ).                            Waller et al., “ Ibrutinib for chronic graft-versus -host disease after
  Sada et al., “ Protein - Tyrosine Kinases and Adaptor Proteins in               failure of prior therapy: 1 -year update of a phase 1 b /2 study,”
  FceRl-Mediated Signaling in Mast Cells,” Curr. Mol.Med . 3 (1 ):85              Biology of Blood and Marrow Transplantation , 1-6 (2019 ).
  94 (2003).                                                                      Winer et al., “ PCI-32765 : A Novel Bruton's Tyrosine Kinase
  Schaeffer et al., “ Tec family kinases in lymphocyte signaling and              Inhibitor for the Treatment of Lymphoid Malignancies,” Expert
  function ,” Curr. Op. Imm . 12 :282-288 (2000 ).                                Opin . Investig . Drugs, 3 : 1-7 (2012 ).
  Science IP CAS Search , Mar. 16 , 2006 .                                        Woyach et al., “ The B -Cell Receptor Signaling Pathway as a
  Science IP CAS Search , Sep. 5 , 2006 .                                         Therapeutic in CLL ,” Blood , 120 (6 ): 1175-1184 (2012 ).
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 449 of 506 PageID #: 1812


                                                              US 10,695,350 B2
                                                                         Page 5

  ( 56 )                   References Cited                                   Dudek et al., “ Bronchiolitis obliterans in chronic graft-versus-host
                                                                              disease : Analysis of risk factors and treatment outcomes,” Biology
                      OTHER PUBLICATIONS                                      of Blood and Marrow Transplantation , 9( 10 ):657-666 (2003 ).
                                                                              Goldstein et al., “ Induction of costimulatory molecules B7-1 and
  Xu et al., " Oral administration of ibrutinib is ineffective at prevent     B7-2 in murine B cells : The CBAN mouse reveals a role for
  ing scleroderma in chronic GVHD in two preclinical mouse mod                Bruton's tyrosine kinase in CD40 -mediated B7 induction ,” Molecu
  els,” Poster 56th ASH Annual Meeting and Exposition (Dec. 6-9 ,             lar Immunology, 33 (6 ): 541-552 ( 1996 ).
  2014 ).
  Yalniz et al., “ Steroid refractory chronic graft-versusOhost disease :     Kuzmina et al., “ CD19 + CD2llow B cells and patients at risk for
  cost effectiveness analysis ,” Biology of Blood and Marrow Trans            NIH -defined chronic graft -versus -host disease with bronchiolitis
  plantation , 24 (9 ):1920-1927 ( 2018 ).                                    obliterans syndrome,” 121(10 ): 1886-1895 (2013 ).
  Yamamoto et al., “ The Orally Available Spleen Tyrosine Kinase              Lucid et al., “ Extracorporeal photopheresis in patients with refrac
  Inhibitor 2- [7-(3,4 -Dimethoxyphenyl)-imidazo [1,2 -c ]pyrimidin -5        tory bronchiolitis obliterans developing after allo -SCT,” Bone Mar
  ylamino ] -nicotinamide Dihydrochloride (BAY61-3606 ) Blocks Antigen         row Transplantation , 46 (3 ):426-429 (2011) .
   Induced Airway Inflammation in Rodents,” J. Pharma. And Exp .               Scheerans et al., “ Proposal for defining the relevance of drug
   Therapeutics 306 (3 ): 1174-1181 ( 2003 ).                                 accumulation derived from single dose study data for modified
   Yoon et al., “ Effects of pravastatin on murine chronic graft -versus      release dosage forms,” Biopharm Drug Dispos, 36 ( 2015) .
  host disease ," Transplantation , 90 ( 8 ):853-860 (2010 ).
  Zorn et al., “ Bruton's tyrosine kinase is dispensable for the Toll- like   Wagner et al., “ Blood levels of drug at the equilibrium state after
  receptor-mediated activation of mast cells,” Cellular Signaling ,           multiple dosing,” Nature, 207 :5003 ( 1965).
  21:79-86 (2009).                                                            Williams et al., “ Fluticasone, azithromycin , and montelukast treat
  Ashford , “ Bioavailability - Physiochemical and Dosage form Fac            ment for new -onset bronchiolitis obliterans syndromeafter hematopoietic
  tors,” Pharmaceutics — The Science of Dosage Form Design , 2nd               cell transplantation ,” Biology of Blood and Marrow Transplanta
  Ed . ( 2002).                                                               tion , 22(4 ):710-716 (2016 ).
  Auphan et al., “ Immunosuppression by Glucocorticoids: Inhibition           Wolff et al., " Changes in immunosuppressive treatment of chronic
  of NF- kB Activity Through Induction of IkB Synthesis ,” Science ,           graft -versus-host disease : Comparison of 2 surveys within allogeneic
  270 ( 5234 ): 286-290 ( 1995) .                                             hematopoietic stem cell transplant centers in Germany, Austria , and
  Barak et al.,“ Cytokine Dysregulation in Chronic Graft Versus Host          Switzerland,” Biology of Blood and Marrow Transplantation ,
  Disease ,” Leukemia & Lymphoma, 17 (1-2): 169-173 ( 1995).
  Dolgin, “ A Life Changing Innovation : How the success of one                25 ( 7 ):1450-1455 ( 2019 ).
  targeted therapy ushered in a new era of lymphoma treatment,”          22



  Nature 563( 7731 ):S46 -S47 (2018 ).                                         * cited by examiner
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 450 of 506 PageID #: 1813


  U.S. Patent                                       Jun . 30 , 2020       Sheet 1 of 18   US 10,695,350 B2




                                                                      FIG . 1

                            brutinib 25mg/kg /day




                       is




    cnSorGmaVliHzeDd
                                              ?
                                                      i
                                          &




                       Vehicle Ibrutinib  Cyclosporine
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 451 of 506 PageID #: 1814


  U.S. Patent          Jun . 30 , 2020     Sheet 2 of 18           US 10,695,350 B2




                                 FIG . 1 (cont'd )
   C

                       Chronic Graft Versus Host Disease Scoring

       *              **                                           ??
                      ?
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 452 of 506 PageID #: 1815


  U.S. Patent            Jun . 30 , 2020   Sheet 3 of 18         US 10,695,350 B2


                                             FIG . 1 (cont'd )
             D
                             Day 39 post- transplant




           Cyclosprine
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 453 of 506 PageID #: 1816


  U.S. Patent                 Jun . 30 , 2020   Sheet 4 of 18       US 10,695,350 B2


                                                        FIG . 1 (cont'd )
                E

                                            Skin



                Vehicle
                Cyclosprine
                Ibrutinb
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 454 of 506 PageID #: 1817


  U.S. Patent            Jun . 30, 2020          Sheet 5 of 18             US 10.695,350 B2




                                              FIG . 2


                                          “
                     ?




                     ?




         ?
                    ??




                                                        Responder : Suppressor Ratio
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 455 of 506 PageID #: 1818


  U.S. Patent            Jun 30, 2020     Sheet 6 of 18      US 10,695,350 B2




                                        FIG . 3
   A                2.




       2333333 32


                     .

                                   ,
                                                          ?? ? ? ? ?
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 456 of 506 PageID #: 1819


  U.S. Patent          Jun . 30 , 2020    Sheet 7 of 18   US 10,695,350 B2




                                         FIG . 4




                    DMSO
                                             1uM
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 457 of 506 PageID #: 1820


  U.S. Patent                   Jun . 30 , 2020     Sheet 8 of 18   US 10,695,350 B2




                                                  FIG . 5

   A




                                         ]"
   OS(cpf)rGhertaHonVrtgmOent

                                            ---
                                  ***
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 458 of 506 PageID #: 1821


  U.S. Patent                Jun . 30 , 2020    Sheet 9 of 18      US 10,695,350 B2




                                          FIG . 5 ( cont'd )

      B




          SFPurogviesaelon
                                     Time to Progression (days )
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 459 of 506 PageID #: 1822


  U.S. Patent          Jun . 30 , 2020      Sheet 10 of 18   US 10,695,350 B2




                                         FIG . 6
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 460 of 506 PageID #: 1823


  U.S. Patent                                    Jun . 30 , 2020     Sheet 11 of 18                                     US 10,695,350 B2




                                                             FIG . 6 ( cont'd )

    D


                                                                    new one another land waar tree at the two of meer   deandere mensen met een enorme




                                                                                                                                     9 Q




   SFPCruoGgvVeisHaDoln
                                   colm BM -Only
                          20       seelever Ibrutinib (d25 -d60 )
                                       bona Ibrutinib (d25-75 )
                                                                                                                                                         ooooooo
                               0   5
                                                            Days post engraftment
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 461 of 506 PageID #: 1824


  U.S. Patent           Jun 30, 2020        Sheet 12 of 18          US 10,695,350 B2




                                       FIG . 7




                                                      Unstimulatequnuad

                                         **321


          DMSO      Ibrutinib
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 462 of 506 PageID #: 1825


  U.S. Patent          Jun . 30 , 2020   Sheet 13 of 18   US 10,695,350 B2




                                         FIG . 8



                                         PCI-32765 star


                             CU MRO ( DWC)

                     15 11 9000 9560
                    ?
                         DLI
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 463 of 506 PageID #: 1826


  U.S. Patent          Jun . 30 , 2020     Sheet 14 of 18       US 10,695,350 B2




                                         FIG.9
   A

                                           ALC

                                                                SPN 3975
        )
        %
        (
                                                                SPN 3926




                                     200
                                                            #
                      Day of Ibrutinib Treatment
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 464 of 506 PageID #: 1827


  U.S. Patent                         Jun . 30 , 2020    Sheet 15 of 18         US 10,695,350 B2




                                                  FIG . 9 (cont'd )
   B

                                         Lymph Node Size (SPD )
                                                                                SPN 3975
                  -20                                                           SPN 3926
       (%)BfromCahsaelnigne -40                                                 SPN 3431
                                                                                SPN 3697
                   -60




                                  0                100                    200              300
                                         Day of Ibrutinib Treatment
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 465 of 506 PageID #: 1828


  U.S. Patent          Jun . 30 , 2020    Sheet 16 of 18   US 10,695,350 B2




                                    FIG . 9 ( cont'd )
    ?




                                                                   80


        CLL
        of
        %
        (
        MRD
        )
        WBC                                                        60
                                                                   40
                       CLL MRD ( % ofWBC )                         20
                       % Blood Donor CD3 T Cell Level

              0
                               Day post allo -HCT
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 466 of 506 PageID #: 1829


  U.S. Patent              Jun . 30 , 2020   Sheet 17 of 18          US 10,695,350 B2




                                      FIG . 9 (cont'd )
   D



       B -cell frequency
           ofPBMCS
       (excluding CLL )



                                                 2200         2400
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 467 of 506 PageID #: 1830


  U.S. Patent          Jun . 30 , 2020    Sheet 18 of 18   US 10,695,350 B2




                                  FIG . 9 ( cont'd )



              10000
                          p = 0.933
     Unique IgH




                    Totalnumber of lgh molecules
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 468 of 506 PageID #: 1831


                                                    US 10,695,350 B2
                                 1                                                                             2
            METHODS OF TREATING AND
          PREVENTING GRAFT VERSUS HOST                                                                                                       Formula ( A )
                           DISEASE                                                            R3          R2
                                                                                                                   Ri
                     CROSS -REFERENCE                              5


     This application is a continuation of U.S. application Ser.
  No. 15 /586,058, filed May 3, 2017 , now U.S. Pat. No.
  10,463,668 , issued Nov. 5 , 2019, which is a continuation of    10                                              R4
  U.S. application Ser. No. 14 /523,650 , filed Oct. 24 , 2014 ,
  now U.S. Pat. No. 9,795,604 , issued Oct. 24 , 2017 , which             wherein :
  claims the benefit of priority of U.S. Provisional Application           A is N ;
  No. 61/895,981, filed Oct. 25 , 2013 ; U.S. Provisional Appli            R , is phenyl- O -phenyl or phenyl- S -phenyl;
  cation No. 61/910,945 , filed Dec. 2 , 2013; U.S. Provisional    15
  Application No. 61 /973,173 , filed Mar. 31, 2014 ; and U.S.            R2 and Rz are independently H ;
  Provisional Application No. 61 /973,176 filed Mar. 31, 2014 ,            R , is L7- X -L2 -G , wherein ,
  each ofwhich are hereby incorporated by reference in their              Lz is optional, and when present is a bond, optionally
  entireties as if fully set forth herein .                             substituted or unsubstituted alkyl, optionally substituted or
                                                                   20   unsubstituted cycloalkyl, optionally substituted or unsubsti
                    SEQUENCE LISTING                                    tuted alkenyl , optionally substituted or unsubstituted alky
                                                                        nyl;
     The instant application contains a Sequence Listing which    X is optional, and when present is a bond , 0
  has been submitted in ASCII format via EFS -Web and is          CEO ) - , -S— ; S ( O ) - , -S( O )2         -NH
  hereby incorporated by reference in its entirety. Said ASCII 25 NRG -NHC( O ) , -C ( O ) NH?, JNRgC( 0 )
  copy , created on Oct. 25 , 2017 , is named PIR -88502_Se       C ( O )NR ,       S ( O )2NH ,
                                                                                          9            NHSG024
  quence_Listing and is 674 bytes in size .                       SEO), NR , —       -NR.SE O)2        - OC( O ) NH
                                                               -NHCUOÀO           OC (O )NR ,   -NR , C (O )O- ,
           BACKGROUND OF THE INVENTION                          CH = NO , ON = CH- , -NR10C (O )NR10 het                                          2

                                                           30 eroaryl- , aryl- , NR1 CENR11)NR10         NR16C
    Chronic graft versus host disease ( CGVHD ) is the most ( NR )             CENRU )NR104 OCENRI) - or
                                                                                      9                                 .

  common long-term complication following allogeneic stem       CENRO
  cell transplant (SCT), affecting 30-70 % of patients who                 L4 is optional , and when present is a bond , substituted or
  survive beyond the first 1.00 days. CGVHD and its associ              unsubstituted alkyl, substituted or unsubstituted cycloalkyl,
  ated immune deficiency have been identified as a leading 35           substituted or unsubstituted alkenyl, substituted or unsub
  cause of non -relapse mortality (NRM ) in allogeneic SCT              stituted alkynyl, substituted or unsubstituted aryl, substi
  survivors. SCT survivors with CGVHD are 4.7 times as                  tuted or unsubstituted heteroaryl, substituted or unsubsti
  likely to develop severe or life- threatening health conditions       tuted heterocycle ;
  compared with healthy siblings, and patients with active 40              or Lz, X and L4 taken together form a nitrogen containing
   CGVHD are more likely to report adverse general health ,             heterocyclic ring;
  mental health , functional impairments , activity limitation ,           G is
  and pain than allo -SCT survivors with no history of
  CGVHD . Any organ system can be affected , and further                                           R6
  morbidity is frequently caused by long-term exposure to the 45
  corticosteroids and calcineurin inhibitors required to treat
  the condition .
              SUMMARY OF THE INVENTION
                                                                               Hea ha                   R7,

                                                                                                                                 R6
                                                                                                                                            •R6



     Disclosed herein , in some embodiments , are methods of
  preventing the occurrence of graft versus host disease
  (GVHD ) or reducing the severity of GVHD occurrence in a
  patient requiring cell transplantation comprising administra
                                                                   50




                                                                               Wit                                          Rs
                                                                                                                                      'R7    or




  tion of a therapeutically effective amount of an ACK inhibi- 55
  tor (e.g., an TTK or BTK inhibitor ). In some embodiments,
  disclosed herein are methods of reducing the severity of
  GVHD occurrence in a patient requiring cell transplantation
  comprising administration of a therapeutically effective
  amount of an ACK inhibitor e.g., an ITK or BTK inhibitor). 60
  In some embodiments the ACK inhibitor is a compound of                wherein ,
                                                                                 Het                R20



  Formula ( A ). In some embodiments, disclosed herein are                 R6 , R , and Rg are independently selected from among H ,
  methods of preventing the occurrence of graft versus host             halogen , CN , OH , substituted or unsubstituted alkyl or
  disease (GVHD ) or reducing the severity ofGVHD occur                 substituted or unsubstituted heteroalkyl or substituted or
  rence in a patient requiring cell transplantation , comprising 65     unsubstituted cycloalkyl, substituted or unsubstituted het
  administration of a therapeutically effective amount of a             erocycloalkyl, substituted or unsubstituted aryl, substituted
  compound of Formula ( A ) having the structure :                      or unsubstituted heteroaryl;
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 469 of 506 PageID #: 1832


                                                     US 10,695,350 B2
                                    3                                                               4
     each R , is independently selected from among H , substi         ments, the cell transplantation is a hematopoietic cell trans
  tuted or unsubstituted lower alkyl, and substituted or unsub        plantation . In some embodiments , the GVHD is acute
  stituted lower cycloalkyl;                                       GVHD . In some embodiments , the GVHD is chronic
     each R10 is independently substituted or unsubstituted GVHD . In some embodiments , the GVHD is scleroderma
  lower alkyl, or substituted or unsubstituted lower cycloalkyl; 5 tous GVHD . In some embodiments, the GVHD is steroid
  or                                                               resistant GVHD . In some embodiments, the GVHD is
     two R10 groups can together form a 5-, 6-, 7-, or 8 -mem cyclosporin -resistant GVHD . In some embodiments , the
  bered heterocyclic ring ; or                                     GVHD is refractory GVHD . In some embodiments , the
     Rio and R11 can together form a 5-, 6-, 7-, or 8 -membered    GHVD     is oral GVHD . In some embodiments, the oral
  heterocyclic ring ;or each Ry, is independently selected from 10 GVHD
                                1                                         is reticular
                                                                   oral GVHD           oraloral
                                                                                is erosive  GVHD  . In .some
                                                                                                GVHD          embodiments
                                                                                                         In some         , the,
                                                                                                                 embodiments
  H or substituted or unsubstituted alkyl; or a pharmaceuti the oral GVHD is ulcerative oralGVHD . In some embodi
  cally acceptable salt thereof. In some embodiments, L3, X ments     , the oralGVHD is GVHD of the oral cavity . In some
  and L4 taken together form a nitrogen containing heterocy embodiments        , the oral GVHD is GVHD of the oropharyn
  clic ring. In some   embodiments  , the nitrogen containing
  heterocyclic ring is a piperidine group . In some embodi GVHD of the Inpharyngeal
                                                              15 geal region .      some embodiments, the oral GVHD is
  ments, G is                                                                               region . In some embodiments , the
                                                                      oral GVHD is GVHD of the esophageal region . In some
                                                                     embodiments, the oral GVHD is acute oralGVHD . In some
                                                                     embodiments, the oral GVHD is chronic oral GVHD . In
                                                                  20 some embodiments , the patient exhibits one or more symp
                                                                      toms of GVHD . In some embodiments , the patient has or
                           R7                        R6               will receive an allogeneic bone marrow or hematopoietic
                      R8                                              stem cell transplant. In some embodiments, the ACK inhibi
                                                                      tor compound ( e.g. , a compound of Formula (A )) is admin
                                                                   25 istered concurrently with an allogeneic bone marrow or
  In some embodiments, the compound of Formula ( A ) is hematopoietic stem cell transplant. In some embodiments ,
  1 -[(3R )-3- [4 -amino - 3-(4 -phenoxyphenyl)pyrazolo [ 3,4 -d ]    the ACK inhibitor compound (e.g., a compound of Formula
  pyrimidin - 1 -yl]piperidin -1 - yl)prop -2 -en - 1 -one. In some (A )) is administered prior to an allogeneic bone marrow or
  embodiments, the patient has cancer. In some embodiments , hematopoietic stem cell transplant. In some embodiments,
  the patient has a hematological malignancy. In some 30 the ACK inhibitor compound (e.g., a compound of Formula
  embodiments, the patient has a relapsed or refractory hema ( A )) is administered subsequent to an allogeneic bone mar
  tologicalmalignancy. In some embodiments, the patienthas row or hematopoietic stem cell transplant. In some embodi
  a B -cell malignancy. In some embodiments, the patient has ments, the patient is a candidate for receiving HLA -mis
  a T -cell malignancy. In some embodiments , the patient has matched hematopoietic stem cells . In some embodiments,
  a leukemia, a lymphoma, or a myeloma. In some embodi- 35 the patient is a candidate for receiving unrelated donor
  ments , the B -cell malignancy is a non -Hodgkin's lym                hematopoietic stem cells , umbilical vein hematopoietic stem
  phoma. In some embodiments, the B -cell malignancy is cells, or peripheral blood stem cells. In some embodiments,
  chronic lymphocytic leukemia (CLL ). In some embodi the ACK inhibitor compound (e.g., a compound of Formula
  ments , the B -cell malignancy is a relapsed or refractory ( A )) is administered orally . In some embodiments , the ACK
  B -cell malignancy . In some embodiments, the B - cell malig- 40 inhibitor compound ( e.g., a compound of Formula ( A )) is
  nancy is a relapsed or refractory non -Hodgkin's lymphoma. administered at a dosage of between about 0.1 mg/kg per
  In some embodiments , the B -cell malignancy is a relapsed day to about 100 mg/kg per day. In some embodiments , the
  or refractory CLL . In some embodiments, the patient has ACK inhibitor compound (e.g. , a compound of Formula
  high risk CLL . In some embodiments , the patient has a 17p ( A )) is administered at a dosage of about 40 mg/day, about
  chromosomal deletion . In some embodiments , the patient 45 140 mg/day, about 280 mg/day, about 420 mg/ day, about
  has 10 % , 20 % , 30 % , 40 % , 50 % , 60 % , 70 % , 80 % , 90 % , or 560 mg/day, or about 840 mg/day . In some embodiments,
  greater CLL as determined by bone marrow biopsy . In some           the ACK inhibitor compound (e.g., a compound of Formula
  embodiments, the patient has received one or more prior             ( A )) is administered in combination with other prophylactic
  anticancer agents. In some embodiments, the anticancer              agents . In some embodiments, the ACK inhibitor compound
  agent is selected from among alemtuzumab , bendamustine, 50         (e.g., a compound of Formula (A )) is administered from day
  bortezomib , CAL - 101, chlorambucil, cyclophosphamide,             1 to about day 120 following allogeneic bone marrow or
  dexamethasone, docetaxel, doxorubicin , endostatineveroli           hematopoietic stem cell transplant. In some embodiments ,
  mus, etoposide, fludarabine , fostamatinib , hydroxydaunoru         the ACK inhibitor compound (e.g., a compound of Formula
  bicin , ibritumomab , ifosphamide, lenalidomide , mesalazine ,      ( A )) is administered from day 1 to about day 1000 following
  ofatumumab , paclitaxel, pentostatin , prednisone, rituximab , 55   allogeneic bone marrow or hematopoietic stem cell trans
  temsirolimus, thalidomide, tositumomab , vincristine, or a          plant. In some embodiments , the ACK inhibitor compound
  combination thereof. In some embodiments , the anticancer           ( e.g., a compound of Formula ( A )) is administered in
  agent is rituximab . In some embodiments, the anticancer            combination with one ormore additional therapeutic agents .
  agent is alemtuzumab . In some embodiments, the anticancer          In some embodiments , the additional therapeutic agent is a
  agent is fludarabine, cyclophosphamide, and rituximab 60            corticosteroid . In some embodiments, the therapeutic agent
  (FCR ). In some embodiments, the anticancer agent is oxa            is cyclosporine (CSA ), mycophenolate mofetil (MMF) or a
  liplatin , fludarabine, cytarabine , rituximab (OFAR ). In some     combination thereof. In some embodiments, the patient has
  embodiments , the amount of the ACK inhibitor compound              or will receive a donor lymphocyte infusions (DLI). In some
  (e.g., a compound of Formula (A )) prevents or reduces              embodiments , the patient is administered one or more DLIS .
  GVHD while maintaining a graft -versus-leukemia (GVL ) 65 In some embodiments , the patient is administered two or
  reaction effective to reduce or eliminate the number of             more DL?s. In some embodiments , the DLI comprises CD3 +
  cancerous cells in the blood of the patient. In some embodi         lymphocytes. In some embodiments, the patient is admin
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 470 of 506 PageID #: 1833


                                                      US 10,695,350 B2
                                 5                                                                    6
  istered one or more donor lymphocyte infusions (DLI)                    G is
  following an allogeneic bone marrow or hematopoietic stem
  cell transplant. In some embodiments , the ACK inhibitor
   compound (e.g., a compound of Formula (A )) is adminis

                                                                                   Ha Ha
                                                                                             R6
  tered concurrently with a DLI following allogeneic bone           5
  marrow or hematopoietic stem cell transplant. In some                                                                          R6
  embodiments, the ACK inhibitor compound ( e.g., a com
  pound of Formula ( A )) is administered prior to a DLI
  following an allogeneic bone marrow or hematopoietic stem

                                                                                  Ver
                                                                                                                     R6
  cell transplant. In some embodiments , the ACK inhibitor          10
  compound ( e.g., a compound of Formula ( A )) is adminis                                                                *R7,   or
  tered following a DLI following an allogeneic bone marrow
  or hematopoietic stem cell transplant. In some embodiments,                                                   Rs
  the ACK inhibitor compound (e.g., a compound of Formula
   ( A )) is ibrutinib .
       Disclosed herein , in some embodiments , are methods of
  treating a patient for alleviation of a bone marrow mediated
  disease , comprising administering to the patient allogeneic
  hematopoietic stem cells and /or allogeneic T -cells , and a
  therapeutically effective amount of an ACK inhibitor ( e.g.,
  an ITK or BTK inhibitor). In some embodiments, disclosed
                                                                    15




                                                                    20 wherein ,
                                                                                               He
                                                                                              R20
                                                                                                              R7



                                                                           R6, R , and R , are independently selected from among H ,
  herein are methods of treating a patient for alleviation of a               halogen , CN , OH , substituted or unsubstituted alkyl or
  bone marrow mediated disease , with alleviation of conse                    substituted or unsubstituted heteroalkyl or substituted
   quently developed graft versus host disease (GVHD ), com                   or unsubstituted cycloalkyl, substituted or unsubsti
  prising administering to the patient allogeneic hematopoietic     25        tuted heterocycloalkyl, substituted or unsubstituted
  stem cells and /or allogeneic T-cells , and a therapeutically               aryl, substituted or unsubstituted heteroaryl;
  effective amount of a compound of Formula (A ):                          each R , is independently selected from among H , substi
                                                                              tuted or unsubstituted lower alkyl, and substituted or
                                                      Formula ( A ) 30        unsubstituted lower cycloalkyl;
                    R3         R2                                          each R10 is independently H , substituted or unsubstituted
                                    Ri                                        lower alkyl, or substituted or unsubstituted lower
                                                                              cycloalkyl; or
                                                                           two R10 groups can together form a 5-, 6-, 7-, or 8 -mem
                                                                    35        bered heterocyclic ring ; or
                                                                           R10 and Rui can together form a 5-,6-, 7-, or 8 -membered
                                                                              heterocyclic ring ; or each Rj is independently selected
                                    R4                                        from H or substituted or unsubstituted alkyl; or a
                                                                              pharmaceutically acceptable salt thereof, is adminis
    wherein :                                                       40        tered prior to , concurrently with , or following the
     A is N ;                                                                 allogeneic hematopoietic stem cells and /or allogeneic
     R is phenyl-O -phenyl or phenyl-S -phenyl;                                T-cells. In some embodiments, L3, X and L4 taken
    R2 and R3 are independently H ;                                           together    form a nitrogen containing heterocyclic ring .
     R4 is Lz- X -L4 -G , wherein ,                                           In  some   embodiments   , the nitrogen containing hetero
     Lz is optional, and when present is a bond, optionally 45                cyclic ring is a piperidine group . In some embodiments ,
                                                                             Gis
  substituted or unsubstituted alkyl, optionally substituted or
  unsubstituted cycloalkyl, optionally substituted or unsubsti
  tuted alkenyl, optionally substituted or unsubstituted alky
  nyl;
     X is optional, and when present is a bond ,
     C ( O ) - , S?, S?O) … , JS( < 0 ) _ , _ NH?,
   -NR ,
   -C (O )NR ,
   -S( O ) NR ,
    -NHC( O ) O
   -CH = NO
                  NHC( O ) , C( O )NH , -NR , C (O )

                  9
                            S ( O )2NH—
                            -NR , SE02
                             OC (O )NR ,
                                                 NHSGO2
                                                   OC( O)NH ,
                                                                    50


                                                                                 Hertha
                                                 NR , C (0 )0 , 55 In some embodiments, the compound of Formula (A ) is
                        ON — CH— , NR-10C (O )NR 10 , het
                                                                                                                             •R6




                                                                        1 -[(3R ) -3-[4 -amino -3-(4 -phenoxyphenyl)pyrazolo [3,4 -d ]
  eroaryl-, aryl-, -NR16C (= NR11)NR10                   NR10C pyrimidin -1 -yl]piperidin -1 -yl]prop -2 - en -1- one . In some
      NR )          CENRU)NR10              OCENRUH or embodiments, the patient has cancer. In some embodiments,
     CENR110— ;                                                        the patient has a hematological malignancy. In some
     L4 is optional, and when present is a bond , substituted or 60 embodiments , the patient has a relapsed or refractory hema
  unsubstituted alkyl , substituted or unsubstituted cycloalkyl, tologicalmalignancy. In some embodiments, the patienthas
  substituted or unsubstituted alkenyl, substituted or unsub           a leukemia , a lymphoma, or a myeloma. In some embodi
  stituted alkynyl, substituted or unsubstituted aryl, substi ments, the patient has a B -cell malignancy. In some embodi
  tuted or unsubstituted heteroaryl, substituted or unsubsti ments, the B -cell malignancy is a non -Hodgkin's lym
  tuted heterocycle ;                                               65 phoma. In some embodiments , the B -cell malignancy is
     or Ly , X and L4 taken together form a nitrogen containing chronic lymphocytic leukemia (CLL ). In some embodi
        heterocyclic ring;                                             ments , the B - cell malignancy is a relapsed or refractory
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 471 of 506 PageID #: 1834


                                                     US 10,695,350 B2
                                 7                                                                   8
  B - cell malignancy . In some embodiments , the B -cell malig         per day to about 100 mg/kg per day . In some embodiments ,
  nancy is a relapsed or refractory non -Hodgkin's lymphoma. the ACK inhibitor compound (e.g., a compound of Formula
   In some embodiments, the B -cell malignancy is a relapsed (A )) is administered at a dosage of about 40 mg/day, about
  or refractory CLL . In some embodiments , the patient has 140 mg/day, about 280 mg/day, about 420 mg/day, about
  high risk CLL . In some embodiments , the patient has a 17p 5 560 mg/day , or about 840 mg/day. In some embodiments ,
  chromosomal deletion . In some embodiments, the patient the ACK inhibitor compound (e.g., a compound of Formula
  has 10 % , 20 % , 30 % , 40 % , 50 % , 60 % , 70 % , 80 % , 90 % , or ( A )) is administered orally . In some embodiments , the ACK
  greater CLL as determined by bone marrow biopsy. In some inhibitor compound ( e.g. , a compound of Formula ( A )) is
  embodiments , the patient has received one or more prior administered in combination with additional therapeutic
  anticancer agents. In some embodiments , the anticancer 10 agents . In some embodiments, the additional therapeutic
  agent is selected from among alemtuzumab , bendamustine , agent is a corticosteroid . In some embodiments , the addi
  bortezomib , CAL - 101, chlorambucil, cyclophosphamide, tional therapeutic agent is cyclosporine (CSA ) , mycophe
  dexamethasone , docetaxel , doxorubicin , endostatineveroli           nolate mofetil (MMF) or a combination thereof. In some
  mus, etoposide, fludarabine, fostamatinib , hydroxydaunoru            embodiments, the ACK inhibitor compound (e.g., a com
  bicin , ibritumomab , ifosphamide, lenalidomide,mesalazine , 15 pound of Formula ( A )) is administered from day 1 to about
  ofatumumab , paclitaxel, pentostatin , prednisone, rituximab , day 120 following allogeneic bone marrow or hematopoietic
  temsirolimus, thalidomide, tositumomab , vincristine, or a stem cell transplant. In some embodiments, the ACK inhibi
  combination thereof. In some embodiments, the anticancer tor compound (e.g., a compound of Formula (A )) is admin
  agent is rituximab . In some embodiments , the anticancer istered from day 1 to about day 1000 following allogeneic
  agent is alemtuzumab . In some embodiments, the anticancer 20 bone marrow or hematopoietic stem cell transplant. In some
  agent is fludarabine, cyclophosphamide, and rituximab embodiments, the patient has or will receive a donor lym
  (FCR ). In some embodiments, the anticancer agent is oxa              phocyte infusion (DLI). In some embodiments , the patient
  liplatin , fludarabine, cytarabine , rituximab (OFAR ). In some has or will receive two or more donor lymphocyte infusions
  embodiments, the amount of the ACK inhibitor compound (DLI). In some embodiments , the patient is administered one
  (e.g., a compound of Formula ( A )) prevents or reduces 25 or more donor lymphocyte infusions (DLI). In some
  GVHD while maintaining a graft -versus -leukemia (GVL ) embodiments, the DLI comprises CD3 + lymphocytes. In
  reaction effective to reduce or eliminate the number of some embodiments, the patient is administered one ormore
  cancerous cells in the blood of the patient. In some embodi donor lymphocyte infusions (DLI) following an allogeneic
  ments , the cell transplantation is a hematopoietic cell trans bonemarrow or hematopoietic stem cell transplant. In some
  plantation . In some embodiments , the GVHD is acute 30 embodiments , the ACK inhibitor compound (e.g., a com
  GVHD . In some embodiments , the GVHD is chronic pound of Formula ( A )) is administered concurrently with a
  GVHD . In some embodiments , the GVHD is scleroderma       DLI following allogeneic bone marrow or hematopoietic
  tous GVHD . In some embodiments, the GVHD is steroid stem cell transplant. In some embodiments, the ACK inhibi
  resistant GVHD . In some embodiments, the GVHD is tor compound (e.g., a compound of Formula (A )) is admin
  cyclosporin - resistant GVHD . In some embodiments, the 35 istered prior to a DLI following an allogeneic bone marrow
  GVHD is refractory GVHD . In some embodiments, the or hematopoietic stem cell transplant. In some embodiments,
  GVHD is oral GVHD . In some embodiments , the oral the ACK inhibitor compound (e.g., a compound of Formula
  GVHD is reticular oral GVHD . In some embodiments , the             (A )) is administered following a DLI following an alloge
  oral GVHD is erosive oral GVHD . In some embodiments,               neic bone marrow or hematopoietic stem cell transplant. In
  the oralGVHD is ulcerative oralGVHD . In some embodi- 40 some embodiments, the ACK inhibitor compound (e.g., a
  ments , the oralGVHD is GVHD of the oral cavity . In some          compound of Formula (A )) is ibrutinib .
  embodiments, the oral GVHD is GVHD of the oropharyn                   In some embodiments, disclosed herein are methods of
   geal region . In some embodiments, the oral GVHD is               reducing the severity of GVHD occurrence in a patient
  GVHD of the pharyngeal region. In some embodiments , the           requiring cell transplantation comprising administration of a
  oral GVHD is GVHD of the esophageal region . In some 45            therapeutically effective amount of ibrutinib (1 -[(3R )-3-[4
  embodiments , the oral GVHD is acute oral GVHD . In some           amino -3-(4- phenoxyphenyl)pyrazolo [3,4 -d ]pyrimidin - 1-yl]
   embodiments , the oral GVHD is chronic oral GVHD . In             piperidin - 1 -yl)prop -2 - en - 1-one ). In some embodiments, the
   some embodiments, the patient exhibits one ormore symp            patient has cancer. In some embodiments , the patient has a
  toms of GVHD . In some embodiments , the patient has or hematological malignancy . In some embodiments, the
  will receive an allogeneic bone marrow or hematopoietic 50 patient has a relapsed or refractory hematological malig
  stem cell transplant. In some embodiments , the ACK inhibi         nancy. In some embodiments, the patient has a B -cell
  tor compound (e.g., a compound of Formula (A )) is admin           malignancy. In some embodiments, the patient has a T -cell
  istered concurrently with an allogeneic bone marrow or             malignancy. In some embodiments , the patient has a leuke
  hematopoietic stem cell transplant. In some embodiments,           mia , a lymphoma, or a myeloma. In some embodiments, the
  the ACK inhibitor compound (e.g., a compound of Formula 55 B -cell malignancy is a non -Hodgkin's lymphoma. In some
  ( A )) is administered prior to an allogeneic bone marrow or embodiments, the B -cellmalignancy is chronic lymphocytic
  hematopoietic stem cell transplant. In some embodiments,           leukemia (CLL ). In some embodiments, the B -cell malig
   the ACK inhibitor compound (e.g., a compound of Formula           nancy is a relapsed or refractory B - cell malignancy . In some
  ( A )) is administered subsequent to an allogeneic bone mar        embodiments, the B -cell malignancy is a relapsed or refrac
  row or hematopoietic stem cell transplant. In some embodi- 60      tory non -Hodgkin's lymphoma. In some embodiments , the
  ments, the patient is a candidate for receiving HLA-mis            B -cell malignancy is a relapsed or refractory CLL . In some
  matched hematopoietic stem cells. In some embodiments ,            embodiments , the patient has high risk CLL . In some
  the patient is a candidate for receiving unrelated donor           embodiments , the patient has a 17p chromosomal deletion .
  hematopoietic stem cells , umbilical vein hematopoietic stem       In some embodiments , the patienthas 10 % , 20 % , 30 % ,40 % ,
  cells , or peripheral blood stem cells. In some embodiments , 65   50 % , 60 % , 70 % , 80 % , 90 % , or greater CLL as determined
  the ACK inhibitor compound ( e.g., a compound of Formula           by bone marrow biopsy . In some embodiments, the patient
  ( A )) is administered at a dosage ofbetween about 0.1 mg/kg       has received one or more prior anticancer agents. In some
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 472 of 506 PageID #: 1835


                                                     US 10,695,350 B2
                                9                                                             10
  embodiments, the anticancer agent is selected from among peutic agents . In some embodiments, the additional thera
  alemtuzumab, bendamustine, bortezomib , CAL - 101, peutic agent is a corticosteroid . In some embodiments, the
  chlorambucil, cyclophosphamide , dexamethasone, doc           therapeutic agent is cyclosporine (CSA ), mycophenolate
  etaxel, doxorubicin , endostatineverolimus, etoposide, flu mofetil (MMF) or a combination thereof. In some embodi
  darabine, fostamatinib ,hydroxydaunorubicin, ibritumomab , 5 ments, the patient has or will receive a donor lymphocyte
  ifosphamide , lenalidomide , mesalazine , ofatumumab , pacli infusions (DLI). In some embodiments , the patient is admin
  taxel, pentostatin , prednisone, rituximab, temsirolimus, tha    istered one ormore DLIs. In some embodiments, the patient
  lidomide , tositumomab , vincristine, or a combination           is administered two or more DLIs . In some embodiments ,
  thereof. In some embodiments , the anticancer agent is the DLI comprises CD3 + lymphocytes. In some embodi
  rituximab . In some embodiments, the anticancer agent is 10 ments, the patient is administered one or more donor lym
  alemtuzumab . In some embodiments , the anticancer agent is phocyte infusions (DLI) following an allogeneic bone mar
  fludarabine, cyclophosphamide, and rituximab (FCR ). In row or hematopoietic stem cell transplant. In some
  some embodiments , the anticancer agent is oxaliplatin , embod ent the ibrutinib is administered concurrently
  fludarabine, cytarabine , rituximab (OFAR ). In some with a DLI following allogeneic bone marrow or hematopoi
  embodiments , the amount of ibrutinib prevents or reduces 15 etic stem cell transplant. In some embodiments, the ibrutinib
  GVHD    while maintaining a graft -versus-leukemia (GVL) is administered prior to a DLI following an allogeneic bone
  reaction effective to reduce or eliminate the number of          marrow or hematopoietic stem cell transplant. In some
  cancerous cells in the blood of the patient. In some embodi      embodiments, the ibrutinib is administered following a DLI
  ments , the cell transplantation is a hematopoietic cell trans   following an allogeneic bone marrow or hematopoietic stem
  plantation . In some embodiments , the GVHD is acute 20 cell transplant.
  GVHD . In some embodiments, the GVHD is chronic
  GVHD . In some embodiments , the GVHD is scleroderma                    INCORPORATION BY REFERENCE
  tous GVHD . In some embodiments, the GVHD is steroid
  resistant GVHD . In some embodiments, the GVHD is               All publications, patents , and patent applications men
  cyclosporin -resistant GVHD . In some embodiments , the 25 tioned in this specification are herein incorporated by ref
  GVHD is refractory GVHD . In some embodiments, the erence to the same extent as if each individual publication ,
  GHVD is oral GVHD . In some embodiments , the oral patent, or patent application was specifically and individu
  GVHD is reticular oral GVHD . In some embodiments , the ally indicated to be incorporated by reference .
  oral GVHD is erosive oralGVHD . In some embodiments ,
  the oral GVHD is ulcerative oral GVHD . In some embodi- 30         BRIEF DESCRIPTION OF THE DRAWINGS
  ments, the oral GVHD is GVHD of the oral cavity . In some
   embodiments , the oral GVHD is GVHD of the oropharyn           The novel features of the invention are set forth with
  geal region . In some embodiments , the oral GVHD is particularity in the appended claims. A better understanding
  GVHD ofthe pharyngeal region. In some embodiments , the of the features and advantages of the present invention will
  oral GVHD is GVHD of the esophageal region . In some 35 be obtained by reference to the following detailed descrip
  embodiments , the oralGVHD is acute oralGVHD . In some tion that sets forth illustrative embodiments, in which the
  embodiments, the oral GVHD is chronic oral GVHD . In principles of the invention are utilized , and the accompany
  some embodiments , the patient exhibits one or more symp ing drawings of which :
  toms of GVHD . In some embodiments , the patient has or         FIG . 1 exemplifies that ibrutinib ameliorates CGVHD
  will receive an allogeneic bone marrow or hematopoietic 40 symptomotology after allotransplant. C57BL /6 mice were
  stem cell transplant. In some embodiments , the ibrutinib is engrafted with LP / J bone marrow after 850 Gy lethal
  administered concurrently with an allogeneic bone marrow irradiation. 25 days post- transplant mice were randomly
  or hematopoietic stem cell transplant. In some embodiments , assigned to ibrutinib , vehicle , or cyclosporine groups. Panel
   the ibrutinib is administered prior to an allogeneic bone A shows images showing external signs of CGVHD includ
  marrow or hematopoietic stem cell transplant. In some 45 ing alopecia , scleroderma, and fibrotic lesions at day 36
  embodiments, the ibrutinib is administered subsequent to an post - transplant. Ibrutinib treatment group displayed few
  allogeneic bone marrow or hematopoietic stem cell trans external signs of cGVHD progression as compared to
  plant. In some embodiments , the patient is a candidate for vehicle or cyclosporine groups . Panel B shows an analysis
  receiving HLA -mismatched hematopoietic stem cells . In of cGVHD mouse groups using a physical scoring system
  some embodiments, the patient is a candidate for receiving 50 adapted from Cooke et al., which incorporates weight,
  unrelated donor hematopoietic stem cells, umbilical vein posture , coat condition, skin condition , and mobility. Scor
  hematopoietic stem cells, or peripheral blood stem cells . In ing was conducted on day 36 post - transplantation . Panel C
  some embodiments , the ibrutinib is administered orally . In  shows the LP /J > C57BL /6 CGVHD scoring . Each category :
  some embodiments, the ibrutinib is administered at a dosage coat condition , skin condition ,weight, posture ,mobility, and
  ofbetween about 0.1 mg/kg per day to about 100 mg/kg per 55 vitality are individually scored and summed to achieve an
  day . In some embodiments , the ibrutinib is administered at     overall cGVHD condition score . Scores are taken by a
  a dosage of about 40 mg/day, about 140mg/day , about 280 consistent unbiased observer with no knowledge of treat
  mg/day, about 420 mg/day, about 560 mg/day, or about 840 ment cohorts . Panel provides images of cGVHD mouse
  mg/day . In some embodiments , the ibrutinib is administered groups at day 39 post-HSCT. Panel E provides images of
   in combination with other prophylactic agents. In some 60 H & E stained skin preparations of sclerodermatous skin
   embodiments, the ibrutinib is administered from day 1 to lesions showing levels ofdermal fibrosis , epidermal hyper
  about day 120 following allogeneic bone marrow or plasia, serocellular crusting , erosion , and lymphohistiocytic
  hematopoietic stem cell transplant. In some embodiments, infiltration , consistent with CGVHD .
  the ibrutinib is administered from day 1 to about day 1000       FIG . 2 exemplifies that Tregs are not inhibited by ibru
  following allogeneic bone marrow or hematopoietic stem 65 tinib. Panel A provides a plot of FoxP3+ CD4+ cells in
  cell transplant. In some embodiments , the ibrutinib is admin C57BL /6 mice treated with ibrutinib ( 25 mg/kg/day ) or
   istered in combination with one or more additional thera     vehicle for 9 weeks. The percent FoxP3 + CD4 + cells was
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 473 of 506 PageID #: 1836


                                                     US 10,695,350 B2
                                11                                                                   12
  analyzed by flow cytometry on peripheral blood . Student's           uM ibrutinib (or DMSO ), and stimulated using anti-IgM for
   T -test indicates no significant difference between the two         45 minutes. Data are representative of three experiments on
  groups. Panel B provides a plot ofCD8 T cell division index          three separate patients .
   for various responder :suppressor ratios. Purified CD4 +               FIG . 8 exemplifies a clinical study of ibrutinib (PCI
  CD25hiCD127dim CD49d -FoxP3 + Tregs were pretreated               5 32765 ) treatment of a post-allogeneic HCT transplant
  with 1 uM ibrutinib or vehicle and mixed with CFSE -labeled          patient with refractory CLL with oropharyngeal chronic
  autologous CD8 + responder cells at the indicated ratio .            GVHD . CLL minimum residual disease (MRD ) and blood
   Anti-CD3 /CD28 /CD2 stimulation beads were added and                CD3 + T cell donor chimerism is shown over time following
  stimulation was assessed by CFSE dilution calculated divi            allo -HCT transplantation . Donor lymphocyte infusions
  sion index after 6 days. Negative control wells contained no      10 (DLI) and initiation of ibrutinib treatment are indicated (see
  stimulation beads. n = 7 ; error bars : s.e.m.                       Example 5 for exemplary treatment protocol).
      FIG . 3 exemplifies that Th2 immunity was inhibited by              FIG . 9 Panels A - E shows plots depicting percent change
   ibrutinib . Panel A provides a plot ofnormalized intracellular      in absolute lymphocytic count (ALC ) for 2 patients who
  staining analysis of IL4 (open bars n = 6 ) and IFNY (closed         received ibrutinib treatment for > 1 yr. SPN = Stanford Patient
  bars n = 9) CD4 + cells derived pretreated with ibrutinib and     15 Number (Panel A ); percent reduction in LN size , as reported
  stimulated with anti-CD3 / anti- CD28 . Error bars = s.e.m .         by the sum of the product of LN diameters (SPD ) for 4
  Panel B provides a plot of plasma IgG1 ( Th2) and IgG2c              patients following initiation of ibrutinib (Panel B ); CLL
  ( Th1 ) subisotype analysis of C57BL/6 EuTCL1 mice at 8              MRD (reported as a percentage of WBCs) and blood donor
  months of age after 7 consecutive months of ibrutinib ( 25           CD3 T cell levels shown for patient SPN 3975 (Panel C ) ; B
  mg  /kg/day. ) (n = 12 ) or vehicle (n = 13) administration via
  drinking                                                          20 cells (excluding the CLL clone) as percent of total PBMC
                                                                        for patient SPN 3975 as measured by IgH HTS (Panel D );
      FIG . 4 exemplifies that Th17 immunity was inhibited by           Total IgH molecules and unique IgH clone counts for patient
  ibrutinib . TH7 cells were magnetically enriched from                SPN 3975 at different time points ( D = day ) post allo -HCT
  freshly isolated healthy donor PBMCs using CXCR3-CD4 +               (Panel E ).
  CCL6 + isolation . After enrichment cells were treated with       25
  ibrutinib or vehicle for 30 minutes prior to drug washout.                         DETAILED DESCRIPTION OF THE
  Cells were stimulated with anti- CD3 and anti-CD28 for 12                                   INVENTION
  hours with GOLGISTOP protein transport inhibitor , IL17
  producing cells were quantified as a percentage of total live           In some embodiments , disclosed herein is a method of
  CD4 + T -cells and final percentages were normalized to 30           preventing the occurrence of graft versus host disease
  DMSO group . n = 3 ; error bars : s.e.m.                             (GVHD ) or reducing the severity ofGVHD occurrence in a
     FIG . 5 exemplifies that ibrutinib inhibited CGVHD auto           patient requiring cell transplantation , comprising adminis
  immune symptomotology and progression . Panel A provides             tration of an ACK inhibitor compound ( e.g., an ITK or BTK
  a plot of the weekly blinded analysis of cGVHD external              inhibitor compound ). In some embodiments , disclosed
  metrics including weight, posture , vitality , mobility , coat, 35   herein is a method of preventing the occurrence of graft
  and skin . All cGVHD scores were corrected for individual            versus host disease (GVHD ) or reducing the severity of
  scores at the beginning of treatment (day 25 ). Panel B              GVHD occurrence in a patient requiring cell transplantation ,
  provides a Kaplan Meier plot of cGVHD progression free               comprising administration of a therapeutically effective
  survival. Progression is defined as > 2 point increase in day        amount of a compound of Formula ( A ) having the structure :
  25 CGVHD score . * = p < 0.01 Error bars = s.e.m .              40
     FIG . 6 exemplifies that ibrutinib therapy combats auto
   immune infiltration of internal organs in a T -cell dependent                         R3        R2
                                                                                                                               Formula ( A )
  modelofcGVHD . Panel A shows representative 20x images                                      N
                                                                                                        Ri
  from H & E , B220 , or CD3 stained lung and kidney tissues
  from mice sacrificed at day 125 post-HSCT. Images were 45
  taken by a trained veterinary pathologist who was blinded to                           N
  animal cohorts. Panel B shows a blinded pathologic analysis
  of H & E stained lung tissues obtained from CGVHD cohorts .
  Lymphohistiocytic infiltration was graded on a 0-4 scale for                                           R4
  each animal. Panel C shows a blinded pathologic analysis of 50
  H & E stained liver tissues obtained from CGVHD cohorts .
  Portal hepatitis and vasculitis was graded on a 0-4 scale for          wherein :
  each animal. Panel D shows a Kaplan -Meier plot of cGVHD                A is N ;
  progression -free survival in an independent experiment             R , is phenyl- O -phenyl or phenyl-S -phenyl;
   aimed to determine sustained benefits from continued ibru- 55 R2 and Rz are independently H ;
  tinib therapy. During the course of the experiment, ibrutinib      R4 is L7- X -L4-G , wherein ,
  was withdrawn on day 60 from animals in the ibrutinib (day         Lz is optional, and when present is a bond, optionally
   25 to day 60 ) cohort. ** P < 0.001.                            substituted or unsubstituted alkyl, optionally substituted or
      FIG . 7 exemplifies that ibrutinib limits activation of unsubstituted cycloalkyl, optionally substituted or unsubsti
   T -cells and B -cells from patients with active cGVHD . Pri- 60 tuted alkenyl, optionally substituted or unsubstituted alky
  mary CD4 + T-cells were isolated from patients with active nyl;
  CGVHD , pretreated with 1 uM ibrutinib (or DMSO ), and              X is optional, and when present is a bond ,
   stimulated using anti-CD3 for 6 hours. Panel A shows a             C = O ) - , -S— , SEO)               SEO)2         -NH
                                                                                                                           .

   graph depicting CD69 + CD4 + T -cell percentage for each          NR ,        -NHCOO) - , C( O )NH , -NR.C ( O )
                                                                                 9

  patient.“ *” indicates p < 0.05. Panel B shows an image of an 65C(O )NR ,                       SCO) NH         v
                                                                                                                      NHSGO) ,
  immunoblot analysis of BTK , ERK , and PLCy2 in B -cells             -S( O ),NR ,               -NR ,SEO)2- ,        HOC( O ) NH?,
  isolated from patients with CGVHD were pretreated with 1                NHCUOÀO ,               OC (O )NR , —       -NR , C (O )O- ,
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 474 of 506 PageID #: 1837


                                                      US 10,695,350 B2
                                13
     CH = NO_ , ON = CH- , -NR10C (O )NR 10 het ments, the patient has a B -cellmalignancy. In some embodi
  eroaryl- , aryl-, -NR16CENR11 NR10                   -NR10C ments, the patient has a T-cell malignancy. In some embodi
  ENRU ) — , -CNR11)NR 10                   OCENRU ) or ments , the patient has a leukemia , a lymphoma, or a
     CENRO                                                          myeloma. In some embodiments , the patient has a B -cell
     L4 is optional, and when present is a bond , substituted or 5 malignancy. In some embodiments , the B -cellmalignancy is
  unsubstituted alkyl, substituted or unsubstituted cycloalkyl, a non -Hodgkin's lymphoma. In some embodiments , the
  substituted or unsubstituted alkenyl, substituted or unsub B -cell malignancy is chronic lymphocytic leukemia (CLL ).
  stituted alkynyl, substituted or unsubstituted aryl, substi In some embodiments, the B - cell malignancy is a relapsed
  tuted or unsubstituted heteroaryl, substituted or unsubsti or refractory B -cell malignancy. In some embodiments, the
  tuted heterocycle ;                                            10 B -cell malignancy is a relapsed or refractory non-Hodgkin's
     or L3, X and L4 taken together form a nitrogen containing lymphoma. In some embodiments , the B - cell malignancy is
  heterocyclic ring;                                                 a relapsed or refractory CLL . In some embodiments , the
     G is                                                           patienthas high risk CLL . In some embodiments , the patient
                                                                    has a 17p chromosomal deletion . In some embodiments , the
                                                                 15 patient has 10 % , 20 % , 30 % , 40 % , 50 % , 60 % , 70 % , 80 % ,
                                                                     90 % , or greater CLL as determined by bone marrow biopsy .

             Hi tha
                       R6
                                                                    In some embodiments, the patient has received one or more
                                                      R6,           prior anticancer agents. In some embodiments , the antican
                                                                    cer agent is selected from among alemtuzumab , bendamus
                                                                 20 tine, bortezomib , CAL - 101 , chlorambucil, cyclophosph
                                                                    amide, dexamethasone, docetaxel, doxorubicin ,


             War
                                             Ro
                                                                     endostatineverolimus, etoposide, fludarabine, fostamatinib ,
                                                * R7, or
                                                                    hydroxydaunorubicin     , ibritumomab , ifosphamide, lenalido
                                                                    mide, mesalazine, ofatumumab , paclitaxel, pentostatin ,
                                         Rs                      25 prednisone, rituximab , temsirolimus, thalidomide, tositu
                                                                    momab , vincristine, or a combination thereof. In some




  wherein ,
               Ho                       R7,




     R6, R , and Rg are independently selected from among H ,
                                                                    embodiments, the anticancer agent is rituximab . In some
                                                                    embodiments, the anticancer agent is alemtuzumab . In some
                                                                     embodiments, the anticancer agent is fludarabine , cyclo
                                                                 30 phosphamide, and rituximab ( FCR ). In some embodiments ,
                                                                     the anticancer agent is oxaliplatin , fludarabine, cytarabine ,
                                                                    rituximab
                                                                    compound
                                                                                 (OFAR ). In some embodiments , the amount of the
                                                                                  of Formula (A ) prevents or reduces GVHD while
                                                                maintaining a graft-versus-leukemia (GVL ) reaction effec
  halogen , CN , OH ,  substituted or unsubstituted alkyl or
  substituted or unsubstituted heteroalkyl or substituted or
                                                             35  tive to reduce or eliminate the number of cancerous cells in
                                                                     the blood of the patient. In some embodiments, the cell
  unsubstituted cycloalkyl, substituted or unsubstituted het transplantation
  erocycloalkyl, substituted or unsubstituted aryl, substituted some embodiments        is a hematopoietic cell transplantation . In
  or unsubstituted heteroaryl;                                                               , the GVHD is acute GVHD . In some
      each R , is independently selected from among H , substi       embodiments     , the   GVHD is chronic GVHD . In some
   tuted or unsubstituted lower alkyl, and substituted or unsub 40 embodiments       , the GVHD is sclerodermatous GVHD . In
                                                                     some embodiments, the GVHD is steroid resistant GVHD .
   stituted lower cycloalkyl;                                        In some embodiments, the GVHD is cyclosporin -resistant
      each R10 is independently H , substituted or unsubstituted GVHD
  lower alkyl, or substituted or unsubstituted lower cycloalkyl; GVHD .. InIn some  some embodiments, the GVHD is refractory
                                                                                         embodiments , theGHVD is oralGVHD . In
  or
                                                                  45 some    embodiments
      two Rio groups can together form a 5-, 6-, 7-, or 8 -mem In some embodiments          , the oralGVHD is reticular oral GVHD .
  bered heterocyclic ring; or R10 and R11 can together form a GVHD                               , the oral GVHD is erosive oral
                                                                              . In some   embodiments
  5-, 6-, 7-, or 8 -membered heterocyclic ring ; or each R11 is oral GVHD . In some embodiments        , the oralGVHD is ulcerative
                                                                                                               , the oral GVHD is
  independently selected from H or substituted or unsubsti GVHD of the oral cavity . In some embodiments
   tuted alkyl; or a pharmaceutically acceptable salt thereof. In 50 GVHD is GVHD of the oropharyngeal region. ,Inthesome        oral
  some embodiments, L3, X and L4 taken together form a embodiments, the oral GVHD is GVHD of the pharyngeal
  nitrogen containing heterocyclic ring . In some embodi
  ments , the nitrogen containing heterocyclic ring is a piperi region
                                                                     the
                                                                             . In some embodiments, the oral GVHD is GVHD of
                                                                           esophageal     region . In some embodiments , the oral
  dine group. In some embodiments , G is                             GVHD is acute oral GVHD . In some embodiments, the oral
                                                                  55 GVHD is chronic oral GVHD . In some embodiments, the
                          RO                                         patient exhibits one or more symptoms ofGVHD . In some
                                                                     embodiments, the patient has or will receive an allogeneic
                                                                     bone   marrow or hematopoietic stem cell transplant. In some
                               R7 or                      R6         embodiments, the compound of Formula ( A ) is administered
                      Rg                                          60 concurrently with an allogeneic bone marrow or hematopoi
                                                                      etic stem cell transplant. In some embodiments, the com
                                                                     pound of Formula (A ) is administered prior to an allogeneic
   In some embodiments , the compound of Formula (A ) is bonemarrow or hematopoietic stem cell transplant. In some
   1-[3R )-3-[4 -amino -3-(4 -phenoxyphenyl)pyrazolo [3,4- d ]py     embodiments, the compound of Formula (A ) is administered
   rimidin -1 -yl]piperidin -1 -yl)prop - 2 -en - 1-one. In some 65 following an allogeneic bonemarrow or hematopoietic stem
   embodiments, the patient has cancer . In some embodiments, cell transplant. In some embodiments, the patient is a
  the patient has a hematologic malignancy . In some embodi candidate for receiving HLA -mismatched hematopoietic
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 475 of 506 PageID #: 1838


                                                     US 10,695,350 B2
                                 15                                                                      16
  stem cells . In some embodiments , the patient is a candidate             X is optional, and when present is a bond , 0 ,
  for receiving unrelated donor hematopoietic stem cells ,                 CO) , S- , -S( O ) - , -S ( O )2 -NH                 2

  umbilical vein hematopoietic stem cells, or peripheralblood              -NR , — -NHC( O) … , -C( O ) NH?, JNRgC( 0 )
                                                                                       9


  stem cells . In some embodiments, the compound ofFormula                 -C ( O )NR ,       SCONHS            NHS ( O ) 2
  ( A ) is administered at a dosage of between about 0.1 mg/kg 5 S (= O ) NR ,            NR , SC02–             HOC( O ) NH ,
  per day to about 100 mg/kg per day. In some embodiments,        -NHCOO                -OC ( O )NR ,            NR , C (O ) O
  the compound of Formula (A ) is administered at a dosage of
  about 40 mg/day, about 140 mg/day, about 280 mg/day, eroaryl-, aryl-, -NR16CNR 1)NR 10 10–NR16C
                                                                   CH  = NOM   ,    ON  =  CH-    ,   -NR10C ( O )NR       , het
  about 420 mg/day, about 560 mg/day, or about 840 mg/day. ANR
  In some embodiments , the compound of Formula (A ) is 10 ( CENR110—     ) , CNR NR 10                   OCEANRU ) , or
  administered in combination with additional therapeutic          L4 is optional, and when present is a bond, substituted or
  agents. In some embodiments, the additional therapeutic
  agent is a corticosteroid . In some embodiments, the addi unsubstituted alkyl, substituted or unsubstituted cycloalkyl,
  tional therapeutic agent is cyclosporine (CSA ), mycophe      substituted or unsubstituted alkenyl, substituted or unsub
  nolate mofetil (MMF ) or a combination thereof. In some 15 stituted alkynyl, substituted or unsubstituted aryl, substi
  embodiments, the compound of Formula ( A ) is administered               tuted or unsubstituted heteroaryl , substituted or unsubsti
  orally . In some embodiments, the compound of Formula ( A ) tuted heterocycle ;
  is administered from day 1 to about day 120 following          or Lz, X and L4 taken together form a nitrogen containing
  allogeneic bone marrow or hematopoietic stem cell trans heterocyclic ring;
  plant. In some embodiments, the compound of Formula ( A ) 20 G is
  is administered from day 1 to about day 1000 following
  allogeneic bone marrow or hematopoietic stem cell trans
  plant. In some embodiments, the patient is administered one
  or more donor lymphocyte infusions (DLI). In some
  embodiments, the DLI comprises CD3 + lymphocytes . In 25
  some embodiments , the patient is administered one or more
  donor lymphocyte infusions (DLI) following an allogeneic
  bone marrow or hematopoietic stem cell transplant. In some                          He the                   •R6


  embodiments, the compound of Formula (A ) is administered
  concurrently with a DLI following allogeneic bone marrow 30
  orhematopoietic stem cell transplant. In some embodiments ,
  the compound of Formula ( A ) is administered prior to a DLI
  following an allogeneic bone marrow or hematopoietic stem                         Vita       R
                                                                                                                          R7,       or




  cell transplant. In some embodiments, the compound of
  Formula (A ) is administered following a DLI following an 35
  allogeneic bone marrow or hematopoietic stem cell trans
  plant. In some embodiments, the compound of Formula ( A )
  is ibrutinib .
     Disclosed herein , in some embodiments, is a method of
  treating a patient for alleviation of a bone marrow mediated 40
  disease , with alleviation of consequently developed graft
                                                                           wherein ,
                                                                                                   He
                                                                                                   R20
                                                                                                         Rg
                                                                                                                •R




                                                                              R., R , and R , are independently selected from among
  versus host disease (GVHD ), comprising administering to                 halogen , CN , OH , substituted or unsubstituted alkyl or
  the patient allogeneic hematopoietic stem cells and /or allo             substituted or unsubstituted heteroalkyl or substituted or
  geneic T- cells , wherein a therapeutically effective amount of          unsubstituted cycloalkyl, substituted or unsubstituted het
  a compound of Formula (A ):                                     45
                                                                           erocycloalkyl, substituted or unsubstituted aryl, substituted
                                                                           or unsubstituted heteroaryl;
                                                      Formula ( A )           each R , is independently selected from among H , substi
                   R3       R2                                             tuted or unsubstituted lower alkyl, and substituted or unsub
                        N
                                  Ri                                  50   stituted lower cycloalkyl;
                                                                              each R10 is independently H , substituted or unsubstituted
                                                                           lower alkyl, or substituted or unsubstituted lower cycloalkyl;
                                                                           or

                                                                      55
                                                                                two R10 groups can together form a 5-, 6-, 7-, or 8 -mem
                                  R4                                       bered heterocyclic ring; or
                                                                             Rio and Ru can together form a 5-, 6-, 7-, or 8 -membered
    wherein :                                                              heterocyclic ring; or
     A is N ;                                                               each Run is independently selected from H or substituted
                                                                                           1
    R , is phenyl-O -phenyl or phenyl-S -phenyl;
         1                                                            60 or unsubstituted alkyl; or a pharmaceutically acceptable salt
    R , and Rz are independently H ;                                     thereof, is administered prior to , concurrently with , or fol
    R4 is L3 -X -L4-6 , wherein ,                                        lowing the administration allogeneic hematopoietic stem
     Lz is optional, and when present is a bond, optionally              cells and /or allogeneic T-cells. In some embodiments , L3, X
  substituted or unsubstituted alkyl, optionally substituted or          and L4 taken together form a nitrogen containing heterocy
  unsubstituted cycloalkyl, optionally substituted or unsubsti-       65 clic ring. In some embodiments, the nitrogen containing
  tuted alkenyl, optionally substituted or unsubstituted alky            heterocyclic ring is a piperidine group . In some embodi
  nyl;                                                                     ments, G is
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 476 of 506 PageID #: 1839


                                                     US 10,695,350 B2
                                17                                                                   18
                                                                       GVHD is chronic oral GVHD . In some embodiments, the
                                                                       patient exhibits one or more symptoms of GVHD . In some

              Ha .         R7                        R6


   In some embodiments , the compound of Formula (A ) is
                                                                   5




   1-[(3R )-3- [4 - amino -3-(4 -phenoxyphenyl)pyrazolo [3,4 -d ] 10
                                                                       embodiments, the patient has or will receive an allogeneic
                                                                       bone marrow or hematopoietic stem cell transplant. In some
                                                                       embodiments, the compound of Formula (A ) is administered
                                                                       concurrently with an allogeneic bone marrow or hematopoi
                                                                       etic stem cell transplant. In some embodiments , the com
                                                                       pound of Formula (A ) is administered prior to an allogeneic
                                                                       bonemarrow or hematopoietic stem cell transplant. In some
                                                                       embodiments , the compound of Formula ( A ) is administered
  pyrimidin - 1 -yl]piperidin - 1- yl)prop- 2 -en - 1-one. In some     following an allogeneic bone marrow orhematopoietic stem
  embodiments, the patient has cancer. In some embodiments ,           cell transplant. In some embodiments , the patient is a
  the patient as a hematologic malignancy. In some embodi              candidate for receiving HLA -mismatched hematopoietic
  ments , the patient has a B -cell malignancy. In some embodi         stem cells. In some embodiments , the patient is a candidate
                                                                       for receiving unrelated donor hematopoietic stem cells ,
  ments   ,the patient has a T-cellmalignancy. In some embodi- 15
  ments, the patient has a leukemia , a lymphoma, or a
                                                                       umbilical vein hematopoietic stem cells, or peripheral blood
                                                                      stem cells . In some embodiments , the compound of Formula
  myeloma. In some embodiments, the patient has a B -cell             ( A ) is administered at a dosage ofbetween about 0.1 mg/kg
  malignancy. In some embodiments, the B -cellmalignancy is           per day to about 100 mg/kg per day. In some embodiments ,
   a non -Hodgkin's lymphoma. In some embodiments , the               the compound of Formula (A ) is administered at a dosage of
  B -cell malignancy is chronic lymphocytic leukemia (CLL ). 20       about 40 mg/day, about 140 mg/day, about 280 mg/day
  In some embodiments , the B -cell malignancy is a relapsed          about 420 mg/day , about 560 mg/day, or about 840 mg/day .
  or refractory B -cell malignancy . In some embodiments , the        In some embodiments, the compound of Formula ( A ) is
  B - cell malignancy is a relapsed or refractory non -Hodgkin's      administered in combination with additional therapeutic
   lymphoma. In some embodiments, the B -cell malignancy is           agents. In some embodiments, the additional therapeutic
  a relapsed or refractory CLL . In some embodiments , the 25         agent is a corticosteroid . In some embodiments, the addi
  patienthas high risk CLL . In some embodiments, the patient tional therapeutic agent is cyclosporine (CSA ), mycophe
  has a 17p chromosomal deletion. In some embodiments , the nolate mofetil (MMF) or a combination thereof. In some
  patient has 10 % , 20 % , 30 % , 40 % , 50 % , 60 % , 70 % , 80 % , embodiments, the compound of Formula ( A ) is administered
  90 % , or greater CLL as determined by bone marrow biopsy. orally. In some embodiments , the compound of Formula ( A )
  In some embodiments , the patient has received one or more 30 is administered from day 1 to about day 120 following
  prior anticancer agents. In some embodiments , the antican          allogeneic bone marrow or hematopoietic stem cell trans
  cer agent is selected from among alemtuzumab , bendamus plant. In some embodiments , the compound of Formula (A )
  tine, bortezomib , CAL - 101, chlorambucil, cyclophosph             is administered from day 1 to about day 1000 following
  amide,      dexamethasone,         docetaxel,    doxorubicin ,       allogeneic bone marrow or hematopoietic stem cell trans
  endostatineverolimus, etoposide, fludarabine, fostamatinib , 35 plant. In some embodiments, the patient is administered one
  hydroxydaunorubicin , ibritumomab , ifosphamide , lenalido           or more donor lymphocyte infusions (DLI). In some
  mide, mesalazine, ofatumumab , paclitaxel, pentostatin ,             embodiments , the DLI comprises CD3 + lymphocytes. In
  prednisone, rituximab , temsirolimus, thalidomide, tositu            some embodiments , the patient is administered one or more
  momab, vincristine, or a combination thereof. In some                donor lymphocyte infusions (DLI) following an allogeneic
  embodiments , the anticancer agent is rituximab . In some 40         bonemarrow or hematopoietic stem cell transplant. In some
  embodiments , the anticancer agent is alemtuzumab . In some          embodiments, the compound of Formula ( A ) is administered
  embodiments, the anticancer agent is fludarabine , cyclo             concurrently with a DLI following allogeneic bone marrow
  phosphamide, and rituximab (FCR ). In some embodiments ,             or hematopoietic stem cell transplant. In some embodiments,
  the anticancer agent is oxaliplatin, fludarabine, cytarabine ,       the compound of Formula ( A ) is administered prior to a DLI
  rituximab (OFAR ). In some embodiments, the amount of the 45 following an allogeneic bone marrow or hematopoietic stem
  compound of Formula ( A ) prevents or reduces GVHD while             cell transplant. In some embodiments , the compound of
  maintaining a graft- versus - leukemia (GVL ) reaction effec         Formula ( A ) is administered following a DLI following an
  tive to reduce or eliminate the number of cancerous cells in         allogeneic bone marrow or hematopoietic stem cell trans
  the blood of the patient. In some embodiments , the cell             plant. In some embodiments , the compound of Formula ( A )
  transplantation is a hematopoietic cell transplantation . In 50      is ibrutinib .
  some embodiments , the GVHD is acute GVHD . In some                     In some embodiments , there are provided uses of a
  embodiments, the GVHD is chronic GVHD . In some                      compound of Formula ( A ) for preventing the occurrence of
  embodiments , the GVHD is sclerodermatous GVHD . In                  graft versus host disease (GVHD ) or reducing the severity of
  some embodiments, the GVHD is steroid resistant GVHD .               GVHD occurrence in a patient requiring cell transplantation ,
  In some embodiments , the GVHD is cyclosporin -resistant 55 wherein Formula (A ) has the structure :
  GVHD . In some embodiments, the GVHD is refractory
  GVHD . In some embodiments, the GVHD is oral GVHD . In
  some embodiments, the oralGVHD is reticular oral GVHD .                                                                 Formula ( A )
  In some embodiments, the oral GVHD is erosive oral                                   R3       R2
  GVHD . In some embodiments, the oralGVHD is ulcerative 60                                           R1
  oral GVHD . In some embodiments, the oral GVHD is
  GVHD of the oral cavity . In some embodiments , the oral                              N
  GVHD is GVHD of the oropharyngeal region . In some
  embodiments, the oral GVHD is GVHD of the pharyngeal                                      N        'N
  region . In some embodiments , the oralGVHD is GVHD of 65
  the esophageal region . In some embodiments, the oral                                                   R4
  GVHD is acute oralGVHD . In some embodiments, the oral
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 477 of 506 PageID #: 1840


                                                         US 10,695,350 B2
                               19                                                                    20
    wherein :                                                          and L4 taken together form a nitrogen containing heterocy
     A is N ;                                                          clic ring. In some embodiments, the nitrogen containing
    R , is phenyl-O -phenyl or phenyl- S -phenyl;                      heterocyclic ring is a piperidine group . In some embodi
    R , and Rz are independently H ;                                   ments , G is
    R4 is Lz- X -LA -G , wherein ,                                5
    Lz is optional, and when present is a bond , optionally
  substituted or unsubstituted alkyl, optionally substituted or
  unsubstituted cycloalkyl, optionally substituted or unsubsti
  tuted alkenyl, optionally substituted or unsubstituted alky     10
                                                                                               R7     or                       R6
  nyl;
     X is optional, and when present is a bond , O
     C ( O ) - , -S- , -S( O ) - , S ( 0 )2- , NH- ,
   -NR ,        -NHC( O ) , C( O ) NH , ZNRgC( O ) ,                   In some embodiments, the compound of Formula (A ) is
     C (O )NR ,          S ( O )2NH ,           NHS( O ) 2        15   1-[(3R )-3- [4 -amino -3-(4 -phenoxyphenyl )pyrazolo [ 3,4 -d ]
    -S ( O ) NR ,        -NR , SEO )2- , HOC( O )NH ,                  pyrimidin - 1 -yl]piperidin - 1- yl]prop -2 -en -1 -one. In some
     NHC( O ) O … ,       OC (O )NR ,          -NR , C ( O ) O         embodiments, the patient has cancer. In some embodiments ,
     CH = NO— , ON = CH - NR.C (O )NR10 het                            the patient has a hematological malignancy. In some
  eroaryl-, aryl- , -NR16CENR11)NR10                  -NR10C           embodiments, the patient has a relapsed or refractory hema
  ( NRN ) , -C = NR11 )NR 10               OCE= NRL ) , or 20 tological malignancy. In some embodiments , the patient has
    CENRO                                                        a B -cell malignancy . In some embodiments , the patient has
     L4 is optional, and when present is a bond , substituted or a T-cell malignancy. In some embodiments , the patient has
  unsubstituted alkyl, substituted or unsubstituted cycloalkyl, a leukemia , a lymphoma, or a myeloma. In some embodi
  substituted or unsubstituted alkenyl, substituted or unsub ments , the B -cell malignancy is a non -Hodgkin's lym
   stituted alkynyl, substituted or unsubstituted aryl, substi- 25 phoma. In some embodiments, the B -cell malignancy is
  tuted or unsubstituted heteroaryl, substituted or unsubsti        chronic lymphocytic leukemia (CLL ) . In some embodi
  tuted heterocycle ;                                              ments, the B -cell malignancy is a relapsed or refractory
      or L3, X and L4 taken together form a nitrogen containing B -cell malignancy. In some embodiments, the B - cell malig
  heterocyclic ring;                                               nancy is a relapsed or refractory non -Hodgkin's lymphoma.
    G is                                                          30 In some embodiments, the B -cell malignancy is a relapsed
                                                                     or refractory CLL . In some embodiments , the patient has
                                                                     high risk CLL . In some embodiments, the patient has a 17p


           Hit                                       R6,
                                                                      chromosomal deletion . In some embodiments , the patient
                                                                     has 10 % , 20 % , 30 % , 40 % , 50 % , 60 % , 70 % , 80 % , 90 % , or
                                                                  35 greater CLL as determined by bone marrow biopsy . In some
                                                                      embodiments, the patient has received one or more prior


           pat
                    Rg
                     R6                        R6                    anticancer agents . In some embodiments , the anticancer
                                                                     agent is selected from among alemtuzumab , bendamustine ,
                                                                     bortezomib , CAL - 101, chlorambucil, cyclophosphamide,
                                                    R7     or
                                                                  40 dexamethasone, docetaxel, doxorubicin , endostatineveroli
                                          Rg                         mus, etoposide, fludarabine, fostamatinib , hydroxydaunoru
                                                                     bicin , ibritumomab , ifosphamide, lenalidomide , mesalazine ,

            He
                                    Ro
                                                                     ofatumumab , paclitaxel, pentostatin , prednisone, rituximab ,
            H                            R7,
                                                                     temsirolimus, thalidomide, tositumomab , vincristine , or a
                                                                  45 combination thereof. In some embodiments , the anticancer
                                                                     agent is rituximab . In some embodiments , the anticancer
                                                                     agent is alemtuzumab . In some embodiments, the anticancer
                                                                     agent is fludarabine , cyclophosphamide , and rituximab
  wherein ,                                                          (FCR ). In some embodiments, the anticancer agent is oxa
     R6, R , and Rg are independently selected from among H ,     50 liplatin , fludarabine, cytarabine , rituximab (OFAR ). In some
  halogen , CN , OH , substituted or unsubstituted alkyl or          embodiments, the amount of the ACK inhibitor compound
  substituted or unsubstituted heteroalkyl or substituted or         (e.g., a compound of Formula ( A )) prevents or reduces
  unsubstituted cycloalkyl, substituted or unsubstituted het         GVHD while maintaining a graft -versus- leukemia (GVL )
  erocycloalkyl, substituted or unsubstituted aryl, substituted      reaction effective to reduce or eliminate the number of
  or unsubstituted heteroaryl;                                    55 cancerous cells in the blood of the patient. In some embodi
     each R , is independently selected from among H , substi        ments , the cell transplantation is a hematopoietic cell trans
  tuted or unsubstituted lower alkyl, and substituted or unsub       plantation . In some embodiments, the GVHD is acute
  stituted lower cycloalkyl;                                           GVHD . In some embodiments, the GVHD is chronic
     each R10 is independently substituted or unsubstituted GVHD . In some embodiments , the GVHD is scleroderma
  lower alkyl, or substituted or unsubstituted lower cycloalkyl; 60 tous GVHD . In some embodiments, the GVHD is steroid
  or                                                                resistant GVHD . In some embodiments, the GVHD is
     two Rio groups can together form a 5-, 6-, 7-, or 8 -mem       cyclosporin -resistant GVHD . In some embodiments , the
  bered heterocyclic ring ; or                                      GVHD is refractory GVHD . In some embodiments, the
     R10 and Ru can together form a 5-, 6-, 7-, or 8 -membered GHVD is oral GVHD . In some embodiments, the oral
  heterocyclic ring ; or each Rj is independently selected from 65 GVHD is reticular oralGVHD . In some embodiments , the
  H or substituted or unsubstituted alkyl; or a pharmaceuti         oral GVHD is erosive oral GVHD . In some embodiments,
  cally acceptable salt thereof. In some embodiments, L3, X the oral GVHD is ulcerative oral GVHD . In some embodi
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 478 of 506 PageID #: 1841


                                                        US 10,695,350 B2
                                 21                                                                      22
  ments , the oralGVHD is GVHD of the oral cavity . In some      or hematopoietic stem cell transplant. In some embodiments,
  embodiments, the oral GVHD is GVHD of the oropharyn            the ACK inhibitor compound (e.g., a compound of Formula
   geal region . In some embodiments , the oral GVHD is          ( A ) ) is ibrutinib .
  GVHD of the pharyngeal region . In some embodiments , the          In some embodiments , there are provided uses of a
  oral GVHD     is GVHD     of the esophageal region . In some 5 compound        of Formula (A ) with allogeneic hematopoietic
  embodiments , the oral GVHD is acute oral GVHD . In some stem cells and / or allogeneic T- cells for treating a patient for
  embodiments, the oral GVHD is chronic oral GVHD . In           alleviation of a bone marrow mediated disease , with alle
  some embodiments, the patient exhibits one ormore symp viation of consequently developed graft versus host disease
  toms of GVHD . In some embodiments , the patient has or (GVHD ), wherein the compound of Formula (A ) has the
  will receive an allogeneic bone marrow or hematopoietic 10 structure :
  stem cell transplant. In some embodiments, the ACK inhibi
  tor compound (e.g., a compound of Formula (A )) is admin
  istered concurrently with an allogeneic bone marrow or                                                             Formula ( A )
  hematopoietic stem cell transplant. In some embodiments,                            R3
                                                                                          N
                                                                                            R2
  the ACK inhibitor compound (e.g., a compound of Formula 15                                               Ri
  ( A )) is administered prior to an allogeneic bone marrow or
  hematopoietic stem cell transplant. In some embodiments ,
   the ACK inhibitor compound ( e.g., a compound of Formula
  ( A )) is administered subsequent to an allogeneic bone mar
  row or hematopoietic stem cell transplant. In some embodi- 20                                             R4
  ments, the patient is a candidate for receiving HLA-mis
  matched hematopoietic stem cells. In some embodiments ,
  the patient is a candidate for receiving unrelated donor            wherein :
  hematopoietic stem cells , umbilical vein hematopoietic stem
  cells , or peripheral blood stem cells. In some embodiments, 25 A is N ;
   the ACK inhibitor compound (e.g., a compound of Formula            R ,1 is phenyl-O -phenyl or phenyl- S -phenyl;
  ( A )) is administered orally . In some embodiments, the ACK       R2    and Rz are independently H ;
   inhibitor compound ( e.g. , a compound of Formula ( A )) is      Ris LZ-X - LA-G , wherein ,
  administered at a dosage of between about 0.1 mg/kg per
  day to about 100 mg/kg per day . In some embodiments , the 30 Lz is optional, and when present is a bond , optionally
  ACK inhibitor compound (e.g., a compound of Formula substituted or unsubstituted alkyl, optionally substituted or
  ( A )) is administered at a dosage of about 40 mg/ day, about unsubstituted cycloalkyl, optionally substituted or unsubsti
   140 mg/day, about 280 mg/day , about 420 mg/day , about tuted alkenyl, optionally substituted or unsubstituted alky
  560 mg/day , or about 840 mg/day. In some embodiments, nyl;
  the ACK inhibitor compound (e.g., a compound of Formula 35 X is optional, and when present is a bond ,
  ( A )) is administered in combination with other prophylactic       C ( O ) - , S- , -S( O ) - , -S( O )2                          -NH
  agents . In some embodiments, the ACK inhibitor compound           -NR   ,       -NHC   ( O )    ,         C ( O ) NH?  ,  NR   , C (O )
  ( e.g., a compound of Formula ( A )) is administered from day      CONR        ,            S  (    O  )2NH        ,      NHSG024
   1 to about day 120 following allogeneic bone marrow or             S ( O ) NR ,              -NRSO  ,           )2- ,     OC( O ) NH ,
  hematopoietic stem cell transplant. In some embodiments , 40 -NHCONO                          OC   ( O  )NR    ,          NR , C ( O )O- ,
   the ACK inhibitor compound (e.g., a compound of Formula            CH = NO            ON = CH - NR.C (O )NR 0 het
  ( A )) is administered from day 1 to about day 1000 following eroaryl., aryl-, NR16CENR1NR 10                                   -NR16C
  allogeneic bone marrow or hematopoietic stem cell trans ENR11 ) , -CNR , )NR 10                                9       OCEANR11    ) , or
  plant. In some embodiments , the ACK inhibitor compound             CE= NR110—
   (e.g., a compound of Formula ( A )) is administered in 45 L4            is optional, and when present is a bond , substituted or
  combination with one or more additional therapeutic agents. unsubstituted
   In some embodiments , the additional therapeutic agent is a substituted or alkyl      , substituted or unsubstituted cycloalkyl,
                                                                                    unsubstituted alkenyl, substituted or unsub
   corticosteroid . In some  embodiments   , the therapeutic agent
   is cyclosporine (CSA ),mycophenolate mofetil (MMF) or a stituted alkynyl, substituted or unsubstituted aryl, substi
                                                                   tuted or unsubstituted heteroaryl, substituted or unsubsti
   combination thereof. In some embodiments , the patient has 50 tuted
  or will receive a donor lymphocyte infusions (DLI). In some              heterocycle ;
   embodiments, the patient is administered one ormore DLIS.          or L3, X and L4 taken together form a nitrogen containing
  In some embodiments, the patient is administered two or heterocyclic ring ;
  more DL?s. In some embodiments , the DLI comprises CD3 +            G is
  lymphocytes . In some embodiments, the patient is admin- 55
   istered one or more donor lymphocyte infusions (DLI)
   following an allogeneic bonemarrow or hematopoietic stem                                 R6
  cell transplant. In some embodiments , the ACK inhibitor
  compound (e.g., a compound of Formula (A )) is adminis
  tered concurrently with a DLI following allogeneic bone 60
  marrow or hematopoietic stem cell transplant. In some
  embodiments, the ACK inhibitor compound (e.g., a com
  pound of Formula ( A )) is administered prior to a DLI
  following an allogeneic bone marrow or hematopoietic stem
                                                                                  Hit             *R7,
                                                                                                                        R6
                                                                                                                               R6



                                                                                                                             R7,    or
  cell transplant. In some embodiments, the ACK inhibitor 65
  compound ( e.g., a compound of Formula ( A )) is adminis
  tered following a DLI following an allogeneic bone marrow
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 479 of 506 PageID #: 1842


                                                       US 10,695,350 B2
                                23                                                                       24
                            -continued                                     bortezomib , CAL -101 , chlorambucil, cyclophosphamide,
                                      Ro                                   dexamethasone, docetaxel, doxorubicin , endostatineveroli
                                                                           mus, etoposide, fludarabine , fostamatinib , hydroxydaunoru
                                           R7,                          bicin , ibritumomab , ifosphamide, lenalidomide , mesalazine ,
                         R20                                          5 ofatumumab , paclitaxel, pentostatin , prednisone, rituximab ,
                                 Rg                                     temsirolimus, thalidomide, tositumomab , vincristine, or a
                                                                           combination thereof. In some embodiments, the anticancer
  wherein ,                                                                agent is rituximab . In some embodiments , the anticancer
                                                                           agent is alemtuzumab . In some embodiments, the anticancer
    Ro, R ,, and
  halogen    CN ,RgOHare, substituted
                          independentlyor selected from among
                                           unsubstituted alkyl Hor,   10   agent is fludarabine, cyclophosphamide, and rituximab
                                                                           (FCR ). In some embodiments , the anticancer agent is oxa
  substituted or unsubstituted heteroalkyl or substituted or               liplatin , fludarabine , cytarabine , rituximab (OFAR ). In some
  unsubstituted cycloalkyl, substituted or unsubstituted het embodiments, the amount of the ACK inhibitor compound
  erocycloalkyl, substituted or unsubstituted aryl, substituted (e.g., a compound of Formula ( A )) prevents or reduces
  or unsubstituted heteroaryl;
     each R , is independently selected from among H , substi 15 GVHD         while maintaining a graft-versus-leukemia (GVL )
                                                                     reaction effective to reduce or eliminate the number of
  tuted or unsubstituted lower alkyl,and substituted or unsub cancerous cells in the blood of the patient. In some embodi
  stituted lower cycloalkyl;                                         ments, the cell transplantation is a hematopoietic cell trans
     each R10 is independently substituted or unsubstituted plantation . In some embodiments , the GVHD is acute
  lower alkyl, or substituted or unsubstituted lower cycloalkyl; 20 GVHD in some embodiments, theGVHD is chronic GVHD .
  or
     two Rio groups can together form a 5-, 6-, 7-, or 8 -mem GVHD   In some embodiments , the GVHD is sclerodermatous
  bered heterocyclic ring; or                                               . In some embodiments , the GVHD is steroid resis
                                                                     tant GVHD . In some embodiments, the GVHD is
     R10 and Ru can together form a 5-, 6-, 7-, or 8 -membered cyclosporin -resistant GVHD . In some embodiments, the
  heterocyclic ring ; or
     each R11 is independently selected from H or substituted 25 GVHD          is refractory GVHD . In some embodiments , the
                                                                     GHVD is oral GVHD . In some embodiments, the oral
  or unsubstituted alkyl; or a pharmaceutically acceptable salt GVHD is reticular oral GVHD . In some embodiments, the
  thereof, and is administered prior to , concurrently with , or oral GVHD is erosive oral GVHD . In some embodiments ,
  following the administration of the allogeneic hematopoietic the       oral GVHD is ulcerative oralGVHD . In some embodi
  stem  cells and/or allogeneic  T- cells . In some embodiments , 30 ments , the oralGVHD is GVHD of the oral cavity . In some
  L3, X and L4 taken together form a nitrogen containing embodiments , the oral GVHD is GVHD of the oropharyn
  heterocyclic ring . In some embodiments , the nitrogen con geal region . In some embodiments , the oral GVHD is
  taining heterocyclic ring is a piperidine group . In some GVHD             of the pharyngeal region . In some embodiments , the
  embodiments , G is                                                       oral GVHD is GVHD of the esophageal region. In some
                                                                      35 embodiments , the oral GVHD is acute oral GVHD . In some
                                                                          embodiments, the oral GVHD is chronic oral GVHD . In


              Ha Ha                                          R6
                                                                          some embodiments, the patient exhibits one or more symp
                                                                          toms of GVHD . In some embodiments, the patient has or
                                                                          will receive an allogeneic bone marrow or hematopoietic
                                                                       40 stem cell transplant. In some embodiments, the ACK inhibi
                                                                           tor compound (e.g., a compound ofFormula (A )) is admin
                                                                          istered concurrently with an allogeneic bone marrow or
   In some embodiments, the compound of Formula ( A ) is hematopoietic stem cell transplant. In some embodiments,
   1-[(3R )-3- [4 - amino -3-(4 -phenoxyphenyl)pyrazolo [3,4 -d ]         the ACK inhibitor compound (e.g., a compound of Formula
  pyrimidin - 1 -yl]piperidin - 1 -yl)prop -2 -en -1 -one. In some 45 ( A )) is administered prior to an allogeneic bone marrow or
  embodiments, the patient has cancer. In some embodiments, hematopoietic stem cell transplant. In some embodiments ,
  the patient has a hematological malignancy. In some the ACK inhibitor compound (e.g., a compound of Formula
  embodiments, the patient has a relapsed or refractory hema ( A )) is administered subsequent to an allogeneic bone mar
   tologicalmalignancy. In some embodiments, the patient has row or hematopoietic stem cell transplant. In some embodi
  a B -cell malignancy. In some embodiments, the patient has 50 ments, the patient is a candidate for receiving HLA -mis
  a T- cell malignancy. In some embodiments, the patient has matched hematopoietic stem cells. In some embodiments,
  a leukemia , a lymphoma, or a myeloma. In some embodi the patient is a candidate for receiving unrelated donor
  ments , the B -cell malignancy is a non -Hodgkin's lym                  hematopoietic stem cells, umbilical vein hematopoietic stem
  phoma. In some embodiments , the B -cell malignancy is cells , or peripheral blood stem cells . In some embodiments ,
  chronic lymphocytic leukemia (CLL ). In some embodi- 55 the ACK inhibitor compound (e.g., a compound of Formula
  ments, the B -cell malignancy is a relapsed or refractory ( A )) is administered orally . In some embodiments , the ACK
  B -cell malignancy . In some embodiments, the B - cell malig            inhibitor compound ( e.g. , a compound of Formula ( A )) is
  nancy is a relapsed or refractory non -Hodgkin's lymphoma. administered at a dosage of between about 0.1 mg/kg per
   In some embodiments , the B -cell malignancy is a relapsed day to about 100 mg/kg per day. In some embodiments , the
  or refractory CLL . In some embodiments, the patient has 60 ACK inhibitor compound (e.g. , a compound of Formula
  high risk CLL . In some embodiments , the patient has a 17p ( A )) is administered at a dosage of about 40 mg/day, about
  chromosomal deletion . In some embodiments , the patient 140 mg/day, about 280 mg/day, about 420 mg/day , about
  has 10 % , 20 % , 30 % , 40 % , 50 % , 60 % , 70 % , 80 % , 90 % , or 560 mg/day, or about 840 mg/day. In some embodiments ,
   greater CLL as determined by bone marrow biopsy. In some the ACK inhibitor compound (e.g., a compound of Formula
  embodiments , the patient has received one or more prior 65 ( A )) is administered in combination with other prophylactic
  anticancer agents. In some embodiments, the anticancer agents. In some embodiments, the ACK inhibitor compound
  agent is selected from among alemtuzumab , bendamustine , (e.g., a compound of Formula (A )) is administered from day
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 480 of 506 PageID #: 1843


                                                      US 10,695,350 B2
                                25                                                                   26
  1 to about day 120 following allogeneic bone marrow or                 The term “ Bruton's tyrosine kinase homolog ," as used
  hematopoietic stem cell transplant. In some embodiments,            herein , refers to orthologs of Bruton's tyrosine kinase, e.g. ,
  the ACK inhibitor compound (e.g., a compound of Formula             the orthologs from mouse (GenBank Accession No.
  (A )) is administered from day 1 to aboutday 1000 following         AAB47246 ), dog (GenBank Accession No.XP_549139), rat
  allogeneic bone marrow or hematopoietic stem cell trans 5            (GenBank Accession No. NP_001007799 ), chicken (Gen
  plant. In some embodiments, the ACK inhibitor compound               Bank Accession No. NP_989564), or zebra fish (GenBank
  ( e.g., a compound of Formula ( A )) is administered in              Accession No. XP_698117 ), and fusion proteins of any of
  combination with one or more additional therapeutic agents.         the foregoing that exhibit kinase activity towards one or
  In some embodiments , the additional therapeutic agent is a         more substrates of Bruton's tyrosine kinase (e.g., a peptide
  corticosteroid . In some embodiments , the therapeutic agent 10      substrate having the amino acid sequence “ AVLESEEEL
                                                                       YSSARQ” SEQ ID NO : 1 ).
  is cyclosporine (CSA ), mycophenolate mofetil (MMF) or a                The term “HER4” , also known as ERBB4 , also known as
  combination thereof. In some embodiments, the patient has      “ V - erb -a erythroblastic leukemia viral oncogene homolog 4”
  or will receive a donor lymphocyte infusions (DLI). In some means
  embodiments, the patient is administered one or more DLIS . 15 receptoreither     (a ) the nucleic acid sequence encoding a
                                                                              tyrosine  kinase that is a member of the epidermal
  In some embodiments, the patient is administered two or growth factor receptor subfamily , or (b ) the protein thereof.
  more DL?s. In some embodiments , the DLI comprises CD3 +             For the nucleic acid sequence that comprises the human
  lymphocytes. In some embodiments , the patient is admin              HER4 gene see GenBank Accession No. NM_001042599 .
   istered one or more donor lymphocyte infusions (DLI) For the amino acid sequence that comprises the human
   following an allogeneic bone marrow orhematopoietic stem 20 HER4 protein see GenBank Accession No.NP_001036064 .
   cell transplant. In some embodiments, the ACK inhibitor                 The term “ homologous cysteine," as used herein refers to
   compound (e.g., a compound of Formula ( A )) is adminis a cysteine residue found within a sequence position that is
   tered concurrently with a DLI following allogeneic bone homologous to that of cysteine 481 of Bruton's tyrosine
  marrow or hematopoietic stem cell transplant. In some kinase , as defined herein . For example , cysteine 482 is the
  embodiments , the ACK inhibitor compound ( e.g., a com- 25 homologous cysteine of the rat ortholog of Bruton’s tyrosine
  pound of Formula ( A )) is administered prior to a DLI kinase ; cysteine 479 is the homologous cysteine of the
   following an allogeneic bone marrow or hematopoietic stem            chicken ortholog ; and cysteine 481 is the homologous
   cell transplant. In some embodiments, the ACK inhibitor cysteine in the zebra fish ortholog. In another example, the
   compound ( e.g., a compound of Formula ( A )) is adminis homologous cysteine of TXK , a Tec kinase family member
   tered following a DLI following an allogeneic bone marrow 30 related to Bruton's tyrosine , is Cys 350 .
   or hematopoietic stem cell transplant. In some embodiments ,            The term “ irreversible BTK inhibitor,” as used herein ,
   the ACK inhibitor compound ( e.g., a compound of Formula refers to an inhibitor of BTK that can form a covalent bond
   ( A )) is ibrutinib .                                               with an amino acid residue of BTK . In one embodiment, the
                                                                       irreversible inhibitor ofBTK can form a covalentbond with
                          Certain Terminology                       35 a Cys residue of BTK ; in particular embodiments, the
                                                                       irreversible inhibitor can form a covalent bond with a Cys
       It is to be understood that the foregoing general descrip       481 residue (or a homolog thereof) of BTK or a cysteine
   tion and the following detailed description are exemplary residue in the homologous corresponding position of another
  and explanatory only and are not restrictive of any subject tyrosine kinase , as shown in FIG . 7 .
  matter claimed . In this application, the use of the singular 40 As used herein , the term “ pERK ” refers to phosphorylated
   includes the plural unless specifically stated otherwise . It ERK1 and ERK2 at Thr202/ Tyr 204 as detected by com
  must be noted that, as used in the specification and the mercially available phospho -specific antibodies ( e.g. Cell
   appended claims, the singular forms “ a ," " an ” and “ the ” Signaling Technologies # 4377 ) .
   include plural referents unless the context clearly dictates            The terms “ individual ”, “ patient” and “ subject” are used
   otherwise . In this application , the use of “ or” means “ and / 45 interchangeably. These terms refer to a mammal (e.g., a
   or” unless stated otherwise . Furthermore, use of the term          human) which is the object of treatment, or observation . The
  " including ” as well as other forms, such as “ include ” , term is not to be construed as requiring the supervision of a
   “ includes,” and “ included ,” is not limiting .                    medical practitioner (e.g., a physician , physician's assistant,
       As used herein , “ ACK ” and “ Accessible Cysteine nurse, orderly , or hospice care worker).
  Kinase ” are synonyms. They mean kinase with an acces- 50 The terms " treat,” “ treating ” or “ treatment” , as used
   sible cysteine residue . ACKs include, but are not limited to , herein , include lessening of severity of GVHD , delay in
  BTK , ITK , Bmx /ETK , TEC , EFGR , HER4, HER4 , LCK , onset of GVHD , causing regression ofGVHD , relieving a
  BLK , C -src , FGR , Fyn , HCK , Lyn , YES, ABL , Brk , CSK , condition caused by ofGVHD , or stopping symptomswhich
   FER , JAK3, SYK . In some embodiments, the ACK is a TEC result from GVHD . The terms “ treat,” “ treating” or “ treat
   family kinase . In some embodiments , the ACK is HER4 . In 55 ment" , include , but are not limited to , prophylactic and / or
   some embodiments, the ACK is BTK . In some embodi                   therapeutic treatments .
  ments, the ACK is ITK .                                                 As used herein , oralGVHD refers to local manifestation
       As used herein , " amelioration ” refers to any lessening of of GVHD in the oral cavity , oropharynx , pharyngeal, or
   severity, delay in onset , slowing of growth , slowing of esophageal regions.
  metastasis , or shortening of duration of HER2-amplified 60 Graft Versus Host Disease
   breast cancer, whether permanent or temporary, lasting or              Described herein are methods of preventing the occur
   transient that can be attributed to or associated with admin        rence of graft versus host disease (GVHD ) or reducing the
   istration of the compound or composition .                          severity of GVHD occurrence in a patient requiring cell
       The term " Bruton's tyrosine kinase," as used herein , transplantation comprising administering to the patient a
   refers to Bruton's tyrosine kinase from Homo sapiens, as 65 composition comprising a therapeutically -effective amount
   disclosed in , e.g., U.S. Pat. No. 6,326,469 (GenBank Acces of an ACK inhibitor compound (e.g., an ITK or BTK
  sion No. NP_000052 ).                                                inhibitor, such as , ibrutinib ). In some embodiments, the
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 481 of 506 PageID #: 1844


                                                    US 10,695,350 B2
                               27                                                                    28
  patient requires hematopoietic cell transplantation . In some       cell transplant. In some embodiments, the ACK inhibitor
  embodiments, the patientrequires peripheral blood stem cell         compound is administered prior to , subsequent to , or con
  transplantation . In some embodiments , the patient requires        currently with administration of allogeneic hematopoietic
  bone marrow transplantation . In some embodiments , the             stem cells and / or allogeneic T -cells .
   ACK inhibitor compound is administered prior to adminis- 5              Further described herein are methods of treating a patient
  tration of the cell transplant. In some embodiments , the ACK        for alleviation of a bone marrow mediated disease , with
   inhibitor compound is administered subsequent to adminis           alleviation of consequently developed graft versus host
  tration of the cell transplant. In some embodiments , the ACK       disease (GVHD ), comprising administering to the patient
   inhibitor compound is administered concurrently with               allogeneic hematopoietic stem cells and / or allogeneic
  administration of the cell transplant. In some embodiments, 10       T -cells , wherein a therapeutically effective amount of an
  the patient exhibits one or more symptoms of GVHD . In              ACK inhibitor compound (e.g. , an ITK or BTK inhibitor,
  some embodiments , the patient exhibits one or more symp            such as , ibrutinib ) is administered prior to , subsequently, or
  toms of acute GVHD . In some embodiments , the patient              concurrently with administration of the allogeneic
  exhibits one or more symptoms of chronic GVHD . In some             hematopoietic stem cells and/or allogeneic T -cells.
  embodiments, the GVHD is sclerodermatous GVHD . Exem- 15                 Treatment of proliferative blood disorders , such as leu
  plary symptoms of GVHD include, but are not limited to ,            kemia , lymphoma and myeloma usually involves one or
   skin rash or reddened areas on the skin , raised skin , blister    more forms of chemotherapy and /or radiation therapy. These
  ing, thickening or tightening of the skin , yellow discolor         treatments destroy malignant cells, but also destroy healthy
  ation of the skin and /or eyes, abnormal blood test results,        blood cells . Allogeneic hematopoietic cell transplantation is
  nausea , vomiting , diarrhea, abdominal swelling, abdominal 20       an effective therapy for the treatment of many hematologic
  cramping, increased dryness or irritation of the eyes, vision       malignancies, including , for example , B -cell and T -cell
  changes , dry mouth , white patches inside the mouth , pain or      malignancies . In allogeneic hematopoietic cell transplanta
  sensitivity to spicy foods, shortness of breath , difficulty        tion ,bonemarrow (or, in some cases, peripheral blood ) from
  swallowing , pain with swallowing , weight loss, fatigue,           an unrelated or a related (but not identical twin ) donor is
  muscle weakness, muscle pain , increased urinary frequency, 25      used to replace the healthy blood cells destroyed in the
  burning or bleeding with urination, vaginal dryness or              cancer patient. The bone marrow (or peripheral blood )
   tightening , or penile dysfunction .                               contains stem cells , which are the precursors to all the
      In some embodiments, the patient exhibits one or more           different cell types (e.g., red cells, phagocytes , platelets and
  symptoms of oralGVHD . In some embodiments , the patient            lymphocytes ) found in blood . Allogeneic hematopoietic cell
  exhibits one or more symptoms of acute oral GVHD . In 30 transplantation is known to have both a restorative effect and
  some embodiments , the patient exhibits one or more symp            a curative effect. The restorative effect arises from the ability
  toms of chronic oralGVHD . Exemplary symptoms of oral               of the stem cells to repopulate the cellular components of
  GVHD include, but are lot limited to , oral tissue inflam           blood . The curative properties of allogeneic hematopoietic
  mation , dry mouth , punctate or generalized mucosal ery            cell transplantation derive largely from a graft -versus-leu
   thema, white striae or papules on the oralmucosa and lips, 35      kemia (GVL ) effect . The transplanted hematopoietic cells
  mucosal erosion -desquamation -ulceration , pain or sensitiv        from the donor (specifically, the T lymphocytes ) attack the
   ity to spicy foods, difficulty swallowing, pain with swallow       cancerous cells , enhancing the suppressive effects of the
  ing , pharyngo - esophageal stricture , xerostomia , lichen pla     other forms of treatment. Essentially, the GVL effect com
  nus, poor bolus control, pharyngeal retention , excessive           prises an attack on the cancerous cells by the blood cells
  mucous secretion , oral tissue inflammation , and ulceration . 40   derived from the transplantation , making it less likely that
  In some embodiments , the patient suffers from refractory           the malignancy will return after transplant. Controlling the
  GVHD . In some embodiments, the oral GVHD is reticular              GVL effect prevents escalation of the GVL effect into
  oral GVHD . In some embodiments, the oral GVHD is                   GVHD . A similar effect against tumors (graft -versus tumor )
   erosive oralGVHD . In some embodiments, the oral GVHD              is also known .
  is ulcerative oral GVHD .                                      45      Allogeneic hematopoietic cell transplantation is often
     In some embodiments, the patient suffers from steroid            toxic to the patient. This toxicity arises from the difficulty in
  resistant GVHD . In some embodiments, the steroid resistant         dissociating the GVL or GVT effect from graft-versus-host
  GVHD is acute GVHD . In some embodiments , the steroid              disease (GVHD ), an often -lethal complication of allogeneic
  resistant GVHD is chronic GVHD . In some embodiments ,              BMT.
  the patient suffers from cyclosporin -resistant GVHD .         50   GVHD is a major complication of allogeneic hematopoi
     Described herein are methods of preventing the occur           etic cell transplant (HCT). GVHD is an inflammatory dis
  rence of graft versus host disease (GVHD ) or reducing the        ease initiated by T cells in the donor graft that recognize
  severity of GVHD occurrence in a patient requiring stem           histocompatibility and other tissue antigens of the host and
  cell transplantation comprising administering to the patient      GVHD is mediated by a variety of effector cells and inflam
  a composition comprising a therapeutically -effective          55 matory cytokines . GVHD presents in both acute and chronic
  amount ofan ACK inhibitor compound ( e.g., an ITK or BTK          forms. The most common symptomatic organs are the skin ,
  inhibitor, such as for example ibrutinib ). In some embodi        liver, and gastrointestinal tract, including the oral cavity and
  ments, the patient requires hematopoietic stem cell trans         oropharyngeal regions. GVHD may involve other organs
  plantation . In some embodiments , the patient requires           such as the lung . Treatment of GVHD is generally only
  peripheral blood stem cell transplantation . In some embodi-   60 50-75 % successful; the remainder of patients generally do
  ments, the patient requires bone marrow transplantation . In      not survive . The risk and severity of this immune -mediated
  some embodiments, the ACK inhibitor compound is admin             condition are directly related to the degree of mismatch
  istered prior to administration of the stem cell transplant. In   between a host and the donor of hematopoietic cells. For
  some embodiments , the ACK inhibitor compound is admin          example , GVHD develops in up to 30 % of recipients of
  istered subsequent to administration of the stem cell trans- 65 human leukocyte antigen (HLA ) -matched sibling marrow , in
  plant. In some embodiments, the ACK inhibitor compound up to 60 % of recipients of FHA -matched unrelated donor
  is administered concurrently with administration of the stem marrow , and in a higher percentage of recipient of HLA
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 482 of 506 PageID #: 1845


                                                    US 10,695,350 B2
                               29                                                                    30
  mismatched marrow . Patients with mild intestinal GVHD              ACK inhibitor compound (e.g. , an ITK or BTK inhibitor,
  presentwith anorexia, nausea , vomiting , abdominal pain and        such as ibrutinib ) is administered prior to , concurrently with ,
  diarrhea , whereas patients with severe GVHD are disabled           or following the allogeneic hematopoietic stem cells and/or
  by these symptoms. If untreated , symptoms of intestinal  allogeneic T- cells . In some embodiments , the patient has
  GVHD persist and often progress; spontaneous remissions 5 cancer. In some embodiments , the patient has a hematologic
  are unusual. In its most severe form , GVHD leads to                 malignancy . In some embodiments, the patient has a B -cell
  necrosis and exfoliation ofmost of the epithelial cells of the       malignancy. In some embodiments, the patient has a T -cell
   intestinalmucosa , a frequently fatal condition . The symp          malignancy. In some embodiments, the patient has a leuke
   toms of acute GVHD usually present within 100 days of               mia, lymphoma, or a myeloma. In some embodiments, the
  transplantation . The symptoms of chronic GVHD usually            10 B -cell malignancy is a non -Hodgkin's lymphoma. In some
  present somewhat later, up to three years after allogeneic           embodiments, the B -cellmalignancy is chronic lymphocytic
  HCT, and are often proceeded by a history of acute GVHD .            leukemia (CLL ) some embodiments , the B -cell malignancy
      Oral manifestations of GVHD are seen in both acute               is a relapsed or refractory B -cell malignancy. In some
  GVHD (AGVHD ) and chronic GVHD (CGVHD ). Oral                         embodiments, the B -cell malignancy is a relapsed or refrac
  involvement ranges between 33 % and 75 % for patients with       15 tory non -Hodgkin's lymphoma. In some embodiments, the
  aGVHD and up to about 80 % for those with CGVHD .                    B -cell malignancy is a relapsed or refractory CLL . In some
   Involvement of the salivary glandsmay cause dryness of the          embodiments , the patient has high risk CLL . In some
  oral mucosa and oral pain may be the first presenting                 embodiments, the patient has a 17p chromosomal deletion.
  symptom . Oral lesions in GVHD may be lichenoid or                    In some embodiments, the patient has 10 % , 20 % , 30 % , 40 % ,
   lupus-like in appearance. Oral findings of aGVHD include        20 50 % , 60 % , 70 % , 80 % , 90 % , or greater CLL as determined
   painful desquamative, erythematosus, and ulcerative                 by bone marrow biopsy. In some embodiments , the patient
  mucosal lesions. In CGVHD , they are lichenoid with asso             has received one or more prior anticancer agents. In some
  ciated erythema and ulcerations; additionally , they may be           embodiments, the anticancer agent is selected from among
  associated with sicca syndrome characterized by xerostomia           alemtuzumab , bendamustine , bortezomib , CAL -101,
   and progressive salivary gland atrophy. Oral complications      25 chlorambucil, cyclophosphamide, dexamethasone, doc
  include pain due to the mucosal changes, altered or reduced          etaxel, doxorubicin , endostatineverolimus, etoposide , flu
  taste, and may have a potential impact on speech , degluti           darabine, fostamatinib ,hydroxydaunorubicin , ibritumomab ,
  tion , and use of oral prostheses (when present). Oral infec         ifosphamide, lenalidomide, mesalazine, ofatumumab , pacli
   tion , particularly due to Candida species, and dental demin         taxel, pentostatin , prednisone, rituximab , temsirolimus, tha
  eralization and caries may also occur. Oralmanifestations of 30     lidomide , tositumomab , vincristine , or a combination
  CGVHD can significantly affect the life quality of patients         thereof. In some embodiments , the anticancer agent is
  through discomfort and impairment of the oral intake lead           rituximab . In some embodiments, the anticancer agent is
  ing to malnutrition and increased morbidity.                        alemtuzumab . In some embodiments, the anticancer agent is
     The conventional management of oral cGVHD consists of            fludarabine , cyclophosphamide , and rituximab (FCR ). In
  systemic immunosuppressive therapies combined with 35               some embodiments, the anticancer agent is oxaliplatin ,
  proper oral hygiene and the judicious use of topical steroids.      fludarabine, cytarabine, rituximab (OFAR ). In some
  However, for patients with oral cGVHD as the most sig               embodiments, a compound disclosed herein prevents or
  nificant clinical finding, the use of systemic immunosup            reduces GVHD while maintaining a graft -versus-leukemia
  pressants may result in immunosuppression of the host with          (GVL ) reaction effective to reduce or eliminate the number
  attendant systemic complications . In addition , somepatients 40    of cancerous cells in the blood of the patient. In some
  experience considerable and refractory oral complications,          embodiments, the GVHD is acute GVHD . In some embodi
  even with maximum doses of systemic immunosuppres                   ments , theGVHD is chronic GVHD . In some embodiments,
  sants .                                                             the GVHD is oral GVHD . In some embodiments , the oral
      First- line therapy of oral GVHD is mostly systemic in          GVHD is GVHD of the oral cavity. In some embodiments,
  nature , consisting of cyclosporin and steroids. The most        45 the oral GVHD is GVHD of the oropharyngeal region . In
  common salvage treatments for CGVHD are thalidomide,                some embodiments , the oral GVHD is GVHD of the pha
  tacrolimus, mycophenolate mofetil , T cell depletion by             ryngeal region . In some embodiments, the oral GVHD is
  Campath -1, and phototherapy. OralGVHD is often refrac              GVHD of the esophageal region . In some embodiments , the
  tory to conventional treatment and therefore complementary          oralGVHD is acute oral GVHD . In some embodiments, the
  topical treatment is required . Several agents are currently     50 oral GVHD is chronic oral GVHD . In some embodiments,
  used for local treatments such as palliative rinses, topical        the patient has or will receive an allogeneic bonemarrow or
  immunosuppressive agents, thalidomide , retinoids, and pho          hematopoietic stem cell transplant. In some embodiments,
  totherapy for oral GVHD .                                           an ACK inhibitor compound disclosed herein is adminis
      Described herein are methods of preventing the occur            tered concurrently with an allogeneic bone marrow or
  rence of graft versus host disease (GVHD ) or reducing the       55 hematopoietic stem cell transplant. In some embodiments ,
  severity of GVHD occurrence in a patient requiring cell             an ACK inhibitor compound disclosed herein is adminis
  transplantation comprising administering to the patient a           tered prior to an allogeneic bone marrow or hematopoietic
   composition comprising a therapeutically -effective amount         stem cell transplant. In some embodiments , an ACK inhibi
  of an ACK inhibitor compound (e.g., an ITK or BTK                   tor compound disclosed herein is administered subsequent to
  inhibitor, such as for example ibrutinib ). In some embodi-      60 an allogeneic bone marrow or hematopoietic stem cell
  ments , the patient requires hematopoietic cell transplanta         transplant. In some embodiments , the patient is a candidate
  tion . Further described herein are methods of treating a           for receiving HLA -mismatched hematopoietic stem cells . In
  patient for alleviation of a bone marrow mediated disease ,         some embodiments , the patient is a candidate for receiving
  with alleviation of consequently developed graft versus host        unrelated donor hematopoietic stem cells , umbilical vein
  disease (GVHD ), comprising administering to the patient         65 hematopoietic stem cells, or peripheral blood stem cells . In
  allogeneic hematopoietic stem cells and/or allogeneic               some embodiments, an ACK inhibitor compound disclosed
   T -cells , wherein a therapeutically effective amount of an        herein is administered subsequent to a patient exhibiting one
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 483 of 506 PageID #: 1846


                                                   US 10,695,350 B2
                              31                                                                32
  or more symptoms of oral GVHD , wherein the patient an refractory hematologic cancer is a Hodgkin's lymphoma. In
  allogeneic bone marrow or hematopoietic stem cell trans some embodiments , the relapsed or refractory hematologic
  plant.                                                          cancer is a B -cell malignancy. In some embodiments , the
     In some embodiments, the patient is administered a donor B - cell malignancy is chronic lymphocytic leukemia (CLL ),
  lymphocyte infusions (DLI). A donor lymphocyte infusion is 5 small lymphocytic lymphoma (SLL ), diffuse large B -cell
  a blood cell infusion in which CD3 + lymphocytes from the lymphoma (DLBCL ) follicular lymphoma (FL ), activated
  original stem cell donor are infused , after the transplant, to B -cell diffuse large B -cell lymphoma (ABC -DLBCL ), ger
  augment an anti- tumor immune response or ensure that the minal center diffuse large B -cell lymphoma (GCB DLBCL ),
  donor stem cells remain engrafted. These donated white primary mediastinal B -cell lymphoma (PMBL ), Burkitt's
  blood cells contain cells of the immune system that can 10 lymphoma, immunoblastic large cell lymphoma, precursor
  recognize and destroy cancer cells. In some embodiments, B - lymphoblastic lymphoma, mantle cell lymphoma (MCL ),
  the therapy induces a remission of the patient's cancer by a B cell prolymphocytic leukemia , lymphoplasmacytic lym
  graft -versus-tumor effect (GVT). In some embodiments , the phoma, Waldenström macroglobulinemia , splenic marginal
  donor T-cells can attack and control the growth of residual      zone lymphoma, plasma cell myeloma, plasmacytoma,
  cancer cells providing the GVT effect. In some embodi- 15 extranodal marginal zone B cell lymphoma, nodal marginal
  ments, the patient is administered one or more donor lym          zone B cell lymphoma, mediastinal (thymic ) large B cell
  phocyte infusions (DLI). In some embodiments , the DLI lymphoma, intravascular large B cell lymphoma, primary
   comprises CD3 + lymphocytes . In some embodiments , the effusion lymphoma, or lymphomatoid granulomatosis . In
  patient is administered one or more donor lymphocyte some embodiments, the relapsed or refractory hematologic
   infusions (DLI) following an allogeneic bone marrow or 20 cancer is a T-cell malignancy. In some embodiments , the
  hematopoietic stem cell transplant. In some embodiments , T- cell malignancy is peripheral T-cell lymphoma not other
  the compound of Formula ( A ) is administered concurrently wise specified (PTCL -NOS ), anaplastic large cell lym
  with a DLI following allogeneic hone marrow or hematopoi phoma, angioimmunoblastic lymphoma, cutaneous T-cell
   etic stem cell transplant. In some embodiments, the com          lymphoma, adult T -cell leukemia/ lymphoma (ATLL ), blastic
  pound of Formula (A ) is administered prior to a DLI 25 NK -cell lymphoma, enteropathy - type T -cell lymphoma,
  following an allogeneic bone marrow or hematopoietic stem hematosplenic gamma-delta T -cell lymphoma, lymphoblas
  cell transplant. In some embodiments, the compound of tic lymphoma, nasal NK / T -cell lymphomas, or treatment
  Formula ( A ) is administered following a DLI following an related T-cell lymphomas. In some embodiments , the subject
  allogeneic bone marrow or hematopoietic stem cell trans has a relapsed or refractory multiple myeloma. In some
  plant. In some embodiments , the compound of Formula ( A ) 30 embodiments , the patient has a B -cell malignancy. In some
   is ibrutinib .                                                   embodiments , the B -cell malignancy is a non -Hodgkin's
      In some embodiments , the patient has a non-Hodgkin's lymphoma. In some embodiments, the B -cell malignancy is
  lymphoma. In some embodiments, the patient has a Hodg chronic lymphocytic leukemia (CLL ). In some embodi
  kin's lymphoma. In some embodiments, the patient has a ments , the B -cell malignancy is a relapsed or refractory
  B - cell malignancy . In some embodiments , the B -cell malig- 35 B -cell malignancy. In some embodiments , the B - cell malig
  nancy is chronic lymphocytic leukemia (CLL ), small lym           nancy is a relapsed or refractory non -Hodgkin's lymphoma.
  phocytic lymphoma (SLL ), diffuse large B -cell lymphoma In some embodiments , the B - cell malignancy is a relapsed
  (DLBCL ), follicular lymphoma (FL ), activated B -cell dif or refractory CLL .
  fuse large B -cell lymphoma (ABC -DLBCL ), germinal cen              In some embodiments , the patient exhibits one or more
  ter diffuse large B - cell lymphoma (GCB DLBCL ), primary 40 symptoms of a hematologic cancer. In some embodiments,
  mediastinal B -cell lymphoma (PMBL), Burkitt's lym                the subject exhibits one or more symptoms of a B -cell
  phoma, immunoblastic large cell lymphoma, precursor malignancy. In some embodiments , the subject exhibits one
  B -lymphoblastic lymphoma,mantle cell lymphoma (MCL ), or more symptoms of a leukemia, a lymphoma, or a
  B cell prolymphocytic leukemia, lymphoplasmacytic lym             myeloma. In some embodiments , the subject exhibits one or
  phoma, Waldenström macroglobulinemia, splenic marginal 45 more symptoms such as, but not limited to , abnormal B -cell
  zone lymphoma, plasma cell myeloma, plasmacytoma, function , abnormal B -cell size or shape , abnormal B -cell
  extranodal marginal zone B cell lymphoma, nodalmarginal count, fatigue, fever, night sweats , frequent infection ,
  zone B cell lymphoma, mediastinal ( thymic ) large B cell enlarged lymph nodes , paleness, anemia , easy bleeding or
  lymphoma, intravascular large B cell lymphoma, primary bruising, loss of appetite , weight loss , bone or joint pain ,
   effusion lymphoma, or lymphomatoid granulomatosis. In 50 headaches, and petechiae .
   some embodiments , the patient has a T - cell malignancy. In        In some embodiments , the subject has a high risk of
  some embodiments , the T-cell malignancy is peripheral           cancer recurrence . In some embodiments , the subject is a
  T-cell lymphoma nototherwise specified (PTCL -NOS ), ana         mammal, such as , but not limited to a human , a non -human
  plastic large cell lymphoma, angioimmunoblastic lym              primate , mouse , rat, rabbit, goat, dog, cat, or cow . In some
  phoma, cutaneous T-cell lymphoma, adult T -cell leukemia / 55    embodiments , the mammal is a human . In some embodi
  lymphoma (ATLL ), blastic NK - cell lymphoma,                    ments , a high risk of cancer recurrence is determined based
  enteropathy -type T-cell lymphoma, hematosplenic gamma           on the expression or presence of a biomarker. In some
  delta T- cell lymphoma, lymphoblastic lymphoma, nasal            embodiments , the biomarker includes PMSB1 P11A G / C
  NK / T -cell lymphomas, or treatment-related T-cell lympho       heterozygote, CD68 , suppressor of cytokine signaling 1
  mas. In some embodiments , the subject has multiple 60 (SOCS1), LIM domain only 2 (LMO2), CD137 , or a com
  myeloma.                                               bination thereof.
    In some embodiments, the patient has a relapsed or Combination Therapies
  refractory hematologic cancer. In some embodiments, the       Described herein methods of preventing the occurrence of
  relapsed or refractory hematologic cancer is a leukemia, a graft versus host disease (GVHD ) or reducing the severity of
  lymphoma, or a myeloma. In some embodiments , the 65 GVHD occurrence in a patient requiring cell transplantation
  relapsed or refractory hematologic cancer is a non-Hodg comprising co -administering to the individual a composition
  kin's lymphoma. In some embodiments , the relapsed or comprising a therapeutically -effective amount of an ACK
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 484 of 506 PageID #: 1847


                                                     US 10,695,350 B2
                               33                                                                     34
   inhibitor compound (e.g., an ITK or BTK inhibitor, such as          without limitation , an anthracycline, an alkylating agent, an
  for example ibrutinib ) and an additional therapeutic agent.         alkyl sulfonate , an aziridine , an ethylenimine , a methyh
  Further described herein are methods of treating a patient for       nelamine, a nitrogen mustard , a nitrosourea , an antibiotic, an
  alleviation of a bone marrow mediated disease , with alle            antimetabolite , a folic acid analogue, a purine analogue, a
  viation of consequently developed oral graft versus host 5           pyrimidine analogue , an enzyme, a podophyllotoxin, a plati
  disease (GVHD ), comprising co -administering to the indi            num -containing agent or a cytokine . Preferably , the chemo
   vidual a composition comprising a therapeutically - effective       therapeutic agent is one that is known to be effective against
  amount ofan ACK inhibitor compound ( e.g., an ITK or BTK             the particular cell type that is cancerous or neoplastic . In
  inhibitor, such as for example ibrutinib ) and an additional         some embodiments , the chemotherapeutic agent is effective
  therapeutic agent prior to , subsequent to or concurrently 10        in the treatment of hematopoietic malignancies, such as
  with the allogeneic hematopoietic stem cells and /or alloge          thiotepa , cisplatin -based compounds, and cyclophosph
  neic T -cells. In some embodiments, the individual is admin          amide. Cytokines include interferons, erythropoietin , GM
  istered an additional therapy such as, but not limited to ,          CSF , interleukins, parathyroid hormone , and the like. Bio
  extracorporeal photophoresis or infusion of mesenchymal              therapies include alemtuzumab , rituximab , bevacizumab ,
  stem cells or donor lymphocytes .                               15   vascular disrupting agents, lenalidomide, and the like.
      In some embodiments , the additional therapeutic agent is        Radiosensitizers include nicotinamide, and the like.
  an anti -GVHD therapeutic agent. In some embodiments, the               In some embodiments, the ACK inhibitor is administered
  anti-GVHD therapeutic agent is an immunosuppressive                  in combination with a chemotherapeutic agent or biologic
  drug. In some embodiments , the immunosuppressive drug               agent selected from among an antibody, a B cell receptor
  includes cyclosporine, tacrolimus, methotrexate , mycophe- 20        pathway inhibitor, a T cell receptor inhibitor, a PI3K inhibi
  nolate mofetil , corticosteroids, azathioprine or antithymo          tor, an IAP inhibitor, an mTOR inhibitor, a radioimmuno
  cyte globulin (ATG ). In some embodiments , the immuno               therapeutic , a DNA damaging agent, a histone deacetylase
  suppressive drug is a monoclonal antibody ( for example ,            inhibitor, a protein kinase inhibitor, a hedgehog inhibitor, an
  anti-CD3, anti -CD5, and anti -IL - 2 antibodies ). In some          Hsp90 inhibitor, a telomerase inhibitor, a Jak1/2 inhibitor, a
   embodiments , the immunosuppressive drug is Mycopheno- 25           protease inhibitor, an IRAK inhibitor, a PKC inhibitor , a
   late mofetil , Alemtuzumab , Antithymocyte globulin (ATG ),         PART inhibitor, a CYP3A4 inhibitor, an AKT inhibitor, an
  Sirolimus, Tacrolimus , Thalidomide, Daclizumab , Inflix             Erk inhibitor, a proteosome inhibitor, an alkylating agent, an
  imab , or Clofazimine are of use to treat chronic GVHD . In          anti -metabolite, a plant alkaloid , a terpenoid, a cytotoxin , a
   some embodiments , the additional therapeutic agent is              topoisomerase inhibitor, or a combination thereof. In some
  denileukin diftitox, defibrotide, budesonide, beclometha- 30         embodiments, the B cell receptor pathway inhibitor is a
   sone dipropionate, or pentostatin .                                 CD79A inhibitor, a CD79B inhibitor, a CD19 inhibitor, a
      In some embodiments , the additional therapeutic agent is        Lyn inhibitor, a Syk inhibitor, a PI3K inhibitor, a Blnk
  an IL -6 receptor inhibitor. In some embodime the addi               inhibitor, a PLCy inhibitor, a PKCB inhibitor, a CD22
   tional therapeutic agent is an IL -6 receptor antibody.             inhibitor, a Bcl-2 inhibitor, an IRAK 1/4 inhibitor, a LAX
      In some embodiments , the additional therapeutic agent is 35
                                                                 inhibitor (e.g. , ruxolitinib , baricitinib , CYT387 , lestauri
  a TLR5 agonist.                                                tinib , pacritinib , TG101348 , SAR302503, to facitinib (Xel
      In some embodiments, the patient undergoes an additional  janz), etanercept (Enbrel), GLPG0634, R256 ), a microtu
  therapy such as extracorporeal photophoresis or infusion of   bule inhibitor, a Topo II inhibitor, anti-TWEAK antibody,
  mesenchymal stem cells or donor lymphocytes.                  anti -IL 17 bispecific antibody, a CK2 inhibitor, anaplastic
      In some embodiments , the additional therapeutic agent is 40
                                                                lymphoma kinase (ALK ) and C -Met inhibitors, demethylase
   a topically active corticosteroid ( TAC ). In some embodi    enzyme inhibitors such as demethylase , HDM , LSDI and
  ments, the TAC is beclomethasone dipropionate , alciometa     KDM , fatty acid synthase inhibitors such as spirocyclic
   sone dipropionate ,busedonide , 22S budesonide , 22R budes   piperidine derivatives , glucocorticosteroid receptor agonist,
  onide, beclomethasone -17 -monopropionate , betamethasone ,   fusion anti - CD 19 -cytotoxic agent conjugate , antimetabo
  clobetasol propionate , dexamethasone , diflorasone diac- 45  lite , p70S6K inhibitor, immune modulators , AKT/PKB
  etate , flunisolide, fluocinonide, flurandrenolide, fluticasone
                                                                inhibitor, procaspase - 3 activator PAC -1 , BRAF inhibitor,
  propionate , halobetasol propionate, halcinonide, mometa      lactate dehydrogenase A (LDH - A ) inhibitor, CCR2 inhibitor,
  sone furoate , triamcinolone acetonide or a combination CXCR4 inhibitor, chemokine receptor antagonists, DNA
  thereof.                                                      double stranded break repair inhibitors , NOR202 , GA - 101,
    In some embodiments, the additional therapeutic agent is 50 TLR2 inhibitor, or a combination thereof. In some embodi
  an antifungal agent. In some embodiments , the additional ments, the T cell receptor inhibitor is Muromonab -CD3. In
  therapeutic agent is nystatin , clotrimazole , amphotericin , some embodiments, the chemotherapeutic agent is selected
  fluconazole itraconazole or a combination thereof.            from among rituximab (rituxan ), carfilzomib , fludarabine ,
    In some embodiments , the additional therapeutic agent is cyclophosphamide, vincristine, prednisolone, chlorambucil ,
  a sialogogue . In some embodiments, the additional thera- 55 ifosphamide, doxorubicin, mesalazine, thalidomide, rev
  peutic agent is cevimeline , pilocarpine, bethanechol or a           limid , lenalidomide, temsirolimus, everolimus, fostama
  combination thereof.                                                 tinib , paclitaxel, docetaxel, ofatumumab , dexamethasone ,
    In some embodiments , the additional therapeutic agent is     bendamustine , prednisone, CAL - 101, ibritumomab , tositu
  a topical anesthetic . In some embodiments, the additional momab , bortezomib , pentostatin , endostatin , ritonavir, keto
  therapeutic agent is lidocaine, dyclonine, diphenhydramine , 60 conazole, an anti- VEGF antibody, herceptin , cetuximab ,
  doxepin or a combination thereof.                               cisplatin, carboplatin , docetaxel, erlotinib , etopiside, 5 - fluo
     In the methods described herein , any suitable technique rouracil, gemcitabine, ifosphamide , imatinib mesylate
  for chemotherapy , biotherapy, immunosuppression and (Gleevec ), gefitinib , erlotinib , procarbazine, prednisone, iri
  radiotherapy known in the art may be used . For example , the notecan , leucovorin, mechlorethamine ,methotrexate, oxali
  chemotherapeutic agent may be any agent that exhibits an 65 platin , paclitaxel, sorafenib , sunitinib , topotecan , vinblas
  oncolytic effect against cancer cells or neoplastic cells of the tine , GA- 1101, dasatinib , Sipuleucel - T , disulfiram ,
  subject. For example, the chemotherapeutic agentmay be, epigallocatechin -3 - gallate, salinosporamide A , ONX0912 ,
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 485 of 506 PageID #: 1848


                                                      US 10,695,350 B2
                                35                                                                   36
  CEP-48770 , MLN9708 , R -406 , lenalinomide, spirocyclic          123 (Peking University ), RN486 (Hoffmann -La Roche ),
  piperidine derivatives, quinazoline carboxamide azetidine         HM71224 (Hanmi Pharmaceutical Company Limited ) or a
  compounds, thiotepa ,DWA2114R , NK121, IS 3 295 , 254 -S ,        combination thereof.
  alkyl sulfonates such as busulfan , improsulfan and piposul         When an additional agent is co -administered with an ACK
   fan ; aziridines such as benzodepa, carboquone, meturedepa 5 haveinhibitor , the additional agent and the ACK inhibitor do not
                                                                           to be administered in the same pharmaceutical com
   and uredepa ; ethylenimine,methylmelamines such as altret
   amine, triethylenemelamine , triethylenephosphoramide, tri position , and are optionally , because of different physical
  ethylenethiophosphoramide and trimethylmelamine ; chlo and chemical characteristics, administered by different
   rnaphazine; estramustine ; ifosfamide ; mechlorethamine ; routes        . The initial administration is made, for example,
  oxide hydrochloride; novobiocin ; phenesterine ; predni 10 observed
                                                                    according to established protocols , and then , based upon the
                                                                                effects , the dosage, modes of administration and
  mustine ; trofosfamide; uracil mustard ; nitrosoureas such as times of administration          are modified .
  carmustine, chlorozotocin , fotemustine, lomustine,                 By    way  of  example    only , if a side effect experienced by
  nimustine, ranimustine ; antibiotics such as aclacinomycins , an individual upon receiving             an ACK inhibitor is nausea ,
  actinomycin , anthramycin , azaserine, bleomycins, cactino 15 then it is appropriate to administer
  mycin , calicheamicin , carubicin , carminomycin , carzinophi combination with the ACK inhibitoran. anti -emetic agent in
  lin , chromomycins, dactinomycin , daunorubicin , detorubi          Or, by way of example only, the therapeutic effectiveness
  cin , 6 -diazo -5 -oxo -L -norleucine, doxorubicin , epirubicin , of an ACK inhibitor described herein is enhanced by admin
  esorubicin , idarubicin, marcellomycin , mitomycins, myco istration of an adjuvant ( i.e., by itself the adjuvant has
  phenolic acid , nogalamycin , olivomycins, peplomycin , 20 minimal therapeutic benefit, but in combination with another
  porfiromycin , puromycin , quelamycin , rodorubicin , strep therapeutic agent, the overall therapeutic benefit to the
  tonigrin , streptozocin , tubercidin , ubenimex , zinostatin , patient is enhanced ). Or, by way of example only , the benefit
  zorubicin ; antimetabolites such methotrexate and 5 - fluo        experienced by an individual is increased by administering
  rouracil (5 -FU ); folic acid analogues such as denopterin , an ACK inhibitor described herein with another therapeutic
  methotrexate, pteropterin , trimetrexate ; purine analogs such 25 agent (which also includes a therapeutic regimen ) that also
  as fludarabine, 6 -mercaptopurine, thiamiprine, thioguanine ; has therapeutic benefit. In any case, regardless of the dis
  pyrimidine analogs such as ancitabine , azacitidine, 6 -azau ease , disorder being treated , the overall benefit experienced
  ridine, carmofur, cytarabine, dideoxyuridine, doxifluridine , by      the patient is in someembodiments simply additive of the
  enocitabine , floxuridine ; androgens such as calusterone, two therapeutic agents or in other embodiments, the patient
  dromostanolone propionate, epitiostanol,mepitiostane, tes 30 experiences         a synergistic
                                                                                           choice benefit   . used will depend
  tolactone; anti -adrenals such as aminoglutethimide, mito uponThetheparticular                   of compounds
  tane , trilostane; folic acid replenisher such as folinic acid ; judgment ofdiagnosis
                                                                                   the
                                                                                             of the attending physicians and their
                                                                                         condition  of the patient and the appropriate
  aceglatone; aldophosphamide glycoside ; aminolevulinic treatment protocol. The compounds                     are optionally adminis
  acid ; amsacrine; bestrabucil; bisantrene ; edatrexate; defos 35 tered concurrently (e.g., simultaneously        , essentially simul
   famide; demecolcine ; diaziquone; eflornithine; elliptinium taneously or within the same treatment protocol             ) or sequen
  acetate; etoglucid ; gallium nitrate ; hydroxyurea; lentinan ; tially, depending upon the nature of the disorder                , the
  lonidamine; mitoguazone ;mitoxantrone ;mopidamol; nitra condition of the patient, and the actual choice of compounds
  crine ; pentostatin ; phenamet; pirarubicin ; podophyllinic          used . The determination of the order of administration , and
  acid ; 2 -ethylhydrazide; procarbazine; polysaccharide-K ; 40 the number of repetitions of administration of each thera
  razoxane ; sizofiran ; spirogermanium ; tenuazonic acid ; tri peutic agent during a treatment protocol, is based on an
  aziquone; 2,2,2" -trichlorotriethylamine ; urethan ; vindesine ; evaluation of the disease being treated and the condition of
  dacarbazine ;mannomustine; mitobronitol; mitolactol; pipo the patient.
  broman ; gacytosine; cytosine arabinoside ; taxoids, e.g.,          In some embodiments , therapeutically -effective dosages
  paclitaxel and docetaxel; 6 -thioguanine; mercaptopurine ; 45 vary when the drugs are used in treatment combinations.
  methotrexate ; platinum analogs; platinum ; etoposide (VP Methods for experimentally determining therapeutically
   16 ); ifosfamide; mitomycin C ; mitoxantrone ; vincristine; effective dosages of drugs and other agents for use in
  vinorelbine ; Navelbine; Novantrone ; teniposide ; daunomy combination treatment regimens are described in the litera
  cin ; aminopterin ; Xeloda ; ibandronate ; CPTI 1; topoi ture. For example, the use of metronomic dosing, i.e.,
  somerase inhibitor RFS 2000 ; difluoromethylornithine 50 providing more frequent, lower doses in order to minimize
  (DMFO ); retinoic acid ; esperamycins; capecitabine ; and toxic side effects , has been described extensively in the
  pharmaceutically acceptable salts, acids or derivatives of; literature Combination treatment further includes periodic
  anti-hormonal agents such as anti -estrogens including for treatments that start and stop at various times to assist with
  example tamoxifen , raloxifene , aromatase inhibiting 4 (5 )     the clinical management of the patient.
  imidazoles, 4 -hydroxytamoxifen , trioxifene , keoxifene , 55 For combination therapies described herein , dosages of
  LY117018 , onapristone and toremifene (Fareston ); antian        the co -administered compounds will of course vary depend
  drogens such as flutamide , nilutamide , bicalutamide, leu ing on the type of co -drug employed , on the specific drug
  prolide and goserelin ; ACK inhibitors such as AVL - 263 employed , on the disorder being treated and so forth . In
  ( Avila Therapeutics/Celgene Corporation ), AVL -292 ( Avila addition , when co -administered with an additional therapeu
   Therapeutics/ Celgene Corporation ),AVL - 291 (Avila Thera- 60 tic agent, an ACK inhibitor described herein is administered
  peutics/Celgene Corporation ), BMS- 488516 (Bristol-Myers either simultaneously with the additional therapeutic agent,
  Squibb ), BMS- 509744 (Bristol-Myers Squibb ), CGI- 1746 or sequentially. If administered sequentially, the attending
  ( CGI Pharma/Gilead Sciences), CTA -056 , GDC -0834 (Ge physician will decide on the appropriate sequence of admin
  nentech ), HY- 11066 (also , CTK417891, HMS3265421, istering protein in combination with the biologically active
  HMS3265G22 , HMS3265H21 , HMS3265H22 , 439574-61- 65 agent(s).
  5 , AG - F -54930 ), ONO -4059 (Ono Pharmaceutical Co.,                 If the additional therapeutic agent and the ACK inhibitor
  Ltd.). ONO -WG37 (Ono Pharmaceutical Co., Ltd.), PLS                 are administered simultaneously, the multiple therapeutic
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 486 of 506 PageID #: 1849


                                                      US 10,695,350 B2
                                37                                                                  38
  agents are optionally provided in a single , unified form , or      inhibitor compound is (R )-1-(3-(4 -amino -3-(4 -phenoxyphe
  in multiple forms (by way of example only, either as a single     nyl)-1H -pyrazolo [3,4- d ]pyrimidin - 1-yl)piperidin - 1-yl)
   pill or as two separate pills ). In some embodiments, one of     prop -2 -en - 1 -one ( i.e., PCI- 32765/ibrutinib ).
   the therapeutic agents is given in multiple doses , or both are     The ACK inhibitor compound (e.g. , an ITK or BTK
   given as multiple doses . If not simultaneous, the timing      5 inhibitor, such as for example ibrutinib ) is administered
  between the multiple doses is from about more than zero           before , during or after the development ofGVHD . In some
  weeks to less than about four weeks. In addition , the             embodiments, the ACK inhibitor compound (e.g., an ITK or
  combination methods, compositions and formulations are            BTK inhibitor, such as for example ibrutinib ) is used as a
  not to be limited to the use of only two agents; the use of       prophylactic and is administered continuously to subjects
  multiple therapeutic combinations is also envisioned .         10 with a propensity to develop GVHD ( e.g., allogeneic trans
      It is understood that the dosage regimen to treat, prevent,   plant recipients). In some embodiments, the ACK inhibitor
  or ameliorate the condition (s) for which relief is sought, can   compound (e.g., an ITK or BTK inhibitor, such as for
  be modified in accordance with a variety of factors. These        example ibrutinib ) is administered to an individualduring or
   factors include the disorder from which the subject suffers ,    as soon as possible after the development ofGVHD . In some
   as well as the age , weight, sex , diet, and medical condition15 embodiments , the administration of the ACK inhibitor com
   of the subject. Thus, the dosage regimen actually employed       pound (e.g. , an ITK or BTK inhibitor, such as for example
  can vary widely and therefore can deviate from the dosage         ibrutinib ) is initiated within the first 48 hours of the onset of
  regimens set forth herein .                                       the symptoms, within the first 6 hours of the onset of the
      In some embodiments , the pharmaceutical agents which         symptoms, or within 3 hours of the onset of the symptoms.
  make up the combination therapy disclosed herein are           20 In some embodiments, the initial administration of the ACK
  administered in a combined dosage form , or in separate           inhibitor compound (e.g., an ITK or BTK inhibitor, such as
   dosage forms intended for substantially simultaneous             for example ibrutinib ) is via any route practical, such as, for
   administration . In some embodiments , the pharmaceutical        example , an intravenous injection , a bolus injection , infu
   agents that make up the combination therapy are adminis          sion over 5 minutes to about 5 hours, a pill, a capsule , a
   tered sequentially, with either therapeutic compound being    25 tablet, a transdermal patch , buccal delivery, and the like , or
  administered by a regimen calling for two-step administra         combination thereof. The ACK inhibitor compound (e.g., an
   tion . In some embodiments , the two-step administration         ITK or BTK inhibitor, such as for example ibrutinib ) should
  regimen calls for sequential administration of the active         be administered as soon as is practicable after the onset of
  agents or spaced-apart administration of the separate active      a disorder is detected or suspected , and for a length of time
  agents . The time period between the multiple administration   30 necessary for the treatment of the disease , such as, for
   steps ranges from a few minutes to several hours, depending      example, from about 1 month to about 3 months . The length
  upon the properties of each pharmaceutical agent, such as         of treatment can vary for each subject, and the length can be
  potency, solubility , bioavailability, plasma half-life and       determined using the known criteria. In some embodiments ,
  kinetic profile of the pharmaceutical agent. In some embodi       the ACK inhibitor compound ( e.g., an ITK or BTK inhibitor,
  ments , circadian variation of the target molecule concentra-  35 such as for example ibrutinib ) is administered for at least 2
  tion determines the optimal dose interval.                        weeks, between about 1 month to about 5 years, or from
     In some embodiments, the ACK inhibitor compound and about 1 month to about 3 years .
  the additional therapeutic agent are administered in a unified       Therapeutically effective amounts will depend on the
  dosage form . In some embodiments , the ACK inhibitor severity and course of the disorder, previous therapy, the
  compound and the additional therapeutic agent are admin- 40 patients health status, weight, and response to the drugs , and
  istered in separate dosage forms. In some embodiments, the the judgment of the treating physician . Prophylactically
  ACK inhibitor compound and the additional therapeutic effective amounts depend on the patients state of health ,
  agent are administered simultaneously or sequentially.            weight, the severity and course of the disease, previous
  Administration                                                    therapy, response to the drugs, and the judgment of the
     Described herein are methods of preventing the occur- 45 treating physician .
  rence of graft versus host disease (GVHD ) or reducing the           In some embodiments , the ACK inhibitor compound ( e.g. ,
  severity of GVHD occurrence in a patient requiring cell an ITK or BTK inhibitor, such as for example ibrutinib ) is
  transplantation comprising administering to the patient a administered to the patient on a regular basis, e.g., three
  composition comprising a therapeutically -effective amount times a day, two times a day , once a day, every other day or
  of an ACK inhibitor compound (e.g., an ITK or BTK 50 every 3 days. In other embodiments , the ACK inhibitor
  inhibitor, such as for example ibrutinib ).                       compound (e.g., an ITK or BTK inhibitor, such as for
     Further described herein are methods of reducing the example ibrutinib ) is administered to the patient on an
  severity of GVHD occurrence in a patient requiring cell intermittent basis , e.g., twice a day followed by once a day
  transplantation comprising administering to the patient a followed by three times a day ; or the first two days of every
  composition comprising a therapeutically -effective amount 55 week ; or the first, second and third day of a week . In some
  of an ACK inhibitor compound (e.g., an ITK or BTK embodiments, intermittent dosing is as effective as regular
  inhibitor, such as for example ibrutinib ).                    dosing . In further or alternative embodiments, the ACK
      Further described herein are methods of treating a patient inhibitor compound ( e.g., an ITK or BTK inhibitor, such as
  for alleviation of a bone marrow mediated disease , with for example ibrutinib ) is administered only when the patient
  alleviation of consequently developed graft versus host 60 exhibits a particular symptom , e.g., the onset of pain , or the
  disease (GVHD ), comprising administering to the patient onset of a fever, or the onset of an inflammation, or the onset
  allogeneic hematopoietic stem cells and /or allogeneic of a skin disorder. Dosing schedules of each compound may
   T-cells , wherein a therapeutically effective amount of an depend on the other or may be independent of the other .
  ACK inhibitor compound (e.g., an ITK or BTK inhibitor,            In the case wherein the patient's condition does not
  such as for example ibrutinib ) is administered prior to or 65 improve , upon the doctor's discretion the compounds may
  concurrently with the allogeneic hematopoietic stem cells be administered chronically, that is, for an extended period
  and /or allogeneic T -cells . In some embodiments, the ACK of time, including throughout the duration of the patient's
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 487 of 506 PageID #: 1850


                                                      US 10,695,350 B2
                               39                                                                   40
  life in order to ameliorate or otherwise control or limit the       amount ofthe ACK inhibitor ( e.g., an ITK or BTK inhibitor,
  symptoms of the patient's disorder.                                   such as for example ibrutinib ) is about 980 mg/day. In some
     In the case wherein the patient's status does improve , embodiments , the amount of the ACK inhibitor (e.g.,an ITK
  upon the doctor's discretion the compounds may be given or BTK inhibitor, such as for example ibrutinib ) is about
  continuously ; alternatively, the dose of drug being admin- 5 1120 mg/day . In some embodiments , the amount of the ACK
  istered may be temporarily reduced or temporarily sus inhibitor (e.g. , an ITK or BTK inhibitor, such as for example
  pended for a certain length of time ( i.e., a “ drug holiday ” ). ibrutinib ) is about 1260 mg/day . In some embodiments, the
   The length of the drug holiday can vary between 2 days and amount of the ACK inhibitor ( e.g., an ITK or BTK inhibitor,
  1 year, including by way of example only, 2 days , 3 days , 4 such as for example ibrutinib ) is about 1400 mg/day . In
  days, 5 days, 6 days, 7 days, 10 days, 12 days, 15 days, 20 10 some embodiments , a compound of Formula (A ) is admin
  days, 28 days, 35 days, 50 days , 70 days, 100 days , 120 days, istered at a dosage of between about 0.1 mg/kg per day to
   150 days , 180 days, 200 days, 250 days, 280 days , 300 days , about 100 mg/kg per day .
  320 days, 350 days , or 365 days. The dose reduction during              In some embodiments , the dosage of the ACK inhibitor
  a drug holiday may be from 10 % -100 % , including , by way ( e.g. , an ITK or BTK inhibitor, such as for example ibru
  of example only , 10 % , 15 % , 20 % , 25 % , 30 % , 35 % , 40 % , 15 tinib ) is escalated over time. In some embodiments, the
  45 % , 50 % , 55 % , 60 % , 65 % , 70 % , 75 % , 80 % , 85 % , 90 % , dosage of the ACK inhibitor (e.g., an ITK or BTK inhibitor,
  95 % , or 100 % .                                                     such as for example ibrutinib ) is escalated , for example ,
     Once improvement of the patient's conditions has from at or about 1.25 mg/kg /day to at or about 12.5
  occurred , a maintenance regimen is administered if neces mg/kg/day over a predetermined period of time. In some
  sary. Subsequently, the dosage or the frequency of admin- 20 embodiments the predetermined period of time is over 1
  istration , or both , of the ACK inhibitor compound (e.g., an month , over 2 months, over 3 months, over 4 months, over
  ITK or BTK inhibitor, such as for example ibrutinib ) can be 5 months, over 6 months , over 7 months, over 8 months,
  reduced , as a function of the symptoms, to a level at which over 9 months, over 10 months, over 11 months, over 12
  the individual's improved condition is retained . Individuals months, over 18 months, over 24 months or longer.
  can , however, require intermittent treatment on a long -term 25 The ACK inhibitor compound (e.g., an ITK or BTK
  basis upon any recurrence of symptoms.                                inhibitor, such as for example ibrutinib ) may be formulated
     The amount of the ACK inhibitor compound (e.g., an ITK into unit dosage forms suitable for single administration of
  or BTK inhibitor, such as for example ibrutinib ) will vary precise dosages. In unit dosage form , the formulation is
  depending upon factors such as the particular compound , divided into unit doses containing appropriate quantities of
  disorder and its severity , the identity (e.g., weight) of the 30 one or both compounds. The unit dosage may be in the form
  subject or host in need of treatment, and is determined of a package containing discrete quantities of the formula
  according to the particular circumstances surrounding the tion . Non - limiting examples are packaged tablets or cap
  case, including, e.g., the specific agents being administered , sules, and powders in vials or ampoules . Aqueous suspen
  the routes of administration , and the subject or host being sion compositions can be packaged in single -dose non
  treated . In general, however, doses employed for adult 35 reclosable containers . Alternatively , multiple -dose
  human treatment will typically be in the range of 0.02-5000 reclosable containers can be used , in which case it is typical
  mg per day, or from about 1-1500 mg per day . The desired to include a preservative in the composition . By way of
  dose may be presented in a single dose or as divided doses example only , formulations for parenteral injection may be
  administered simultaneously (or over a short period of time) presented in unit dosage form , which include, but are not
  or at appropriate intervals , for example as two , three , four or 40 limited to ampoules , or in multi-dose containers, with an
  more sub- doses per day .                                             added preservative .
     In some embodiments, the therapeutic amount of the ACK                It is understood that a medical professional will determine
  inhibitor ( e.g., an ITK or BTK inhibitor, such as for example the dosage regimen in accordance with a variety of factors .
  ibrutinib ) is from 100 mg/ day up to , and including , 2000 These factors include the severity ofGVHD in the subject,
  mg/day. In some embodiments, the amount of the ACK 45 as well as the age , weight, sex , diet, and medical condition
  inhibitor (e.g., an ITK or BTK inhibitor, such as for example of the subject.
  ibrutinib ) is from 140 mg/day up to , and including, 840 Compounds
  mg/day. In some embodiments , the amount of the ACK              Described herein are methods of preventing the occur
  inhibitor ( e.g., an ITK or BTK inhibitor, such as for example rence of graft versus host disease (GVHD ) or reducing the
  ibrutinib ) is from 420 mg/day up to , and including, 840 50 severity of GVHD occurrence in a patient requiring cell
  mg/day. In some embodiments, the amount of the ACK transplantation comprising administering to the patient a
  inhibitor (e.g., an ITK or BTK inhibitor, such as for example       composition comprising a therapeutically -effective amount
  ibrutinib ) is about 40 mg/day. In some embodiments , the           of an ACK inhibitor compound (e.g., an ITK or BTK
  amount of the ACK inhibitor ( e.g., an ITK or BTK inhibitor,        inhibitor, such as for example ibrutinib ).
  such as for example ibrutinib ) is about 140 mg/day. In some 55        Further described herein are methods of treating a patient
  embodiments, the amount of the ACK inhibitor (e.g. , an ITK         for alleviation of a bone marrow mediated disease , with
  or BTK inhibitor, such as for example ibrutinib ) is about 280      alleviation of consequently developed graft versus host
  mg/day . In some embodiments , the amount of the ACK                disease (GVHD ), comprising administering to the patient
  inhibitor ( e.g., an ITK or BTK inhibitor, such as for example      allogeneic hematopoietic stem cells and /or allogeneic
  ibrutinib ) is about 420 mg/day . In some embodiments , the 60       T-cells , wherein a therapeutically effective amount of an
  amount ofthe ACK inhibitor (e.g., an ITK or BTK inhibitor,          ACK inhibitor compound ( e.g. , an ITK or BTK inhibitor,
  such as for example ibrutinib ) is about 560 mg/day . In some       such as for example ibrutinib ) is administered prior to or
  embodiments , the amount of the ACK inhibitor (e.g., an ITK         concurrently with the allogeneic hematopoietic stem cells
  or BTK inhibitor, such as for example ibrutinib ) is about 700      and /or allogeneic T-cells.
  mg/day . In some embodiments , the amount of the ACK 65                 In the following description of irreversible BTK com
  inhibitor (e.g., an ITK or BTK inhibitor, such as for example       pounds suitable for use in the methods described herein ,
  ibrutinib ) is about 840 mg/day. In some embodiments , the          definitions of referred -to standard chemistry terms may be
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 488 of 506 PageID #: 1851


                                                          US 10,695,350 B2
                                 41                                                                        42
  found in reference works (if not otherwise defined herein ),       In some embodiments, the BTK inhibitor is selected from
  including Carey and Sundberg “ Advanced Organic Chem            the group consisting of a small organic molecule, a macro
  istry 4th Ed.” Vols. A (2000 ) and B (2001), Plenum Press , molecule, a peptide or a non -peptide .
  New York , Unless otherwise indicated, conventional meth           In some embodiments, the BTK inhibitor provided herein
  ods ofmass spectroscopy, NMR , HPLC , protein chemistry, 5 mentsis a reversible  or irreversible inhibitor. In certain embodi
                                                                        , the BTK inhibitor is an irreversible inhibitor.
  biochemistry, recombinant DNA techniques and pharmacol
  ogy, within the ordinary skill of the art are employed. In         In some embodiments , the irreversible BTK inhibitor
  addition, nucleic acid and amino acid sequences for BTK Bruton'sforms a covalent bond with a cysteine sidechain of a
  (e.g., human BTK ) are known in the art as disclosed in , e.g.,             tyrosine kinase , a Bruton's tyrosine kinase
  U.S. Pat. No. 6,326,469. Unless specific definitions are 10 homolog       , or a BTK tyrosine kinase cysteine homolog .
                                                                     Irreversible BTK inhibitor compounds can be used for the
  provided , the nomenclature employed in connection with , manufacture          of a medicament for treating any of the fore
  and the laboratory procedures and techniques of, analytical going conditions        ( e.g., autoimmune diseases, inflammatory
  chemistry , synthetic organic chemistry, and medicinal and diseases, allergy disorders
  pharmaceutical chemistry described herein are those known 15 thromboembolic disorders,).B -cell proliferative disorders, or
  in the art. Standard techniques can be used for chemical                    In some embodiments , the irreversible BTK inhibitor
  syntheses, chemical analyses, pharmaceutical preparation ,                   compound used for the methods described herein inhibits
  formulation , and delivery, and treatment of patients .                      BTK or a BTK homolog kinase activity with an in vitro IC50
     The BTK inhibitor compounds described herein are selec                    of less than 10 uM (e.g., less than 1 uM , less than 0.5 uM ,
  tive for BTK and kinases having a cysteine residue in an 20 less than 0.4 uM , less than 0.3 uM , less than 0.1, less than
  amino acid sequence position of the tyrosine kinase that is 0.08 uM , less than 0.06 uM , less than 0.05 uM , less than 0.04
  homologous to the amino acid sequence position of cysteine uM , less than 0.03 uM , less than less than 0.02 uM , less than
  481 in BTK . Generally, an irreversible inhibitor compound 0.01, less than 0.008 uM , less than 0.006 uM , less than 0.005
  of BTK used in the methods described herein is identified or UM , less than 0.004 uM , less than 0.003 uM , less than less
   characterized in an in vitro assay, e.g., an acellular biochemi- 25 than 0.002 uM , less than 0.001, less than 0.00099 ?M , less
  cal assay or a cellular functional assay. Such assays are than 0.00098 uM , less than 0.00097 uM , less than 0.00096
  useful to determine an in vitro IC50 for an irreversible BTK                 UM , less than 0.00095 uM , less than 0.00094 uM , less than
  inhibitor compound.                                                          0.00093 uM , less than 0.00092, or less than 0.00090 UM ).
     For example , an acellular kinase assay can be used to compound              In some embodiments , the irreversible BTK inhibitor
  determine BTK activity after incubation of the kinase in the 30 PCI               -45292  ,
                                                                                             is selected from among ibrutinib (PCI-32765),
                                                                                              PCI-45466 , AVL - 101 , AVL - 291 , AVL - 292 , or
  absence or presence of a range of concentrations of a
  candidate irreversible BTK inhibitor compound . If the can ONO                      -WG -37. In some embodiments, the irreversible BTK
  didate compound is in fact an irreversible BTK inhibitor, inhibitor                      compound is ibrutinib .
                                                                                  In one embodiment, the irreversible BTK inhibitor com
  BTK
  with kinase
         inhibitoractivity will not.beSeerecovered
                    -free medium           , e.g. , J.byB.repeat
                                                            Smaillwashing
                                                                   , et al, 35 of
                                                                               pound selectively and irreversibly inhibits an activated form
                                                                                   its target tyrosine kinase (e.g., a phosphorylated form of
  ( 1999 ), J. Med . Chem . 42 ( 10 ): 1803-1815 . Further , covalent the tyrosine kinase ). For example , activated BTK is
  complex formation between BTK and a candidate irrevers transphosphorylated at tyrosine 551. Thus, in these embodi
  ible BTK inhibitor is a useful indicator of irreversible     ments the irreversible BTK inhibitor inhibits the target
  inhibition of BTK that can be readily determined by a 40 kinase in cells only once the target kinase is activated by the
  number of methods known in the art (e.g., mass spectrom      signaling events.
   etry ). For example , some irreversible BTK -inhibitor com      In other embodiments, the BTK inhibitor used in the
  pounds can form a covalent bond with Cys 481 ofBTK (e.g., methods describe herein has the structure of any of Formula
  via a Michael reaction ).                                    (A ). Also described herein are pharmaceutically acceptable
      Cellular functional assays for BTK inhibition include 45 salts , pharmaceutically acceptable solvates, pharmaceuti
  measuring one or more cellular endpoints in response to cally active metabolites, and pharmaceutically acceptable
  stimulating a BTK -mediated pathway in a cell line (e.g., prodrugs of such compounds. Pharmaceutical compositions
  BCR activation in Ramos cells ) in the absence or presence that include at least one such compound or a pharmaceuti
  of a range of concentrations of a candidate irreversible BTK  cally acceptable salt , pharmaceutically acceptable solvate,
  inhibitor compound . Useful endpoints for determining a 50 pharmaceutically active metabolite or pharmaceutically
  response to BCR activation include, e.g., autophosphory          acceptable prodrug of such compound , are provided .
  lation of BTK , phosphorylation of a BTK target protein            Definition of standard chemistry terms are found in ref
  ( e.g., PLC - y), and cytoplasmic calcium flux.                  erence works, including Carey and Sundberg “ Advanced Organic
     High - throughput assays for many acellular biochemical Chemistry 4TH ED .” Vols . A (2000 ) and B ( 2001), Plenum Press,
  assays ( e.g., kinase assays ) and cellular functional assays 55 New York . Unless otherwise indicated, conventional meth
  (e.g., calcium flux ) are well known to those of ordinary skill ods of mass spectroscopy, NMR, protein chemistry , bio
  in the art . In addition , high throughput screening systems are chemistry , recombinant DNA techniques and pharmacology,
  commercially available (see , e.g., Zymark Corp., Hopkin within the skill of the art are employed . Unless specific
  ton , Mass.; Air Technical industries, Mentor, Ohio ; Beck       definitions are provided , the nomenclature employed in
  man Instruments , Inc. Fullerton , Calif.; Precision Systems, 60 connection with , and the laboratory procedures and tech
  Inc., Natick , Mass ., etc. ). These systems typically automate niques of, analytical chemistry , synthetic organic chemistry ,
  entire procedures including all sample and reagent pipetting , and medicinal and pharmaceutical chemistry described
  liquid dispensing, timed incubations , and final readings of herein are those known in the art. Standard techniques are
  the microplate in detector(s) appropriate for the assay . optionally used for chemical syntheses, chemical analyses ,
   Automated systems thereby allow the identification and 65 pharmaceutical preparation , formulation , and delivery, and
  characterization of a large number of irreversible BTK treatment of patients . Standard techniques are optionally
  compounds without undue effort .                                         used for recombinant DNA, oligonucleotide synthesis, and
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 489 of 506 PageID #: 1852


                                                       US 10,695,350 B2
                                43                                                                    44
  tissue culture and transformation (e.g., electroporation , lipo     diradical ( i.e. , an alkenylene group ). Alkenyl groups are
  fection ). Reactions and purification techniques are per            optionally substituted . Non - limiting examples of an alkenyl
   formed using documented methodologies or as described group include                            CH = CH2,              C (CH3) = CH2,
  herein .                                                               CH = CHCH , C (CH3) = CHCHz. Alkenylene groups
      It is to be understood that the methods and compositions 5 include, but are not limited to , CH = CH- , -C (CH3)
   described herein are not limited to the particular methodol         = CH- , CH = CHCH2–                   CH = CHCH2CH2 and
  ogy, protocols , cell lines , constructs, and reagents described       C (CH2) = CHCH , — . Alkenyl groups optionally have 2 to
  herein and as such optionally vary . It is also to be understood 10 carbons, and if a “ lower alkenyl” having 2 to 6 carbon
   that the terminology used herein is for the purpose of atoms.
  describing particular embodiments only, and is not intended 10 The term “ alkynyl” refers to a type of alkyl group in
  to limit the scope of the methods and compositions which the first two atoms of the alkyl group form a triple
  described herein , which will be limited only by the appended bond . That is, an alkynyl group begins with the atoms
  claims.                                                                 C = C — R , wherein R refers to the remaining portions of
      Unless stated otherwise , the terms used for complex the alkynyl group , which is either the same or different. The
  moieties (i.e., multiple chains of moieties ) are to be read 15 “ R ” portion of the alkynylmoiety may be branched , straight
  equivalently either from left to right or right to left. For chain , or cyclic . Depending on the structure, an alkynyl
  example , the group alkylenecycloalkylene refers both to an group includes a monoradical or a diradical ( i.e., an alky
  alkylene group followed by a cycloalkylene group or as a nylene group ). Alkynyl groups are optionally substituted .
   cycloalkylene group followed by an alkylene group.                 Non - limiting examples of an alkynyl group include , but are
       The suffix " ene” appended to a group indicates that such 20 not limited to , HC = CH, CECCHZ, C = CCH2CH3,
  a group is a diradical. By way of example only, a methylene             C = C , and CECCH , Alkynyl groups optionally
   is a diradical of a methyl group , that is , it is a CH2           have 2 to 10 carbons, and if a “ lower alkynyl” having 2 to
   group ; and an ethylene is a diradical of an ethyl group , i.e., 6 carbon atoms.
      CH CH                                                               An “ alkoxy ” group refers to a ( alkyl) O -group , where alkyl
       An “ alkyl” group refers to an aliphatic hydrocarbon 25 is as defined herein .
   group . The alkylmoiety includes a “ saturated alkyl” group ,         “ Hydroxyalkyl” refers to an alkyl radical, as defined
  which means that it does not contain any alkene or alkyne herein , substituted with at least one hydroxy group. Non
  moieties . The alkyl moiety also includes an “ unsaturated limiting examples of a hydroxyalkyl include , but are not
  alkyl” moiety , which means that it contains at least one limited to , hydroxymethyl, 2-hydroxyethyl, 2 -hydroxypro
   alkene or alkyne moiety. An “ alkene” moiety refers to a 30 pyl, 3-hydroxypropyl, 1-(hydroxymethyl)-2-methylpropyl,
   group that has at least one carbon -carbon double bond, and 2 -hydroxybutyl, 3 -hydroxybutyl, 4 -hydroxybutyl , 2,3 -dihy
   an " alkyne ” moiety refers to a group that has at least one droxypropyl, 1-(hydroxymethyl)-2 -hydroxyethyl, 2,3 -dihy
  carbon -carbon triple bond. The alkyl moiety, whether satu          droxybutyl, 3,4 -dihydroxybutyl and 2-(hydroxymethyl) -3
  rated or unsaturated , includes branched , straight chain , or hydroxypropyl.
  cyclic moieties. Depending on the structure , an alkyl group 35 “ Alkoxyalkyl” refers to an alkyl radical , as defined herein ,
   includes a monoradical or a diradical ( i.e., an alkylene substituted with an alkoxy group , as defined herein .
    group ), and if a “ lower alkyl” having 1 to 6 carbon atoms.          The term “ alkylamine” refers to the —N (alkyl) Hy group ,
       As used herein , C , -C , includes C1- C2, C , -Cz ... C1- Cx. where x and y are selected from among x = 1 , y = 1 and x = 2 ,
       The “ alkyl” moiety optionally has 1 to 10 carbon atoms y = 0 . When x = 2 , the alkyl groups, taken together with the N
   (whenever it appears herein , a numerical range such as “ 1 to 40 atom to which they are attached , optionally form a cyclic
   10 ” refers to each integer in the given range; e.g., “ 1 to 10 ring system .
  carbon atoms” means that the alkyl group is selected from a            “ Alkylaminoalkyl” refers to an alkyl radical, as defined
  moiety having 1 carbon atom , 2 carbon atoms, 3 carbon herein , substituted with an alkylamine , as defined herein .
   atoms, etc., up to and including 10 carbon atoms, although            " Hydroxyalkylaminoalkyl” refers to an alkyl radical, as
  the present definition also covers the occurrence of the term 45 defined herein , substituted with an alkylamine , and alkyl
  “ alkyl” where no numerical range is designated ). The alkyl hydroxy, as defined herein .
   group of the compounds described herein may be designated             “ Alkoxyalkylaminoalkyl” refers to an alkyl radical, as
  as “ C1- C4 alkyl” or similar designations .By way ofexample defined herein , substituted with an alkylamine and substi
   only , “ C , -C4 alkyl” indicates that there are one to four tuted with an alkylalkoxy, as defined herein .
  carbon atoms in the alkyl chain , i.e., the alkyl chain is 50 An “ amide” is a chemical moiety with the formula
  selected from amongmethyl, ethyl, propyl, iso -propyl, n -bu            C (O )NHR or —NHC (O )R , where R is selected from
  tyl, iso -butyl, sec -butyl, and t-butyl. Thus C1-C4 alkyl among alkyl, cycloalkyl, aryl, heteroaryl (bonded through a
   includes C , -C2 alkyl and C , -Cz alkyl. Alkyl groups are ring carbon ) and heteroalicyclic (bonded through a ring
  optionally substituted or unsubstituted . Typical alkyl groups carbon ). In some embodiments , an amide moiety forms a
   include, but are in no way limited to ,methyl , ethyl, propyl, 55 linkage between an amino acid or a peptide molecule and a
  isopropyl, butyl, isobutyl, tertiary butyl, pentyl, hexyl , ethe     compound described herein , thereby forming a prodrug . Any
  nyl , propenyl, butenyl, cyclopropyl, cyclobutyl, cyclopentyl, amine, or carboxyl side chain on the compounds described
  cyclohexyl, and the like.                                           herein can be amidified . The procedures and specific groups
     The term “ alkeny?” refers to a type of alkyl group in             to make such amides are found in sources such as Greene
  which the first two atoms of the alkyl group form a double 60 and Wuts, Protective Groups in Organic Synthesis , 3rd Ed.,
  bond that is not part of an aromatic group. That is , an alkenyl John Wiley & Sons, New York , N.Y., 1999, which is
   group begins with the atoms C (R ) = C ( R )-R , wherein R incorporated herein by reference for this disclosure .
  refers to the remaining portions of the alkenyl group , which           The term " ester” refers to a chemical moiety with formula
  are either the same or different. The alkenyl moiety is                COOR ,where R is selected from among alkyl, cycloalkyl,
  optionally branched , straight chain , or cyclic (in which case , 65 aryl, heteroaryl (bonded through a ring carbon ) and het
  it is also known as a " cycloalkenyl” group ). Depending on eroalicyclic (bonded through a ring carbon ). Any hydroxy,
  the structure , an alkenyl group includes a monoradical or a or carboxyl side chain on the compounds described herein
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 490 of 506 PageID #: 1853


                                                      US 10,695,350 B2
                                45                                                                       46
  can be esterified . The procedures and specific groups to
  make such esters are found in sources such as Greene and
  Wuts, Protective Groups in Organic Synthesis , 3rd Ed ., John
  Wiley & Sons, New York , N.Y., 1999, which is incorporated
  herein by reference for this disclosure.                         5
     As used herein , the term “ ring ” refers to any covalently
  closed structure. Rings include, for example , carbocycles
  (e.g., aryls and cycloalkyls), heterocycles (e.g., heteroaryls
  and non -aromatic heterocycles ), aromatics ( e.g. aryls and
  heteroaryls ), and non -aromatics (e.g., cycloalkyls and non- 10
  aromatic heterocycles). Rings can be optionally substituted .
  Rings can be monocyclic or polycyclic.
     As used herein , the term “ ring system ” refers to one, or
  more than one ring .
     The term “membered ring " can embrace any cyclic struc- 15
  ture . The term "membered ” is meant to denote the number
  of skeletal atoms that constitute the ring . Thus, for example ,
  cyclohexyl, pyridine, pyran and thiopyran are 6 -membered
  rings and cyclopentyl, pyrrole, furan , and thiophene are
  5 -membered rings .                                                20
     The term " fused ” refers to structures in which two ormore
  rings share one or more bonds.
     The term " carbocyclic ” or " carbocycle” refers to a ring
  wherein each of the atoms forming the ring is a carbon atom .
  Carbocycle includes aryl and cycloalkyl. The term thus 25
  distinguishes carbocycle from heterocycle (" heterocyclic" )
  in which the ring backbone contains at least one atom which             and the like. Depending on the structure, a cycloalkyl group
  is different from carbon (i.e. a heteroatom ). Heterocycle              is either a monoradical or a diradical ( e.g., an cycloalkylene
  includes heteroaryl and heterocycloalkyl. Carbocycles and               group ), and if a " lower cycloalkyl” having 3 to 8 carbon
  heterocycles can be optionally substituted .                   30
                                                                          atoms.
     The term “ aromatic” refers to a planar ring having a
  delocalized t-electron system containing 4n + 2T it electrons,            “ Cycloalkylalkyl” means an alkyl radical, as defined
  where n is an integer. Aromatic rings can be formed from                herein , substituted with a cycloalkyl group. Non -limiting
  five, six , seven , eight, nine, or more than nine atoms.               cycloalkylalkyl groups include cyclopropylmethyl, cyclobu
  Aromatics can be optionally substituted . The term “ aro- 35 tylmethyl, cyclopentylmethyl, cyclohexylmethyl, and the
  matic ” includes both carbocyclic aryl ( e.g., phenyl) and              like .
  heterocyclic aryl (or " heteroaryl" or " heteroaromatic" )                 The term "heterocycle” refers to heteroaromatic and het
   groups (e.g., pyridine ). The term includes monocyclic or            eroalicyclic groups containing one to four heteroatomseach
  fused - ring polycyclic (i.e., rings which share adjacent pairs       selected from O , S and N , wherein each heterocyclic group
  of carbon atoms) groups.                                           40 has from 4 to 10 atoms in its ring system , and with the
     As used herein , the term “ aryl” refers to an aromatic ring       proviso that the ring of said group does not contain two
  wherein each of the atoms forming the ring is a carbon atom .         adjacent O or S atoms. Herein , whenever the number of
  Aryl rings can be formed by five, six , seven , eight, nine , or      carbon atoms in a heterocycle is indicated (e.g., C -Co
  more than nine carbon atoms. Aryl groups can be optionally            heterocycle), at least one other atom (the heteroatom ) must
  substituted . Examples of aryl groups include , but are not        45 be present in the ring. Designations such as “C1- C6 hetero
  limited to phenyl, naphthalenyl, phenanthrenyl, anthracenyl,            cycle ” refer only to the number of carbon atoms in the ring
  fluorenyl, and indenyl. Depending on the structure , an aryl            and do not refer to the total number of atoms in the ring. It
   group can be a monoradical or a diradical ( i.e., an arylene           is understood that the heterocylic ring can have additional
  group).                                                                 heteroatoms in the ring . Designations such as “ 4-6 mem
     An “ aryloxy” group refers to an (aryl )O - group, where aryl 50     bered heterocycle” refer to the total number of atoms that are
  is as defined herein .                                                  contained in the ring (i.e., a four, five , or six membered ring ,
     The term “ carbonyl” as used herein refers to a group                in which at least one atom is a carbon atom , at least one atom
  containing a moiety selected from the group consisting of               is a heteroatom and the remaining two to four atoms are
     C (O ) - , -S( O ) - , -S(O )2- , and C (S ) — , including ,         either carbon atoms or heteroatoms). In heterocycles that
  but not limited to , groups containing a least one ketone 55            have two or more heteroatoms, those two ormore heteroa
  group , and /or at least one aldehyde group , and /or at least one      toms can be the same or different from one another. Het
  ester group , and/or at least one carboxylic acid group , and / or      erocycles can be optionally substituted . Binding to a het
  at least one thioester group . Such carbonyl groups include              erocycle can be at a heteroatom or via a carbon atom .
  ketones, aldehydes, carboxylic acids, esters, and thioesters .          Non -aromatic heterocyclic groups include groups having
  In some embodiments, such groups are a part of linear , 60              only 4 atoms in their ring system , but aromatic heterocyclic
  branched , or cyclic molecules.                                          groups must have at least 5 atoms in their ring system . The
      The term “ cycloalkyl” refers to a monocyclic or polycy             heterocyclic groups include benzo -fused ring systems. An
  clic radical that contains only carbon and hydrogen , and is            example of a 4 -membered heterocyclic group is azetidinyl
  optionally saturated , partially unsaturated , or fully unsatu          (derived from azetidine ). An example of a 5 -membered
  rated . Cycloalkyl groups include groups having from 3 to 10 65         heterocyclic group is thiazolyl. An example of a 6 -mem
  ring atoms. Illustrative examples of cycloalkyl groups                  bered heterocyclic group is pyridyl , and an example of a
  include the following moieties :                                        10 -membered heterocyclic group is quinolinyl. Examples of
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 491 of 506 PageID #: 1854


                                                          US 10,695,350 B2
                                  47                                                                       48
  non-aromatic heterocyclic groups are pyrrolidinyl, tetrahy                     As used herein , the term “ non -aromatic heterocycle " ,
  drofuranyl, dihydrofuranyl, tetrahydrothienyl, tetrahydropy                " heterocycloalkyl” or “ heteroalicyclic” refers to a non
  ranyl, dihydropyranyl, tetrahydrothiopyranyl, piperidine,                  aromatic ring wherein one or more atoms forming the ring
  morpholino, thiomorpholino , thioxanyl, piperazinyl , azetidi              is a heteroatom . A “non - aromatic heterocycle ” or “ hetero
  nyl, oxetanyl, thietanyl,homopiperidinyl, oxepanyl, thiepa- 5 atcycloalkyl ” group refers to a cycloalkyl group that includes
                                                                    least one heteroatom selected from nitrogen , oxygen and
  nyl, oxazepinyl, diazepinyl, thiazepinyl, 1,2,3,6 -tetrahydro
  pyridinyl, 2 -pyrrolinyl, 3 -pyrrolinyl, indolinyl, 2H -pyranyl,           sulfur. In some embodiments , the radicals are fused with an
                                                                             aryl or heteroaryl. Heterocycloalkyl rings can be formed by
  4H -pyranyl, dioxanyl, 1,3 -dioxolanyl , pyrazolinyl, dithi                three , four, five , six , seven , eight, nine, or more than nine
  anyl, dihydropyranyl, dihydrothienyl, dihydrofuranyl, pyra            10
                                                                             atoms. Heterocycloalkyl rings can be optionally substituted .
  zolidinyl, imidazolinyl, imidazolidinyl, 3 - azabicyclo [3.1.0 ]           In certain embodiments , non -aromatic heterocycles contain
  hexanyl, 3 -azabicyclo [4.1.0 ]heptanyl , 3H -indolyl and              one or more carbonyl or thiocarbonyl groups such as , for
  quinolizinyl. Examples of aromatic heterocyclic groups are             example , oxo- and thio - containing groups. Examples of
  pyridinyl, imidazolyl, pyrimidinyl, pyrazolyl, triazolyl, heterocycloalkyls include , but are not limited to, lactams,
  pyrazinyl,, isothiazolyl
               tetrazolyl,, furyl, thienyl, isoxazolyl                   lactones
                                                        , thiazolyl,, 15 ates     , cyclic imides , ,cyclic
                                                                              , tetrahydrothiopyran                thioimides
                                                                                                             4H -pyran         , cyclic carbam
                                                                                                                       , tetrahydropyran  , pip
  oxazolyl                   pyrrolyl , quinolinyl  , isoquinolinyl      eridine , 1,3 -dioxin , 1,3 - dioxane, 1,4 -dioxin , 1,4 -dioxane ,
  indolyl, benzimidazolyl, benzofuranyl, cinnolinyl, inda piperazine                  , 1,3 -oxathiane, 1,4 -oxathiin, 1,4 -oxathiane , tet
  zolyl, indolizinyl, phthalazinyl, pyridazinyl , triazinyl , isoin rahydro       - 1,4 - thiazine
  dolyl, pteridinyl, purinyl, oxadiazolyl, thiadiazolyl, furaza ide, barbituric              acid ,, 2Hthiobarbituric
                                                                                                          -1,2 -oxazine,acid
                                                                                                                         maleimide   , succinim,
                                                                                                                             , dioxopiperazine
  nyl, benzofurazanyl, benzothiophenyl, benzothiazolyl, 20 hydantoin , dihydrouracil, morpholine, trioxane, hexahydro
  benzoxazolyl, quinazolinyl, quinoxalinyl , naphthyridinyl, 1,3,5 -triazine, tetrahydrothiophene, tetrahydrofuran , pyrro
  and furopyridinyl. The foregoing groups , as derived from line , pyrrolidine, pyrrolidone , pyrrolidone, pyrazoline, pyra
  the groups listed above, are optionally C -attached or N - at          zolidine, imidazoline , imidazolidine 1,3 -dioxole , 1,3
   tached where such is possible . For instance, a group derived dioxolane , 1,3 -dithiolane , isoxazoline , isoxazolidine,
   from pyrrole includes pyrrol-1 -yl (N -attached ) or pyrrol-3- 25 oxazoline       , oxazolidine, oxazolidinone, thiazoline, thiazoli
  yl (C -attached ). Further, a group derived from imidazole dine             , and 1,3 -oxathiolane . Illustrative examples of hetero
                                                                         cycloalkyl groups, also referred to as non -aromatic hetero
   includes imidazol-1- yl or imidazol-3 -yl (both N - attached ) or cycles     , include :
  imidazol- 2- yl, imidazol- 4 -yl or imidazol-5 -yl (all C -at
   tached ). The heterocyclic groups include benzo -fused ring 30
  systems and ring systems substituted with one or two oxo
  GO) moieties such as pyrrolidin - 2 -one . Depending on the
  structure , a heterocycle group can be a monoradical or a                                                                   N,
  diradical ( i.e., a heterocyclene group ).
      The terms " heteroaryl” or, alternatively , " heteroaromatic ” 35
  refers to an aromatic group that includes one or more ring
  heteroatoms selected from nitrogen , oxygen and sulfur. An
  N -containing "heteroaromatic" or " heteroaryl" moiety refers
  to an aromatic group in which at least one of the skeletal
  atomsof the ring is a nitrogen atom . Illustrative examples of 40
  heteroaryl groups include the following moieties:
                                                                                                            N — N
                       NH
                                                                       45
                                                                                                                                     NH

                                                                       50       0000d
                  C                                                    55
                                                                                             ?o
                                                                       60

                                                                             and the like . The term heteroalicyclic also includes all ring
                                                                             forms of the carbohydrates , including but not limited to the
                                                                             monosaccharides, the disaccharides and the oligosaccha
  and the like. Depending on the structure , a heteroaryl group 65 rides . Depending on the structure , a heterocycloalkyl group
  can be a monoradical or a diradical (i.e., a heteroarylene                 can be a monoradical or a diradical ( i.e., a heterocycloalky
  group ).                                                                   lene group ).
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 492 of 506 PageID #: 1855


                                                         US 10,695,350 B2
                                 49                                                                      50
     The term “ halo ” or, alternatively, “ halogen ” or “ halide”        C / -C alkyl), (substituted or unsubstituted Cz- C.cycloalkyl),
  means fluoro , chloro , bromo, and iodo .                       heteroaryl, or heteroalkyl. The protecting groups that form
     The term “ haloalkyl,” refers to alkyl structures in which   the protective derivatives of the above substituents include
  at least one hydrogen is replaced with a halogen atom . In those found in sources such as Greene and Wuts, above .
  certain embodiments in which two or more hydrogen atoms 5 ACK Inhibitor Compounds
  are replaced with halogen atoms, the halogen atoms are all         Described herein are methods of preventing the occur
  the same as one another. In other embodiments in which two
  or more hydrogen atoms are replaced with halogen atoms, severityof ofgraft
                                                                  rence           versus host disease (GVHD ) or reducing the
                                                                               GVHD occurrence in a patient requiring cell
  the halogen atoms are not all the same as one another.          transplantation comprising administering to the patient a
     The term “ fluoroalkyl,” as used herein , refers to alkyl 10 composition comprising a therapeutically -effective amount
   group in which at least one hydrogen is replaced with a of an ACK inhibitor compound (e.g., an ITK or BTK
  fluorine atom . Examples of fluoroalkyl groups include, but inhibitor    , such as, for example , ibrutinib ).
  are not limited to ,        CF3, CH2CF3, CF2CF3,                   Further described herein are methods of treating a patient
     CH2CH2CFz and the like .
     As used herein , the term " heteroalkyl” refers to optionally 15 for alleviation of a bone marrow mediated disease , with
                                                                      alleviation of consequently developed graft versus host
  substituted alkyl radicals in which one or more skeletal            disease (GVHD ), comprising administering to the patient
  chain atoms is a heteroatom , e.g. , oxygen , nitrogen , sulfur,allogeneic hematopoietic stem cells and /or allogeneic
  silicon , phosphorus or combinations thereof. The heteroa        T-cells , wherein a therapeutically effective amount of an
  tom (s) are placed at any interior position of the heteroalkyl  ACK inhibitor compound (e.g. , an ITK or BTK inhibitor,
  group or at the position at which the heteroalkyl group is 20   such as , for example , ibrutinib ) is administered prior to or
  attached to the remainder of the molecule . Examples            concurrently with the allogeneic hematopoietic stem cells
  include, but are not limited to , -CH2–0 - CH2, -CH2            and /or allogeneic T -cells .
  CH2–0 CHA, CH?NH CH?, CH?CH,                                        The ACK inhibitor compounds described herein are selec
  NH_CHZ, CH - N ( CH2) CH3, CH , CH , NH                         tive for kinases having an accessible cysteine that is able to
  CH3, CH2CH2 - N (CH3)-CH3, CH2- S CH2 25                        form a covalent bond with a Michael acceptor moiety on the
  CHz, -CH2 - CH , -S( O ) CHz, -CH2 - CH - S ( O ) 2 inhibitor                 compound. In some embodiments , the cysteine
     CH3, -CH = CHO CH?, Si(CH3) 3, CH2                           residue    is accessible or becomes accessible when the bind
  CH = N / OCHz, and CH = CH - N (CH ) CHz. In addi ing site moiety                    of the irreversible inhibitor binds to the
  tion , in some embodiments , up to two heteroatoms are kinase . That is , the
  consecutive , such as, by way of example , -CH2 - NH- 30 inhibitor binds to an binding  active
                                                                                                   site moiety of the irreversible
                                                                                                 site of the ACK and the Michael
  OCHz, and CH - 0 Si(CH3) 3.                                     acceptor moiety of irreversible inhibitor gains access (in one
     The term " heteroatom ” refers to an atom other than
  carbon or hydrogen . Heteroatoms are typically indepen embodiment the step of binding leads to a conformational
  dently selected from among oxygen , sulfur , nitrogen , silicon change in the ACK , thus exposing the cysteine ) or is
  and phosphorus, but are not limited to these atoms. In 35 result
                                                            otherwise  exposed to the cysteine residue of the ACK ; as a
                                                                   a covalent bond is formed between the “ S ” of the
   embodiments in which two or more heteroatoms are present,
  the two or more heteroatoms can all be the same as one                  cysteine residue and the Michael acceptor of the irreversible
  another, or some or all of the two or more heteroatoms can              inhibitor. Consequently, the binding site moiety of the
  each be different from the others .                                     irreversible inhibitor remains bound or otherwise blocks the
                                                                          active site of the ACK .
      The term “ bond ” or “ single bond ” refers to a chemical 40 In some embodiments , the ACK is BTK , a homolog of
  bond between two atoms, or two moieties when the atoms
   joined by the bond are considered to be part of larger BTK                  or a tyrosine kinase having a cysteine residue in an
                                                                       amino acid sequence position that is homologous to the
  substructure .
      The term “ moiety ” refers to a specific segment or func amino acid sequence position of cysteine 481 in BTK . In
  tional group of a molecule. Chemical moieties are often 45 the        someACKembodiments   , the ACK is ITK . In some embodiments,
                                                                                    is HER4. Inhibitor compounds described herein
   recognized chemical entities embedded in or appended to a include             a Michael acceptormoiety , a binding site moiety and
  molecule .
                                                                       a linker
      A “ thioalkoxy " or " alkylthio " group refers toaS-alkyl acceptor moiety   that links the binding site moiety and the Michael
   group .                                                                                (and in some embodiments , the structure of
                                                                       the linker provides a conformation, or otherwise directs the
      A “ SH ” group is also referred to either as a thiol group or 50 Michael
   a sulfhydryl group .                                                           acceptor moiety , so as to improve the selectivity of
      The term “optionally substituted ” or “ substituted ” means embodiments, theinhibitor
                                                                       the   irreversible
                                                                                            ACK
                                                                                                       for a particular ACK ). In some
                                                                                                    inhibitor inhibits ITK and BTK .
   that the referenced group may be substituted with one or               In  some   embodiments    , the ACK   inhibitor is a compound
  more additional group (s) individually and independently of Formula ( A ):
   selected from alkyl, cycloalkyl, aryl, heteroaryl, heteroali- 55
   cyclic , hydroxy, alkoxy, aryloxy, alkylthio , arylthio , alkyl
  sulfoxide, arylsulfoxide, alkylsulfone, arylsulfone , cyano ,                                                                 Formula ( A )
  halo , acyl, nitro , haloalkyl, fluoroalkyl, amino , including                          R3       R2
  mono- and di- substituted amino groups, and the protected                                                RI
  derivatives thereof. By way of example an optional substitu- 60
   ents may be L R ,,wherein each L , is independently selected
  from a bond,                   C (= O )— ,              S (40 ) ,
    -SG 0 )2- , NH-, -NHC( O ) ,                        C ( O ) NH ,
   S ( O )2NH         -NHS( CO) , OC ( O) NH -NHC( O )
   0 , -( substituted or unsubstituted C.-C. alkyl), or -(sub- 65                                          R4
  stituted or unsubstituted C2-C6 alkenyl); and each R , is
   independently selected from H , (substituted or unsubstituted
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 493 of 506 PageID #: 1856


                                                                US 10,695,350 B2
                                  51                                                                              52
    wherein                                                                   each R , is independently selected from among H , substi
    A is independently selected from N or CR ,;                                 tuted or unsubstituted lower alkyl, and substituted or
    R , is H , L2-( substituted or unsubstituted alkyl), L2-(sub                unsubstituted lower cycloalkyl;
       stituted or unsubstituted cycloalkyl), L2-(substituted or              each Rio is independently H , substituted or unsubstituted
       unsubstituted alkenyl), L2-(substituted or unsubstituted 5               lower   alkyl; or, or substituted or unsubstituted lower
                                                                                 cycloalkyl
       cycloalkenyl), L2-( substituted or unsubstituted hetero               two R10 groups can together form a 5-, 6-, 7-, or 8 -mem
       cycle ), L2-(substituted or unsubstituted heteroaryl), or                bered heterocyclic ring; or
       L2- (substituted or unsubstituted aryl ), where L2 is a               R10 and Ru can together form a 5-, 6-, 7-, or 8 -membered
       bond , O , S , SEC), -S ( O )2,CO), -(substi                             heterocyclic ring ; or
       tuted or unsubstituted C , -C , alkyl), or -(substituted or 10 each Ru1 is independently selected from H or alkyl; and
       unsubstituted C2- C . alkenyl);                                          pharmaceutically active metabolites, pharmaceutically
    R and Rz are independently selected from H , lower alkyl                    acceptable solvates, pharmaceutically acceptable salts,
       and substituted lower alkyl;                                             or pharmaceutically acceptable prodrugs thereof.
    R4 is Lz- X - L4-G , wherein ,                                           In some embodiments, the compound of Formula (A ) is a
                                                                           BTK inhibitor. In some embodiments , the compound of
       Lzsubstituted
           is optional,orandunsubstituted
                               when presentalkylis ,aoptionally
                                                      bond , optionally 15 Formula (A ) is an ITK inhibitor. In some embodiments, the
                                                                 substi compound of Formula ( A ) inhibits ITK and BTK .
          tuted or unsubstituted cycloalkyl, optionally substi               In some embodiments , the compound of Formula (A ) has
         tuted or unsubstituted alkenyl, optionally substituted             the structure :
         or unsubstituted alkynyl;
       X is optional, and when present is a bond , O , 20                                                                                   Formula ( A )
                                                                                              R3             R2
           C (= O ), S , SEO), SEO) 2, NH, NR ,                                                                    Ri
         -NHC( O) , C ( O ) NH, JNRgC( O ), C ( O ) NR ,
         -SEO )2NH , —NHS NHS ( O )2, -S( O ),NR -
         -NR.SGO ) , HOC( O) NH , -NHCOO
           OC (O )NR - , -NR , C (0 )0 ; CH = NO_ , 25
           ON = CH         NR16C ( O )NRIC heteroaryl,
         aryl,       -NR16CE= NR.NR10 , -NR10C                                                       R4
         ENRU ) or CNRNR 10                                 OC
                                                                    wherein :
         ENRU )             CNR11)0— ;
       L4 is optional , and when present is a bond , substituted 30 A is N ;
         or unsubstituted alkyl, substituted or unsubstituted       R2
                                                                    R isandphenyl
                                                                             Rz are- O each  H ; or phenyl-S -phenyl; and
                                                                                       -phenyl
         cycloalkyl, substituted or unsubstituted alkenyl, sub      R4 is L7- X - L 4 -G , wherein ,
          stituted or unsubstituted alkynyl, substituted or
         unsubstituted aryl, substituted or unsubstituted het 35 Lzsubstituted
                                                                        is optional, and when present is a bond , optionally
                                                                                      or unsubstituted alkyl, optionally substi
         eroaryl, substituted or unsubstituted heterocycle ;          tuted  or unsubstituted    cycloalkyl, optionally substituted
       or L3, X and L4 taken together form a nitrogen con              or unsubstituted alkenyl, optionally substituted or
         taining heterocyclic ring;                                   unsubstituted alkynyl;
       G is wherein ,                                               X is optional, and when present is a bond , O , CO),
                         RO
                                                                       S , SCO), S( O ) , NH, NRA, -NHCO),
                                                                 40       C( O) NH, NR.CO), C ( O )NR ., JS( 0 ) NH,
                                                                                     NHSGO) , -S ( O ),NR                             -NR , SEO) ,
                              R7,                           Ro                       HOC( O )NH?, -NHC( ) O                           OC (O )NR ,
                                                                                     NR , C (00                   CH = NO              ON = CH
                    groot                 0
                                          =         R6                 45
                                                                                   NR10C (O )NR 10 heteroaryl, aryl, -NR16C
                                                                                  ENRU )NR 10        NR10C (= NR11)          CENR )
                                                                                NR 10- -OCENRI) - or CC= NRJO ;        9

                            •R7                          *R7,    or           L4 is optional, and when present is a bond , substituted or
                                                                                 unsubstituted alkyl, substituted     or    unsubstituted
                  Rg                           Rg                                cycloalkyl, substituted or unsubstituted alkenyl, substi
                                         Ro                                      tuted or unsubstituted alkynyl, substituted or unsubsti



  wherein ,
                       HE           R8
                                              R7,



         R6, R , and Rg are independently selected from
                                                                       50




                                                                       55
                                                                                 tuted aryl, substituted or unsubstituted heteroaryl, sub
                                                                                 stituted or unsubstituted heterocycle ;
                                                                              or L3, X and L4 taken together form a nitrogen containing
                                                                                 heterocyclic ring ;
                                                                              G is




                                                                                              Hata
            among H , lower alkyl or substituted lower alkyl,                                           Ro
            lower heteroalkylor substituted lower heteroalkyl,
            substituted or unsubstituted lower cycloalkyl, and                                                                           R6
            substituted or unsubstituted lower heterocy- 60
            cloalkyl;                                                                              R6                            R6
    Rz is H , halogen , -Le-( substituted or unsubstituted C -C2
       alkyl), -L .-( substituted or unsubstituted. C2-C4 alk
       enyl), -L .-(substituted or unsubstituted heteroaryl), or                                        *R7,                          R7,     or
       -Lo-(substituted or unsubstituted aryl), wherein LG is a 65                            R8                            Rg
       bond, 0, S, SUZO), S = 0 ) , NH, CO), NHC( 0)
       0 , OC( O ) NH, NHCO), or HC ( O ) NH;
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 494 of 506 PageID #: 1857


                                                        US 10,695,350 B2
                                                                                                       54
                      -
                      -continued
                                  53
                                                                          In some embodiments , the ACK inhibitor is AVL - 263
                                        Ro                              (Avila Therapeutics/Celgene Corporation ), AVL - 292 (Avila
                                                                         Therapeutics/Celgene Corporation ), AVL - 291 ( Avila Thera
                          R20
                                             R7,
                                                                   5
                                                                        peutics/Celgene Corporation ), BMS-488516 (Bristol-Myers
                                   Rg                                      Squibb ), BMS- 509744 (Bristol-Myers Squibb ), CGI- 1746
                                                                           (CGI Pharma/Gilead Sciences ), CTA -056 , GDC - 0834 (Ge
  wherein ,                                                                nentech ), HY - 11066 (also , CTK417891, HMS3265421 ,
      R6, R , and Rg are independently selected from among H , HMS3265G22, HMS3265H21, HMS3265H22 , 439574-61
          lower alkyl or substituted lower alkyl, lower het
         eroalkyl or substituted lower heteroalkyl, substituted or 10 5 , AG -F - 54930 ), ONO -4059 (Ono Pharmaceutical Co.,
          unsubstituted lower cycloalkyl, and substituted or Ltd.), ONO -WG37 (Ono Pharmaceutical Co., Ltd ), PLS - 123
         unsubstituted lower heterocycloalkyl.                             (Peking University ), RN486 (Hoffmann -La Roche), or
      In some embodiments , the ACK inhibitor is (R ) -1- (3- (4 HM71224 (Hanmi Pharmaceutical Company Limited ).
  amino -3-(4 -phenoxyphenyl)-1H -pyrazolo [3,4 -d ]pyrimidin
   1- yl)piperidin -1 -yl)prop- 2 -en - 1 - one ( i.e. PCI- 32765/ ibru- 15 In some embodiments, the ACK inhibitor is 4 - tert -butyl)
  tinib )                                                                  N-( 2 -methyl-3-(4 -methyl-6 -((4-(morpholine-4 -carbonyl)
                                                                      phenyl)amino)-5 -oxo -4,5 -dihydropyrazin -2 -yl)phenyl)ben
                                                                     zamide (CGI-1746 ); 7 -benzyl- 1-( 3- (piperidin - 1-yl)propyl)
                                                                   202-(4-(pyridin -4 -yl)phenyl)-1H -imidazo[4,5 -g] quinoxalin-6
                                                                     (5H ) -one (CTA -056 ); (R ) -N-(3-(6-(4-( 1,4 - dimethyl-3
                                                                      oxopiperazin - 2-yl)phenylamino ) -4 -methyl-5 -oxo -4,5
                                                                        dihydropyrazin - 2 -yl)-2 -methylphenyl) -4,5,6,7
                                                                   25
                                                                        tetrahydrobenzo [b ]thiophene -2 -carboxamide (GDC -0834 );
                    NH2                                                 6 -cyclopropyl-8 - fluoro -2-( 2 -hydroxymethyl-3- { 1-methyl
                                                                        5-[5-(4 -methyl-piperazin -1 -yl) -pyridin -2 -ylamino ]-6 -oxo
                                                                        1,6 -dihydro -pyridin -3 - yl ) -phenyl)-2H -isoquinolin - 1 -one
                                                                      (RN - 486 );      N-[5-[ 5-(4 -acetylpiperazine - 1 -carbonyl)-4
                                                                   30 methoxy -2 -methylphenyl]sulfanyl- 1,3 -thiazol- 2 -yl)-4 - [(3 ,
                                                                      3 - dimethylbutan -2 - ylamino )methyl]benzamide          (BMS
                                                                      509744 , HY - 11092); or N-(5 -((5-(4 - Acetylpiperazine- 1
                                                                      carbonyl)-4 -methoxy-2 -methylphenyl) thio ) thiazol-2 -yl )-4
                                                                   35   (((3 -methylbutan -2 -yl)amino )methyl)benzamide
                                Ibrutinib                               (HY11066 ).
                                                                          In some embodiments , the ACK inhibitor is :



                                                               S


                                                                                          o




       tosan                                       NH                                 N
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 495 of 506 PageID #: 1858


                                      US 10,695,350 B2
                   55                                           56
                                      -continued




                   ??   N




                 olar
             F




                                                           HN




                                                      HN

                                                                     OME




                                           OPh



       NH2
                                NH2
  N°
                            N
                                       N


                                                 NC
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 496 of 506 PageID #: 1859


                                          US 10,695,350 B2
                               57                                                   58
                                          -continued


                      H                           CF3,




 Qiy                                                     H2N


                                                              H2N



                                                                                N




  mabad                                                  HN




                                                                         HN .




                                            F3C
             HN   N


         N
                                                  -??
    HN


                                    NH2
                          HN




                                                         HN


                               HN
                                                         N - N

                                                                    HN
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 497 of 506 PageID #: 1860


                                                     US 10,695,350 B2
                              59                                                               60
                                                     -continued



        Meo



      NH2
                                    -CI,
                                           N
                                               NH2


                                                      oud
                                                       NH




                     CI




        NH
               ga                                             or
                                                                     HN




      In some embodiments, ACK inhibitor is an ITK inhibitor. ments, the ITK inhibitor is an ITK inhibitor compound
  In some embodiments, the ITK inhibitor is an ITK inhibitor     described in WO2007/027594 , which is incorporated by
   compound described in WO2002 /0500071, which is incor 40 reference in its entirety . In some embodiments, the ITK
  porated by reference in its entirety. In some embodiments, inhibitor is an ITK inhibitor compound described in
   the ITK inhibitor is an ITK inhibitor compound described in WO2007/ 017455 , which is incorporated by reference in its
  WO2005/ 070420 , which is incorporated by reference in its entirety . In some embodiments , the ITK inhibitor is an ITK
  entirety. In some embodiments , the ITK inhibitor is an ITK    inhibitor compound described in WO02008/025820 , which
   inhibitor compound described in WO2005/079791, which is 45 is incorporated by reference in its entirety. In some embodi
   incorporated by reference in its entirety . In some embodi ments, the ITK inhibitor is an ITK inhibitor compound
  ments , the ITK inhibitor is an ITK inhibitor compound described in WO2008/025821, which is incorporated by
  described in WO2007 /076228 , which is incorporated by reference in its entirety. In some embodiments , the ITK
  reference in its entirety . In some embodiments, the ITK       inhibitor is an ITK inhibitor compound described in
  inhibitor is an ITK inhibitor compound described in 50 WO02008 /025822 , which is incorporated by reference in its
  WO2007/058832 , which is incorporated by reference in its entirety. In some embodiments , the ITK inhibitor is an ITK
   entirety . In some embodiments , the ITK inhibitor is an ITK  inhibitor compound described in WO2011/017219 , which is
   inhibitor compound described in WO2004 /016610 , which is incorporated by reference in its entirety. In some embodi
   incorporated by reference in its entirety . In some embodi ments, the ITK inhibitor is an ITK inhibitor compound
  ments, the inhibitor is an ITK inhibitor compound described 55 described in WO2011/090760, which is incorporated by
  in WO2004 /016611, which is incorporated by reference in reference in its entirety . In some embodiments, the ITK
   its entirety. In some embodiments , the ITK inhibitor is an inhibitor is an ITK inhibitor compound described in
  ITK inhibitor compound described in WO2004/016600 , WO2009 / 158571, which is incorporated by reference in its
  which is incorporated by reference in its entirety. In some entirety . In some embodiments , the ITK inhibitor is an ITK
  embodiments  , thein ITK
  pound described           inhibitor
                       WO2004         is an, which
                                 /016615       ITK inhibitor  com- 60 inhibitor compound described in WO2009/051822,which is
                                                   is incorporated
  by reference in its entirety. In some embodiments, the ITK          incorporated by reference in its entirety . In some embodi
  inhibitor is an ITK inhibitor compound described in ments , the ITK inhibitor is an ITK inhibitor compound
  WO2005/026175, which is incorporated by reference in its described in U.S. Ser. No. 13/ 177,657 , which is incorporated
  entirety. In some embodiments , the ITK inhibitor is an ITK 65 by reference in its entirety .
  inhibitor compound described in WO2006 /065946 , which is        In some embodiments, the ITK inhibitor has a structure
  incorporated by reference in its entirety . In some embodi selected from the group consisting of:
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 498 of 506 PageID #: 1861


                                         US 10,695,350 B2
                   61                                                62



    K
              Star                                     C    N




     thou
                                                 N,




     arque go
                    OH




                                                                               NH
                                                                          ZI


        OH
                         N
                             NH
                                            OH

                                                                NH


                                  •F ,
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 499 of 506 PageID #: 1862


                                                     US 10,695,350 B2
                               63                                                                  64
                                                             -continued




                                                                               N.
                                  HN            NH , and
                                                                                                                          O   N.




  Pharmaceutical Compositions/Formulations                      release formulations, multi particulate formulations, and
    Disclosed herein , in certain embodiments , are composi- 15 mixed immediate release and controlled release formula
  tions comprising a therapeutically effective amount of an tions. In some embodiments , the compositions are formu
  ACK inhibitor compound , and a pharmaceutically accept lated into capsules. In some embodiments , the compositions
  able excipient. In some embodiments , the ACK inhibitor are formulated into solutions ( for example, for IV adminis
  compound ( e.g. , an ITK or BTK inhibitor, such as for 20 tration )
  example ibrutinib ) is a compound of Formula ( A ). In some      The pharmaceutical solid dosage forms described herein
  embodiments, the ACK inhibitor compound is (R )-1-( 3-(4 optionally include a compound described herein and one or
  amino -3-(4 -phenoxyphenyl)-1H -pyrazolo [3,4 -d]pyrimidin         more pharmaceutically acceptable additives such as a com
  1- yl)piperidin - 1- yl)prop- 2 -en - 1 -one (i.e. PCI- 32765/ibru    patible carrier, binder, filling agent, suspending agent, fla
  tinib ).                                                           25 voring agent, sweetening agent, disintegrating agent, dis
     Pharmaceutical compositions of ACK inhibitor com                   persing agent, surfactant, lubricant, colorant, diluent,
  pound ( e.g., an ITK or BTK inhibitor, such as for example solubilizer,moistening agent, plasticizer , stabilizer, penetra
  ibrutinib ) are formulated in a conventionalmanner using one tion enhancer, wetting agent, anti -foaming agent, antioxi
  or more physiologically acceptable carriers including dant, preservative, or one or more combination thereof.
  excipients and auxiliaries which facilitate processing of the 30 In some embodiments, using standard coating procedures ,
  active compounds into preparations which can be used such as those described in Remington's Pharmaceutical
  pharmaceutically. Proper formulation is dependent upon the Sciences, 20th Edition (2000 ), a film coating is provided
   route of administration chosen . A summary of pharmaceu          around the compositions . In some embodiments, the com
  tical compositions described herein is found, for example, in positions are formulated into particles (for example for
  Remington : The Science and Practice of Pharmacy, Nine- 35 administration by capsule) and some or all of the particles
  teenth Ed (Easton , Pa.: Mack Publishing Company, 1995 ) ; are coated . In some embodiments , the compositions are
  Hoover, John E., Remington's Pharmaceutical Sciences, formulated into particles ( for example for administration by
  Mack Publishing Co., Easton , Pa. 1975 ; Liberman ,H.A. and capsule ) and some or all of the particles are microencapsu
  Lachman , L., Eds., Pharmaceutical Dosage Forms, Marcel lated . In some embodiments, the compositions are formu
  Decker, New York , N.Y., 1980 ; and Pharmaceutical Dosage 40 lated into particles ( for example for administration by cap
  Forms and Drug Delivery Systems, Seventh Ed . (Lippincott sule ) and some or all of the particles are not
  Williams & Wilkins 1999) .                                        microencapsulated and are uncoated .
      A pharmaceutical composition , as used herein , refers to a       In some embodiments , the pharmaceutical compositions
  mixture of an ACK inhibitor compound (e.g., an ITK or are formulated such that the amount of the ACK inhibitor
  BTK inhibitor, such as for example ibrutinib ) with other 45 ( e.g., an ITK or BTK inhibitor, such as for example ibru
  chemical components , such as carriers , stabilizers , diluents, tinib ) in each unit dosage form is about 140 mg per unit .
  dispersing agents, suspending agents, thickening agents, Kits/ Articles of Manufacture
  and/or excipients .                                                  Described herein are kits for preventing the occurrence of
     Pharmaceutical compositions are optionally manufac graft versus host disease (GVHD ) or reducing the severity of
  tured in a conventional manner, such as,by way of example 50 GVHD occurrence in a patient requiring cell transplantation
  only, by means of conventional mixing, dissolving, granu comprising a therapeutically -effective amount of an ACK
  lating, dragee -making , levigating , emulsifying, encapsulat inhibitor compound (e.g., an ITK or BTK inhibitor, such as
  ing , entrapping or compression processes.                         for example ibrutinib ).
      The pharmaceutical formulations described herein are             Further described herein are kits for treating a patient for
  administered by any suitable administration route , including 55 alleviation of a bone marrow mediated disease , with alle
  but not limited to , oral, parenteral (e.g., intravenous, sub viation of consequently developed graft versus host disease
  cutaneous, intramuscular), intranasal , buccal , topical, rectal, (GVHD ) comprising a therapeutically effective amount of
  or transdermal administration routes .                            an ACK inhibitor compound (e.g., an ITK or BTK inhibitor,
      The pharmaceutical compositions described herein are such as for example ibrutinib ), wherein a therapeutically
   formulated into any suitable dosage form , including but not 60 effective amount of an ACK inhibitor compound (e.g., an
  limited to , aqueous oral dispersions , liquids, gels, syrups, ITK or BTK inhibitor , such as for example ibrutinib ) is
  elixirs, slurries, suspensions and the like, for oral ingestion administered prior to or concurrently with allogeneic
  by an individual to be treated , solid oral dosage forms, hematopoietic stem cells and /or allogeneic T-cells .
  aerosols , controlled release formulations , fast melt formu         For use in the therapeutic applications described herein ,
  lations , effervescent formulations, lyophilized formulations, 65 kits and articles ofmanufacture are also described herein . In
  tablets , powders, pills , dragees , capsules, delayed release some embodiments , such kits include a carrier, package, or
   formulations, extended release formulations, pulsatile container that is compartmentalized to receive one or more
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 500 of 506 PageID #: 1863


                                                         US 10,695,350 B2
                             65                                                                   66
  containers such as vials, tubes , and the like, each of the              of cGVHD was evaluated using of an extensive immune
  container(s ) including one of the separate elements to be reconstitution flow cytometric “ immunome” assay, which
  used   in a method described herein . Suitable containers allowed for monitoring of changes in cell activation mark
  include, for example , bottles, vials, syringes, and test tubes. ers,memory T cell status, Treg subsets , NK cell subsets and
   The containers can be formed from a variety of materials 5 Thí vs Thž cell subsets. Patients who developed CGVHD
  such as glass or plastic .
     The articles ofmanufacture provided herein contain pack had          a larger increase in CD4 + T cells and a smaller increase
  aging materials. Examples of pharmaceutical packaging CGVHD+ Tover in CD8      cells compared with patients who did not develop
                                                                                      time, suggesting a selective expansion of
  materials include, but are not limited to , blister packs, CD4 + T cells . Further
  bottles , tubes , inhalers , pumps, bags, vials, containers , 10 concomitant increase ,ina percentages
                                                                                               significant decrease in NK cells and
  syringes, bottles, and any packaging material suitable for a noted . An increase in CD4 + cells ofis activated         B cells was
                                                                                                                associated with an
  selected formulation and intended mode of administration
  and treatment. A wide array of formulations of the com inflammatory phenotype , and a Th2 - skewed proinflamma
  pounds and compositions provided herein are contemplated tory response may contribute to B cell activation . The
  as are a variety of treatments for any disorder that benefit by 15 presence of a Th2- skewed phenotype was supported by the
  inhibition of BTK , or in which BTK is a mediator or presence of increased CD4 + /CD193 + cells among patients
  contributor to the symptoms or cause .                             with CGVHD , as CCR3 is preferentially expressed on Th2
      The container (s ) optionally have a sterile access port ( for cells .
  example the container is an intravenous solution bag or a
  vial having a stopper pierceable by a hypodermic injection                  Example 2 : Ibrutinib in a Murine Model of
  needle). Such kits optionally comprise a compound with an 20                                  CGVHD
  identifying description or label or instructions relating to its
  use in the methods described herein .                                      An established in vivo allo -bone marrow transplant
     A kit will typically include one or more additional con              (BMT) model system was used to preclinically test ibrutinib
  tainers , each with one or more of various materials (such as as a therapy for CGVHD The LP/ J - C57BL /6 model is a
  reagents , optionally in concentrated form , and /or devices ) 25 murine model of sclerodermatous CGVHD which develops
  desirable from a commercial and user standpoint for use of dermal lesions characterized by hair loss, redness, flaking ,
  a compound described herein . Non - limiting examples of scabbing, hunched posture, and thickened skin . In this
  such materials include , but are not limited to , buffers,
  diluents, filters , needles, syringes , carrier , package , con murine  days
                                                                                  model, external symptoms become apparentbetween
                                                                                 20  and 25 and peak between days 37 and 47 post
  tainer, vial and /or tube labels listing contents and / or instruc 30 hematopoietic       stem cell transplantation (HSCT) .
  tions for use , and package inserts with instructions for use.             C57BL    /6 mice  received lethal X -ray irradiation (850 cGy)
  A set of instructions will also typically be included .                 followed by allo -BMT derived from MHC -matched . LP / J
     In some embodiments , a label is on or associated with the
  container. A label can be on a container when letters, mice . A small number ofmature spleen cells were included
  numbers or other characters forming the label are attached , in the transplant to seed the development of cGVHD . The
  molded or etched into the container itself ; a label can be 35 studies demonstrated that approximately 1/3 of mice survived
  associated with a container when it is present within a to day 25 post transplant and at that time began to develop
  receptacle or carrier that also holds the container, e.g., as a classic external signs of CGVHD including scleroderma, hair
  package insert. A label can be used to indicate that the loss, hunched posture , weight loss , and dermal fibrosis.
  contents are to be used for a specific therapeutic application . Therefore, 25 days post-BIM was selected for treatment time
   The label can also indicate directions for use of the contents , 40 point .
  such as in the methods described herein .                                  Ibrutinib Ameliorates CGVHD Symptomotology After
     In certain embodiments , a pharmaceutical composition Allotransplant
  comprising the ACK inhibitor compound (e.g., an ITK or                     C57BL /6 mice were engrafted with LP /J bone marrow
  BTK inhibitor, such as for example ibrutinib ) is presented in after 850 cGy lethal irradiation . 25 days post -transplantmice
  a packdosage
  unit     or dispenser  device
                 forms. The  packwhich
                                    can forcanexample
                                                containcontain
                                                           one ormetal
                                                                 more 45 were randomly assigned to vehicle, cyclosporine , or ibru
  or plastic foil , such as a blister pack . The pack or dispenser or     tinib cohorts and drug was administered via drinking water
  device can be accompanied by instructions for administra 36 intraperitoneal or  day   39 post
                                                                                                injection. Scoring was conducted on day
                                                                                                - transplantation using a physical scoring
  tion . The pack or dispenser can also be accompanied with a system adapted from                      Cooke et al., which incorporates
  notice associated with the container in form prescribed by a 50 weight, posture, coat condition             , skin condition , and mobility .
  governmental agency regulating the manufacture, use , or                    These studies confirmed a dramatic therapeutic response
  sale of pharmaceuticals , which notice is reflective of
  approval by the agency of the form of the drug for human or to ibrutinib which allowed for complete resolution of
  veterinary                                                              CGVHD induced scleroderma, alopecia , weight loss, and
  the labelingadministration
                 approved by. Such     notice
                                the U.S.       , forandexample
                                            Food         Drug ,Admin
                                                                can be paralysis      as compared to vehicle or cyclosporine treatment
  istration for prescription drugs, or the approved product 55 groups (FIGS. 1A , D ). The quality of therapeutic response
  insert. Compositions containing a compound provided was quantitatively assessed using a previously established
  herein formulated in a compatible pharmaceutical carrier scoring model for the assessment of hair loss, scleroderma,
  can also be prepared , placed in an appropriate container , and weight loss , posture, and mobility in mice suffering from
  labeled for treatment of an indicated condition .                       CGVHD (FIG . 1B ). In the scoring model , scores range from
                                                                       60 0 (healthy mouse ) to 19 (mouse which has died due to
                            EXAMPLES                             CGVHD ) with 18 representing the maximum score for a
                                                                 living mouse with CGVHD ( FIG . 1C ). CGVHD progression
          Example 1 : Immune Reconstitution and the              was defined as a > 2 point change in overall cGVHD score
                    Development of cGVHD                         from treatment baseline . Histologic preparations of sclero
                                                              65 dermatous skin lesions revealed dermal fibrosis , epidermal
     The influence of lymphocyte reconstitution at days 30 and hyperplasia , serocellular crusting , erosion , and lymphohis
  100 following allogeneic SCT on subsequent development                   tiocytic infiltration , consistent with external examination
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 501 of 506 PageID #: 1864


                                                         US 10,695,350 B2
                                  67                                                                     68
  (FIG . 1E ). Normal dermal histology was observed in mice ing 30 minute pretreatment with vehicle or 1 uM ibrutinib .
  receiving therapeutic ibrutinib .                                The percentage of IL17 secreting CD4+ T-cells was quan
     Ibrutinib significantly extended median time to cGVHD tified by intracellular cytokine staining and normalized to
  progression by 14 days and 33% (6 of 18 ) of ibrutinib treated vehicle treatment (FIG . 4 ). The data indicated that ibrutinib
  mice remained progression free as compared to 12 % (2 of 5 limited the TCR - induced activation of Th17 cells.
  18 ) of mice receiving vehicle and 10 % (1 of 11 ) of mice          Ibrutinib Therapeutically Controlled cGVHD -Induced
  receiving cyclosporine 10 mg/kg /day (p < 0.02 ) (FIG . 5 ). A Organ     Injury
  100 % survival in the ibrutinib cohort as compared to 82 and
  88 % survival for cyclosporine and vehicle groups respec it was found tothat
                                                                      In addition    the externally measurable CGVHD metrics,
  tively , was observed . Weekly evaluation of mouse body- 10 pulmonary and renalthe CGVHD    LP / J - C57BL /6 model developed
                                                                                                       , apparent upon histologic
  weight revealed little variation between groups with ibru assessment. Evaluation ofME stained               sections revealed that
  tinib treated mice weighing slightly more on average .           ibrutinib  therapy    systemically    limited     cGVHD - induced
     Tregs were not Inhibited by Ibrutinib                         aggregates   of  lymphocytes   , plasma    cells ,  and histiocytes
     In allo -BMT recipients , Tregs ( regulatory T cells) control
                                                                   surrounding    bronchioles  and   small caliber
  CGVHD by actively suppressing autoreactive T -cells within 15 out the pulmonary parenchyma and within the renal     vessels through
  the periphery ; unfortunately , most current therapies disrupt                                                                 inter
  Treg development or functionality. To study the effects of stitium . Immunohistochemistry revealed B220 + B -cell and
  ibrutinib on Tregs, C57BL /6 mice were treated with ibru CD3 + T -cell pulmonary infiltration in addition to CD3 +
  tinib (25 mg/kg /day ) or vehicle for 9 weeks and the percent T- cell renal infiltration in both the vehicle and cyclosporine
  FoxP3 + CD4+ cells was analyzed by flow cytometry on 20 groups which was not observed in ibrutinib treatment groups
  peripheral blood .         In    addition , purified        CD4 +       (FIG . 6A ). Coded pathologic analysis by a trained veterinary
  CD25hiCD127dim CD49d - FoxP3 + Tregs were pretreated pathologist confirmed that ibrutinib improved internal sys
  with 1 uM ibrutinib or vehicle and mixed with CFSE - labeled temic cGVHD in this model (FIGS. 6B and C ).
  autologous CD8 + responder cells at different responder :                    An additional long-term therapeutic experiment was con
  suppressor ratios of 1: 0 , 1:1 , 2: 1, 4 :1, 8 : 1, and 16 : 1. Anti- 25 ducted ( FIG . 6D ). Once again , ibrutinib significantly limited
  CD3 /CD28 /CD2 stimulation beads were added and stimu                     CGVHD progression as compared with vehicle control
  lation was assessed by CFSE (carboxyfluorescein (P = 0.0019). It was also found that withdrawal of therapy at
  succinimidyl ester) dilution calculated division index after 6 day 60 permitted clinical breakthrough CGVHD in a single
  days . Negative control wells contained no stimulation beads. mouse (1 of 6 ); however, this was not statistically signifi
     The in vivo data showed that ibrutinib did not diminish 30 cant. A similar trend was observed by external CGVHD
  overall Treg numbers after 9 weeks of continuous ibrutinib scoring. Analysis of internal CGVHD pathology within the
  therapy ( FIG . 2A ). The in vitro data indicated that the
  suppressive function of human Tregs was maintained after pulmonary                      and renal tissues on day 75 suggested that
  ibrutinib treatment as assayed by an in vitro T -cell suppres trolling CGVHD -;term
                                                                            continuous    long       ibrutinib was more effective at con
                                                                                               notably, internal pathology of the lung and
  sion assay ( FIG . 2B ). The data showed that ibrutinib had the 35 kidney was not curtailed            in BM -only recipients , indicating
  ability to suppress anti-host immunity while preserving Treg
  function , which is important for the graft- versus -tumor despite the elimination of cellspathology
                                                                            that certain  cGVHD    internal            in this model persists
                                                                                                              from the graft similar to what
  effect.
     Th2 Immunity was Inhibited by Ibrutinib                                is observed in human alto -HSCT recipients. Prophylactic
     Intracellular staining was performed for IFNy and HA in 40 ibrutinib treatment initiated pre -HSCT at day -2 and con
  ibrutinib -treated , TCR -stimulated CD4 + T-cells . Following cluded at day 25 did not yield a significant improvement in
  stimulation , a significant decrease was identified in the CGVHD progression , suggesting that ibrutinib will be most
   IL4-producing Th2 population of CD4 + T-cells , whereas effective when T and B cell responses are more fully
  IFNy-producing Thl cells were largely unaffected (FIG . developed .
  3A ). These data confirmed that a significant divergence of 45
  the two cell populations was achieved in a purified T-cell                     Example 3 : Ibrutinib Inhibition of CD4 T -Cell and
  culture at ibrutinib doses ranging from 0.1-1 UM . This dose                      B -Cell Activation in Cells from Patients with
  range was consistent with serum concentrations observed in                                           CGVHD
  vivo during pharmacokinetic studies of ibrutinib in both
  mouse and human trials. To assess the long- term implica- 50 CD4 + T- Cell Activation in Cells from cGVHD Patients
  tions of ibrutinib - induced Th1 cytokine skewing, IgG sub Inhibited by Ibrutinib
  isotype analyses were conducted in a cohort of 8 month old       Primary CD4 + T-cells were isolated from patients with
  C57BL /6 EuTCL1 mice . These mice were treated continu active CGVHD , pretreated with 1 uM ibrutinib (or DMSO ),
  ously for 7 months with ibrutinib (25 mg/kg /day ) or vehicle. and stimulated using anti-CD3 for 6 hours . Quantitation of
  Results
  Th1/ Th2revealed  a significantby (the
           ratio as measured          p = 0.002 ) inversion
                                           relative levels ofofIgG1
                                                                 the 55 the activated I-cell percentage for each patient showed a
  ( Th2) and IgG2c ( Thl ), confirming an in vivo ibrutinib               significant decrease in the population of CD69 + CD4 +
  related Thl skewing (FIG . 3B ).                                        T- cells (FIG . 7A ) in cells pretreated with ibrutinib as com
     Th17 Immunity was Inhibited by Ibrutinib                             pared to DMSO .
     In CGVHD , there is a common link in which alloreactive 60              B -Cell Activation in Cells from CGVHD Patients Inhib
   Th2 and Th17 T-cells drive pro - fibrotic pathways and B -cell         ited by Ibrutinib
  autoantibody production as a result of defective thymic                    B -cells isolated from patients with CGVHD were pre
  conditioning . Given the role of Th17 cells, the effect of treated with 1 uM ibrutinib and stimulated with anti-IgM for
  ibrutinib on this specific T-cell subtype was investigated . 45 minutes. Analysis of B -cell receptor pathway activation
  Healthy donor Th17 cells were magnetically isolated from 65 using phospho -specific antibodies for pERK1/2, p13717K ,
  freshly isolated healthy donor PBMCs using CXCR3 -CD4 +                 and pPLCy2 revealed that ibrutinib was effective in inhib
  CCL6 + isolation and TCR stimulation for 12 hours follow                iting the B -cell receptor pathway (FIG . 7B ). These data
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 502 of 506 PageID #: 1865


                                                      US 10,695,350 B2
                               69                                                                  70
  confirmed that ibrutinib curtailed immune receptor activa       in allogeneic SCT survivors. SCT survivors with cGVHD
  tion in human B and T cells in the setting of active cGVHD .    are 4.7 times as likely to develop severe or life - threatening
        Example 4 : Clinical Studies of Ibrutinib in CLL
                                                                  health conditions compared with healthy siblings , and
                        and Lymphoma                              patients with active CGVHD are more likely to report
                                                               5  adverse general health , mental health , functional impair
                                                                  ments , activity limitation , and pain than allo - SCT survivors
     Fifty -six patients , including 16 with CLL ,were treated on with no
  the initial phase I study of ibrutinib . Seven cohorts were historicalhistory
                                                                             response
                                                                                     of CGVHD . Rituximab notwithstanding,
                                                                                        rates with a number of investigational
  evaluated : 5 cohorts where patients were treated on a 28 agents in steroid -refractory        CGVHD have been around 30 % ,
  days on , 7 days off schedule , and 2 cohorts where patients so this is a patient population
  were treated on a continuous dosing schedule at 8.3 mg/kg 10 effective                               with a clear need for an
  daily or a fixed dose of 560 mg once daily. Patients had improve quality of life and survival. Ibrutiniboninduces
                                                                            intervention  to reduce  dependence        steroids and
  received a median of 3 prior regimens, and the median age tosis in B lymphocytes through inhibition of the apop              BCR
  was 65, with the oldest patient being 82 years old . The
  maximum tolerated dose was not reached , and only 2 pathway and antagonizes multiple external microenviron
  dose -limiting toxicities were observed : a grade 3 allergic 15 ment survival signals mediated through cytokines such as
  hypersensitivity in a patient with a history of drug hyper BAFF, and it can reverse Th2 polarization . It has thus far
  sensitivities; and a dose interruption for more than 7 days been shown to be safe in the treatment of patients with
  because of transient grade 2 neutropenia . Using a competi relapsed or refractory B cell lymphomas and CLL , with the
  tive binding assay to evaluate , > 95 % BTK (occupancy was most common toxicities being diarrhea , fatigue , upper respi
  achieved 4 hours post dose in all patients receiving 2.5 20 ratory infection and rash , and being grade 2 or less. Impor
  mg/kg/day. Thus, doses of 420 mg and 840 mg given daily tantly , no cumulative toxicities were noted , allowing long
  were selected for further study. Of 50 patients evaluable for term use of the drug . In comparison , long -term use of the
  tumor response ,60 % achieved an objective response (CR or steroids and calcineurin inhibitors used to treat CGVHD is
  PR ). Responses were observed across all histologies, includ         known to cause adverse effects , leading to much of the
  ing in 11 of the 16 patients with CLL / SLL . All of the patients 25 morbidity and mortality seen in patients with CGVHD .
  with CLL who responded had rapid reduction in lymphade Based on ibrutinib's tolerability in early phase studies and
  nopathy during the first cycle accompanied by an increase in its mechanism of action , it was expected that this would be
  the absolute lymphocyte count, and all but one had an a well-tolerated agent and with clinical efficacy against
  eventual reduction in the ALC to meet IWCLL criteria for a            CGVHD .
  PR .Responses were durable,with a median progression - free 30 For the primary objectives of evaluating safety and effi
  survival of 13.6 months.                                         cacy of ibrutinib when used for CGVHD it is expected that
     Based on the impressive responses in CLL patients seen ibrutinib will be well tolerated in patients with steroid
  in the phase I study , a phase Ib / II study was conducted in dependent/refractory CGVHD and will improve response at
  patients with CLL . Patients were enrolled in one of 5 cohorts 12 weeks compared with the historical response rate of 30 % .
  evaluating ibrutinib at a fixed dose of 420 mg daily or 840 35 Further, it is expected that use of ibrutinib will allow faster
  mg daily . Cohorts evaluated patients who were treatment tapering of steroids and will contribute to improved quality
  naïve and at or above the age of 65, relapsed or refractory of life at 1 and 2 years compared with historical controls.
  after 2 or more prior lines of treatment, including a purine Because patients will be exposed to less corticosteroids, it is
  nucleoside analog , or high -risk , with relapse within 2 years expected that relapse rates of primary disease will improve
  of receiving chemoimmunotherapy, or the presence of 40 with ibrutinib , particularly in patients who receive a trans
  del17p . One -hundred - and -sixteen patients were enrolled : 31 plant for a lymphoid malignancy , in which ibrutinib has
  treatment- naïve patients , 61 in the relapsed /refractory documented efficacy in phase II studies. Because ibrutinib
  cohorts , and 24 high -risk patients . The overall median has effects on ITK it is expected that compared to institu
  follow -up was 16.6 months, with 4 median prior therapies in      tional controls, use of ibrutinib in this setting will skew
  both the relapsed /refractory and high -risk cohorts . The most 45towards a Th1 phenotype , which will be evaluated through
  common adverse events noted were diarrhea , fatigue , upper       serial evaluation of immune reconstitution by flow cytom
  respiratory tract infection , rash , nausea, and arthralgia , and etry . Additionally , it inhibits activation of Th17 cells, while
  most were grade 2 or less . Importantly , no evidence of          preserving the function and numbers of Tregs, thereby
  cumulative toxicity has been reported . Responses were            preserving the graft -versus-tumor effect while treating
  observed , independent of poor-risk factors including 50          GVHD .
  advanced disease stage, increasing numbers of prior thera            Objectives of the Study
  pies, higher beta -2 -microglobulin , or poor-risk cytogenetics,     1. Primary Endpoint:
  with an ORR of67 % in patients with del17p in the relapsed /         To determine the safety of ibrutinib when given for
  refractory cohorts. The estimated 22 month PFS for the 85         chronic GVHD (Phase Ib portion )
  patients in the relapsed /refractory and high - risk cohorts was 55  To evaluate the response rate (CR +PR ) at 12 weeks using
  76 % and was 96 % for the 31 treatment-nave patients . The        ibrutinib as a treatment for steroid -refractory or -resistant
  estimated 22 month overall survival for these two groups          chronic GVHD ( Phase II portion )
  respectively was 85% and 96 % . Median progression -free             2. Secondary Endpoints :
  and overall survivals for any of the cohorts had not been met        To evaluate the impact of ibrutinib on steroid dose at 12
  at the time.                                                   60 weeks, 6 months, 1 year, and 2 years
                                                                       To evaluate response at 6 months and 1 and 2 years
       Example 5 : Clinical Study of Ibrutinib in Patients             To evaluate overall survival at 1 and 2 years
         with Steroid Resistant or Refractory Chronic                  To evaluate the relapse rate (both primary disease and
              Graft- Versus -Host Disease (CGVHD )                  CGVHD symptoms) at 1 year
                                                                 65    To evaluate the incidence of grade 3-5 infections during
     CGVHD and its associated immune deficiency has been treatment
  identified as a leading cause of non -relapse mortality (NRM )       To evaluate quality of life at 1 and 2 years
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 503 of 506 PageID #: 1866


                                                      US 10,695,350 B2
                                71                                                                   72
     To evaluate effect on immune reconstitution at 1 and 2               Study Design
  years                                                                   1. Overview
     Eligibility Criteria                                              This is a non -randomized , open -label phase Ib / II study for
     1. Classic or overlap chronic GVHD that is resistant or patients with steroid resistant or refractory chronic graft
  refractory to corticosteroids (equivalent to at least 0.55 versus-host disease (CGVHD ), equivalent to at least 0.5
  mg/kg /day or 1 mg/kg/every other day prednisone for at mg          /kg/day or 1 mg/kg/every other day prednisone for at
  least one month of treatment). Organ -specific topical least one month of treatment, following allogeneic stem cell
  therapy permitted
     2. History of allogeneic stem cell transplant for hemato 10 transplant
                                                                   calcineurin
                                                                                 for hematologic malignancy. If a patient is on a
                                                                                  inhibitor and the level is less than 5 ng/ml at the
  logic malignancy                                                 start of  the  study , it will be stopped . Following enrollment,
     3. Age 18-75 years at the time of registration
     4. Within seven days of administration of the first dose of phase I and IIbestudies
                                                                   patients  will      started on 420 mg ibrutinib daily, based on
                                                                                               in hematologic malignancies demon
  ibrutinib , the patientmust have adequate organ function and
  performance status as follows:                                15
                                                                   strating  that  this dose   is well tolerated and that 90 % of the
     Absolute neutrophil count (ANC ) 2500/ L                      BTK active sites are occupied at this dose . For ease of
     Platelets 230,000 /uL                                         documentation and follow - up , a cycle will be defined as 28
     Total bilirubin 52.5x institutional upper limit of normal         days. Treatment is oral, and will be administered on an
  unless due to Gilbert's disease unless attributable to CGVHD         outpatient basis. The first six patients will be subject to a
     AST ( SGOT) 52.5x institutional upper limit of normal 20 dose - limiting toxicity (DLT) assessment period. The DLT
  unless attributable to cGVHD                                        period will be 28 days following initial administration of the
     Creatinine clearance > 40 mL /min                                drug , and the sixth patient must complete the DLT period
     5. ECOG performance status s2                                    before accrual can continue. A DLT is defined as the
    6. Life expectancy 212 weeks                                       following: grade 2 acute graft -versus-host disease (biopsy
     7. Willing and able to participate in all required evalua- 25 proven preferable but not necessary ); grade 4 thrombocy
  tions and procedures in this study protocol                         topenia that does not improve to 80 % of baseline or better
     8. Able to understand the purpose and risks of the study following a 14 -day treatment- free period without disease
  and provide signed and dated informed consent and autho progression ; grade 4 febrile neutropenia or infection ; grade
  rization to use protected health information (in accordance 30 3 febrile neutropenia or infection that fails to resolve within
  with national and local subject privacy regulations)                 7 days; any Grade 4 non -hematologic toxicity excluding
     Exclusion Criteria
     1. New immunosuppression within 4 weeks of starting rected by; optimal
                                                                      infection    and grade 4 electrolyte abnormalities if not cor
                                                                                            replacement therapy.
  ibrutinib                                                               The initial steroid taper may start at 4 weeks following
     2. “ Currently
  treated  basal cellactive
                       or ”squamous
                            malignancycell, except for adequately
                                             skin cancer , in situ 35 initiation  of ibrutinib ,butthe steroid dose may not be lower
  cervical cancer , or other cancer from which the subject has than          50 % of the starting dose by the end of the third cycle
                                                                      ( 12 weeks). Patients will have a physical exam with com
  been disease free for at least 2 years, aside from the primary prehensive          CGVHD evaluation at the beginning of each
  indication for transplant, or which will not limit survival to
  less than 2 years                                                40  cycle . Patients will be assessed for response at the end of
     3. A life -threatening illness, medical condition or organ cycle 3 , and if there is no improvement in symptoms, then
  system dysfunction which, in the investigator's opinion ,            this will be considered a treatment failure and they will come
  could compromise the subject's safety or put the study               off study. Additionally, patients who require additional treat
  outcomes at undue risk                                               ment for CGVHD prior to the response assessment at the end
     4. Active and uncontrolled bacterial, fungal, or viral 45 of cycle 3 will be considered a treatment failure, and these
  infection                                                    patients will be removed from study. If patients are in a CR
      5. Significant cardiovascular disease such as uncontrolled       or PR at the 12 week assessment, they will continue on daily
   or symptomatic arrhythmias, congestive heart failure , or           ibrutinib while steroids are tapered . Once the steroids have
  myocardial infarction in absence of significant predisposing 50      been tapered off, ibrutinib can be discontinued . If patients
   cause ( i.e., severe autoimmune hemolytic anemia or sepsis )        are deriving clinical benefit allowing for reduction of steroid
  within 6 months of screening, or any Class 3 or 4 cardiac            dose at the 1 year assessment point, then they will be
  disease as defined by the New York Heart Association                 allowed to continue on study for a maximum of 24 months.
  Functional Classification                                            GVHD will be assessed monthly, and correlative studies,
     6. Known history of Human Immunodeficiency Virus
  (HIV ) or active infection with Hepatitis C Virus (HCV ) or 55       including immune reconstitution , B and T cell activation ,
                                                                       serum immunoglobulins, and serum BAFF levels will be
  Hepatitis B Virus (HBV ) or any uncontrolled active sys              assessed every 3 months. Symptom burden and quality of
   temic infection .
      7. Concurrent antineoplastic therapy after hematopoietic         life studies including the Lee CGVHD symptom scale , the
  stem cell transplant                                            60
                                                                       10 - point cGVHD activity assessment, the FACT-BMT,
      8. Lactating or pregnant                                         SF36 , and Human Activity Profile will be assessed at 12
      9. Will not agree to use highly effective contraception          weeks, 6 months, 1 year, and 2 years.
  ( e.g., condoms, implants, injectables , combined oral contra           2. Ibrutinib Therapy
  ceptives , some intrauterine devices [ IUDs], sexual absti              Ibrutinib will be administered daily each day of a 28 day
  nence , or sterilized partner) during the study and for 30 days 65   cycle. The first administration of ibrutinib will define C1D1.
  after the last dose of study drug (Note : applies to men and         A fixed dose of 420 mg will be administered . A compre
  women of child -bearing potential only )                             hensive chronic graft- versus-host assessment according to
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 504 of 506 PageID #: 1867


                                                      US 10,695,350 B2
                               73                                                                   74
  NIH consensus criteria35 will be performed at baseline in            disease by 6 months after starting treatment. Therefore ,
  order to determine organ -specific and global score. The             stopping rules will be triggered if 75 % of patients or more
  comprehensive assessment will be repeated at the end of              enrolled prior to the interim analysis cutoff develop wors
  cycle 3. This study will be performed using a phase Ib /II       5
                                                                      ening CGVHD requiring treatment escalation within the first
  study design , in which the phase II portion will be conducted      12 weeks (3 of 4 patients , 6 of 8 patients , and 9 of 12
  as a Simon optimal 2 stage design . If no more than 5 of the        patients ).
  initial 15 patients, including the 6 enrolled in the phase Ib          Response will evaluated by NIH consensus criteria for
  portion , have evidence of a CR or a PR at the 12 week              GVHD grading.
  assessment, the study will be stopped for futility . At the 10 Complete response (CR ) will be defined as complete
  treating physician's discretion , the initial taper of prednisone resolution of symptoms attributable to GVHD .
  may begin 2 weeks following initiation of ibrutinib if a               Partial response (PR ) will be defined as the presence of an
  clinical response is seen . The prednisone may not be tapered objective response in one involved organ with no evidence
  below 50 % of the original dose by the 12 week assessment of progression elsewhere and no requirements for additional
  period , and an increase in cGVHD symptoms during steroid 15 systemic therapy .
  taper requiring an increase in steroid dose to NO MORE                  The length of follow -up will be 24 months , and the
  than the original dose will not be considered progression . estimated  Patient
                                                                                  accrual period will be 2 years.
                                                                                  characteristics will be presented as median and
  However, if a patient requires a steroid dose higher than the range for continuous           variables and as frequency and per
  original  dose  or the addition of a new  treatment   for CGVHD  20 centage   for categorical variables. Laboratory correlates will
  at any point , this will be considered evidence of progressive be summarized at each time point using descriptive statis
  disease and will require removal from study. Because tics . The non -parametric Wilcoxon signed -rank procedure
  approximately 66 % of patients with CGVHD are expected to will be used to compare baseline values for correlative
  progress, regardless of therapy , stopping rules will be trig       studies . For the quality -of- life correlates, a 0.5 standard
  gered if more than 75 % of patients progress prior to the 25 deviation change will be considered statistically significant.
  assessment at the end of cycle 3. Daily ibrutinib will             Logistic regression models will be fitted to find correlations
  continue until steroids have been tapered off . A specific           that merit further research in future studies . Time-course
  prednisone taper schedule will not be mandated . Once              plots will be generated for each patient and repeated mea
                                                                     sures analysis of variance will be used to explore relation
  steroids are off, ibrutinib will continue for an additional 4 30 ships
  weeks, then stop . Patients may continue on ibrutinib for 2 between      . The x statistic will be used to evaluate agreement
                                                                                  the NIH response and clinically meaningful
  years , and patients who are able to stop ibrutinib will be improvement in the quality of life measures .
   followed for 2 years from the start of treatment for second
  ary endpoints .                                                                  Example 6 : CLL /GVHD Case Study
      Endpoints /Statistical Considerations : This study will be 35
  conducted in 2 parts, a phase Ib portion and a phase II               A 52 year old male with high risk 17p del CLL was
  portion . Six patients will initially be enrolled to the phase Ib originally
                                                                     initially
                                                                                   diagnosed in November 2002. In 2003 , he was
                                                                                treated  with six cycles of fludarabine, cyclophos
  portion of the study. Analogous to a maximum tolerated dose phamide , and rituximab
  (MTD ) evaluation , the regimen will be considered suffi 40 response. He recurred one(FCR           year
                                                                                                          ) and achieved a complete
                                                                                                            later with a right pleural
  ciently tolerable if at most one of these 6 patients experi effusion and retroperitoneal/mesenteric                lymph nodes. In
  ences a DLT during the observation period of 28 days , in December 2006 , peripheral blood fluorescence in situ
  which case the study will progress to the phase II portion . hybridization (FISH ) showed 23 percent of the cells to be
  Using a Simon optimal two -stage phase II design , in order 17p deleted and CT scan showed increasing adenopathy. In
  to test the null hypothesis that the overall response rate will 45 March 2007 , his bone marrow was hypercellular and dif
  be 30 % against the alternate hypothesis that the overall fusely infiltrated with CLL (62 percent of CD45 + cells). By
                                                                     April 2007 , he was restarted on FCR and received four
  response rate will be 50 % , with a one-sided type I error of cycles
  0.1 and 80 % power, 32 patients will be needed . Ofover 100                 with a partial response (bone marrow showing per
   allogeneic transplants perform annually by the inventors , sistent disease with 44 percent CD45 + cells ). Because of his
  approximately half of these ultimately develop CGVHD . 50 persistent            disease and p17 del diagnosis, he received Cam
  Approximately 50 % of these will have disease that is not bone marrow biopsy) forin aOctober
                                                                     path  (alemtuzumab            total of 20 doses and a subsequent
                                                                                                            2007 showed no CLL and
  responsive to initial treatment with steroids, resulting in the PET/CT was negative .
  approximately 20 incident cases of cGVHD at Ohio State                In November 2007, the patient underwent a non -myeloab
  annually . The study is expected to accrue approximately 1 55 lative allogeneic hematopoietic stem cell transplant using
  patient per month , resulting in a nearly 3 year accrual period total lymphoid irradiation and antithymocyte globulin ( TLI/
  if performed at a single institution . Transplant volumes are ATG ) with infusion of GCSF mobilized peripheral blood
  slightly lower at the University of North Carolina and the stem cells from his matched related sibling donor ( sister).
                                                                     His oral graft versus host disease (GVHD ) prophylaxis
  University of Chicago, and therefore, with the addition of 60 consisted
  these 2 sites , it would be expected to be able to fully accrue (MMF). He      of cyclosporine (CSA) andmycophenolate mofetil
  in approximately 24 months. If atmost 5 of 15 patients in the (BMT 172 ) was           transplanted on a Stanford research protocol
  first stage respond at the 12 week assessment point, the study post- transplant onincorporated
                                                                                    that               rituximab 375 mg/m2 infused
                                                                                            days 56 , 63, 70, and 77 .
  will be terminated. If at most 12 patients respond overall ,          The patient's post -transplantation course was complicated
  this treatment will not be considered worthy of further 65 by infectious complications (multi - lobar fungal pneumonia,
  pursuit. In general , regardless of treatment, it is expected influenza A , varicella zoster reactivation ) and post -trans
  that approximately 66 % of patients will have progressive plant lymphoproliferative disorder (PTLD ) treated with nine
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 505 of 506 PageID #: 1868


                                                    US 10,695,350 B2
                               75                                                                76
  doses of rituximab in 2008. The patient never achieved full      hematopoietic cell transplantation (allo -HCT). In addition to
  donor chimerism post-HCT. By September 2008, approxi minimal residual disease (MRD ) response measurements,
  mately ninemonths post-HCT, he was found to have disease donor T cell chimerism and donor B cell immune reconsti
  progression by flow cytometry and a CT scan that showed tution following ibrutinib therapy were also assessed . Five
  some retroperitoneal adenopathy enlargement from prior 5 patients with high -risk CLL relapsed 1-8.5 yrs following
  study. Due to the patient's mixed donor chimerism and allo -HCT. Four patients had never achieved donor CD3 T
  disease progression , the patient received a total of five donor cell chimerism > 95 % following reduced - intensity trans
  lymphocyte infusions (DLIS ).
     The patient's first DLI was given in September 2008 at a plant     . Ibrutinib 420 mg daily was started 1 mo- 2 yrs after
                                                                   clinical relapse. Four of the 5 patients remained on ibrutinib
  dose of 1x107 donor CD3 + cells/kg recipient body weight. 10 with treatment courses ranging from 3-17 mos. CLL MRD
  No GVHD or disease response . He received a second DLI was measured by IgH high -throughput sequencing (HTS )
  in November 2008 at a dose of 3x107 donor CD3+ cells /kg
  recipient body weight. He was found to have a decrease in using         the CLONOSIGHT minimal residual disease test
  his allele-specific oligonucleotide (ASO ) quantification (clone  Sequenta , Inc.), which has the sensitivity to detect 1 CLL
  results with reduction from 268,000 clonal IgH sequences 15             per million leukocytes. Lymph node (LN ) size was
  per mcg of DNA down to 120. There was also an increase assessed by CT scan and reported as the sum of the products
  in donor blood T cell chimerism to 90 % in January 2009 of the LN diameters (SPD ). Donor B cell reconstitution was
  with associated mild oropharyngeal chronic GVHD . Bone determined by IgH HTS quantification of total IgH mol
  marrow biopsy in April 2009 showed only 10 % CLL . He ecules and unique IgH clonotypes. Lymphocytosis was
  received a third DLI in May 2009 at a dose of 5x107 donor 20 observed in all 5 patients following initiation of ibrutinib
   CD3 + cells/kg recipient body weight. The patient also treatment, consistent with previous reports . In 2 patients
   received a cycle of rituximab (4 doses during this time). who received > 1 yr of ibrutinib treatment, lymphocytosis
  Approximately 18 days after his third DLI, he developed peaked at 3 wks and 8 wks after initiation of treatment and
  oralGVHD with erythema and ulceration associated with a slowly declined thereafter, fully resolving within 1 yr (FIG .
   dramatic increase in donor T cell chimerism from 71 percent 25 9A ). All 4 patients with pathologic lymphadenopathy prior
  on day ofDLI infusion to 87 percent 11 days later and up to to treatment experienced dramatic LN reduction ( FIG . 9B ;
   97 percent 25 days later. He did not require systemic steroid 68 % average reduction in LN size after 3 months on
  therapy for the GVHD but required local therapy and it ibrutinib ). The longest duration of follow -up was reported
  persisted for about a year.                                      for patient SPN 3975 , who had a 17p deletion and received
      In the summer of 2009  , the patient's PET/CT scan showed 30 ibrutinib for 39 months. Treatment was discontinued after
  disease progression with bulky disease in the chest/abdomen CLL MRD became undetectable by CLONOSIGHT mini
  and a bone marrow biopsy with 40 to 50 percent CLL . For mal residual disease test (FIG.9C ). Evidence of donor T cell
  this persistent se , the patient was subsequently treated immune modulation included achievement of full donor
  with combination chemotherapy with four cycles of OFAR CD3 chimerism after 1 year and resolution of oral and skin
  (oxaliplatin , fludarabine, cytarabine, rituximab ). In Decem- 35
  ber 2009, the patient received a fourth DLI at a dose of chronic  Although
                                                                            graft -versus -host disease (GVHD ) after 6 months.
                                                                              this patient has been off ibrutinib for > 8 months,
  5x10 ? donor CD3+ cells /kg recipient body weight. GVHD
  flared when his donor chimerism reached above 95 percent full donor chimerism persisted and CLL MRD remained
  following OFAR . However, his disease persisted , so he was undetectable (FIG . 9C ). Before ibrutinib treatment, donor B
  given a fifth DLI in February 2010 at a dose of 1x10 donor 40 cells (excluding the patient's CLL clone) accounted for
  CD3 + cells/kg recipient body weight. His oral GVHD < 0.2 % of total PBMC as determined by IgH HTS . Following
  required local steroid treatment. His bone marrow biopsy discontinuation of ibrutinib , the percentage of donor B cells
  performed in May still showed 50 percent CLL .                    increased within 6 months to > 1 % of PBMC (FIG . 9D ).
     By August 2010 , the patient's PET/CT showed rapidly Furthermore , recovering B cells had diverse , low frequency
  progressive disease and recurrence of massive lymphade- 45 IgH clonotypes (FIG . 9E ). Together, these findings show
  nopathy including an abdominal mass up to 12 centimeters rapid , sustained , and diverse immune reconstitution without
  in diameter. In September 2010 , the patient was enrolled in CLL recurrence following ibrutinib discontinuation . Ibru
  a clinical trial with ibrutinib (oral BTK inhibitor) through tinib provided effective salvage therapy for CLL relapse
  Stanford's Hematology group and completed over three following allo -HCT. Post-transplant CLL relapse is often
  years of therapy on ibrutinib, and achieved a complete 50 extra-nodal and our experience shows ibrutinib is effective
  response in both the bone marrow and on CT (see FIG . 8 ). in clearing both nodal and extra -nodal disease. One patient
  In addition , his oral GVHD symptoms completely resolved who stopped therapy after achieving MRD negativity main
  and he achieved a durable full donor chimerism (see FIG . 8 ). tains undetectable disease 8 months following ibrutinib
     In summary, this post-allogeneic HCT CLL patient had
  refractory CLL with oropharyngeal chronic GVHD that 55 discontinuation . Ibrutinib treatment demonstrated promising
  resolved with ibrutinib therapy. His CLL was undetectable donor immune modulation by promoting full donor chime
  using B cell IgH sequencing (CLONOSIGHT minimal rism and resolution of chronic GVHD . These data supported
  residual disease test (Sequenta , Inc.)) and he achieved full using ibrutinib in relapsed CLL patients following allo -HCT .
  donor engraftment with no chronic GVHD .
                                                                 60       Example 8 : Safety and Efficacy of Ibrutinib in
        Example 7 : Ibrutinib Treatment of Relapsed CLL                  Patients with Relapsed /Refractory (R /R ) Chronic
        Following Allogeneic Transplantation : Sustained                Lymphocytic Leukemia (CLL )/Small Lymphocytic
        Disease Response and Promising Donor Immune                       Lymphoma (SLL ) Who have Undergone Prior
                           Modulation                                             Allogeneic Stem Cell Transplant
                                                                 65
      This example demonstrates the effects of ibrutinib salvage      Patients with CLL who relapse after allogeneic
  therapy in 5 CLL patients who relapsed following allogeneic hematopoietic stem cell transplantation (alloHCT) are dif
Case 1:20-cv-00403-CFC Document 52 Filed 10/14/20 Page 506 of 506 PageID #: 1869


                                                     US 10,695,350 B2
                               77                                                                   78
  ficult to treat with chemotherapy due to impaired hematopoi             While preferred embodiments of the present invention
  etic reserve, infections , and concern for graft- versus-host         have been shown and described herein , it willbe obvious to
  disease (GVHD ). Ibrutinib is approved in the USA for                 those skilled in the art that such embodiments are provided
  patients with CLL or MCL who have received 21 prior                   by way ofexample only. Numerous variations, changes, and
  therapy, and for patients with CLL , with del17p . In preclini   5
                                                                        substitutions will now occur to those skilled in the art
  cal studies, ibrutinib reversed established chronic GVHD              without departing from the invention . It should be under
  ( CGVHD ). The safety and efficacy of ibrutinib in a subset of        stood that various alternatives to the embodiments of the
  patients with prior alloHCT were evaluated in this example .
  Data were collected for R /R patients with prior allogeneic invention described herein may be employed in practicing
  HSCT enrolled in 1 of 4 clinical trials ( PCYC - 1102 , PCYC- 10 the invention . It is intended that the following claims define
  1109, PCYC - 1112 , and PCYC - 1117 ). PCYC - 1112 and                the scope of the invention and that methods and structures
  PCYC - 1117 only enrolled patients > 6 months post -HCT and           within the scope of these claims and their equivalents be
  without GVHD . Efficacy evaluations included overall                  covered thereby.
                                          SEQUENCE LISTING

     < 160 > NUMBER OF SEQ ID NOS : 1
     < 210 > SEQ ID NO 1
     < 211 > LENGTH : 15
     < 212 > TYPE : PRT
     < 213 > ORGANISM : Artificial Sequence
     < 220 > FEATURE :
     < 223 > OTHER INFORMATION : Synthetic polypeptide
     < 400 > SEQUENCE : 1
    Ala Val Leu Glu Ser Glu Glu Glu Leu Tyr Ser Ser Ala Arg Gin
     1                     5                    10                         15

                                                                   30
   response rate (ORR ; iwCLL criteria ), duration of response            What is claimed is :
   (DOR ), progression -free survival (PFS ), and overall sur             1. A method for achieving a complete resolution of
  vival (OS). Safety evaluations included adverse events                symptoms of chronic graft versus host disease (GVHD ) in
  (AES), including serious AES (SAEs). 16 patients from 4               an adult patient having chronic GVHD refractory to sys
  clinical trials had prior alloHCT (median age, 54.5 y ; 16 35         temic therapy comprising orally administering 420 mg of
  patients with ECOG performance status 0 or 1 ; 10 patients            ibrutinib once per day to the adult patient having chronic
  with del17p , 3 patients with del1lq, 12 patients with 24 prior       GVHD refractory to systemic therapy, thereby achieving
  therapies ). Median time since the most recent HCT was 27             complete resolution of the symptoms of refractory chronic
  months (range , 8-115 ). Baseline neutropenia , anemia , and 40       GVHD in the adult patient, and discontinuing administering
  thrombocytopenia were reported in 31 % , 25% , and 38 % ,             ibrutinib when the adult patient no longer requires therapy
   respectively . Median time on ibrutinib was 18.1 months              for the chronic GVHD .
  ( range, 0.4-38.8 ), with 12 patients being treated for > 12       2. The method of claim 1, wherein the adult patient
  months. At data cut-off , 11 patients were continuing treat achieves      full donor chimerism prior to the discontinuing
  ment. Reasons for discontinuation included disease progres- 45 administering ibrutinib .
  sion (n = 2 ), AEs (n = 2 ), and consent withdrawal (n = 1). Inves 3. A method for achieving a complete resolution of
  tigator-assessed responses included 2 complete responses, 9 symptoms       of chronic graft versus host disease (GVHD ) and
  partial responses (PRs), and 3 PRs with lymphocytosis,                preventing recurrence of a hematological malignancy in an
  resulting in a best ORR of 87.5 % .Median DOR , PFS , and 50          adult patient having chronic GVHD refractory to systemic
  OS were not reached at a median follow -up of 23 months.              therapy and a hematological malignancy comprising orally
   The 24 -month PFS and OS rates were 77 % and 75 % ,                  administering 420 mg of ibrutinib once per day to the adult
  respectively . Treatment-emergent grade 23 SAEs were                  patient, thereby achieving complete resolution of the symp
  observed in 11 patients and included infections (n = 6 ), and         toms of refractory chronic GVHD in the adult patient and
  febrile neutropenia , atrial flutter , colitis , perirenal hema 55    preventing recurrence of the hematological malignancy.
  toma, subdural hematoma, postprocedural hemorrhage ,                    4. The method of claim 3, wherein the adult patient
                                                                        achieves full donor chimerism .
  hypercalcemia , bone lesion , syncope, hematuria , urinary              5. The method of claim 4 , wherein the hematological
  retention , and dyspnea (n = 1 each , some events reported for        malignancy is refractory CLL .
  the same patient). The only AE leading to ibrutinib discon               6. The method of claim 5 , wherein the adult patient was
  tinuation was pneumonia (n = 2 ); both were fatal events . Two 60      treated with an allogenic hematopoietic cell transplant.
  additional deaths occurred on study due to disease progres               7. The method of claim 6 , wherein the chronic GVHD is
  sion at 24 and 28 months. Ibrutinib was well tolerated in             oral CGVHD of the oropharyngeal region .
  patients who had prior alloHCT, with a safety profile similar   8. The method of claim 7 , wherein the adult patient has
  to that observed in the overall R /R CLL population . Best 65 received a prior anticancer agent, wherein the anticancer
  ORR (87.5 % ) was consistent with results observed in the treatment is rituximab .
  overall/broader population.
